--------------------------------------------------------------------------------

Exhibit 10.1
 
AMENDMENT NO. 6


to that certain


THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


This AMENDMENT NO. 6 (this “Agreement”) dated as of June 26, 2018, is by and
among CAI INTERNATIONAL, INC., a Delaware corporation (“CAI”), CONTAINER
APPLICATIONS LIMITED, a corporation organized under the laws of Barbados (“CAL”
and, together with CAI, the “Borrowers”, and each, individually, a “Borrower”),
the Guarantors party hereto, BANK OF AMERICA, N.A., (“Bank of America”) and the
other lending institutions from time to time party to the Credit Agreement
referred to below (collectively, the “Lenders”), Bank of America, as
administrative agent for itself and the other Lenders (in such capacity, the
“Administrative Agent”), MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
WELLS FARGO BANK, NATIONAL ASSOCIATION, and MUFG UNION BANK, N.A., as
syndication agents, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, as lead
arranger and book runner, and ABN AMRO CAPITAL USA LLC, COMPASS BANK d/b/a BBVA
COMPASS, BANK OF MONTREAL, ROYAL BANK OF CANADA, and PNC BANK, NATIONAL
ASSOCIATION, as documentation agents.  Capitalized terms used herein without
definition shall have the respective meanings provided therefor in the Credit
Agreement referred to below.


WHEREAS, the Borrowers, the Lenders and the Administrative Agent are parties to
that certain Third Amended and Restated Revolving Credit Agreement, dated as of
March 15, 2013 (as may be amended, restated, amended and restated, supplemented
and otherwise in effect from time to time, the “Credit Agreement”), pursuant to
which the Lenders, upon certain terms and conditions, have agreed to make loans
and otherwise extend credit to the Borrowers;


WHEREAS, the Borrowers have requested, and the Lenders have agreed to increase
the Total Commitment, extend the Maturity Date and amend certain other terms of
the Credit Agreement; and


WHEREAS, in connection therewith, certain financial institutions have agreed to
join the Credit Agreement as Lenders, each as more fully set forth below;


NOW THEREFORE, in consideration of the mutual agreements contained in the Credit
Agreement and herein and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:


§1.          Amendments to Credit Agreement.  Upon satisfaction of the
conditions precedent set forth in §6 hereof, the Credit Agreement (but not the
Schedules and Exhibits attached thereto) shall be amended to delete or to add
such text as may be necessary to conform the Credit Agreement to the credit
agreement attached hereto as Annex A.
 
§2.          Amendments to Schedules.
 
(a)           Upon satisfaction of the conditions precedent set forth in §6
hereof, all Lenders shall have the Commitments and Commitment Percentages as set
forth on Schedule 1 attached hereto, which shall replace Schedule 1 attached to
the Credit Agreement on the Effective Date of this Agreement. On the Effective
Date of this Agreement, the outstanding Revolving Credit Loans shall be
adjusted, with Loans being advanced by increasing Lenders and repayments being
made to Lenders whose Commitment Percentages correspondingly decrease, to
reflect the respective Commitment Percentages as in effect after giving effect
to this Agreement.
 

--------------------------------------------------------------------------------

(b)           Upon satisfaction of the conditions precedent set forth in §6
hereof, Schedules 7.19, 9.1, 9.2, and 9.3 attached to the Credit Agreement shall
be replaced by the new Schedules 7.19, 9.1, 9.2, and 9.3 attached hereto.
 
(c)           Upon satisfaction of the conditions precedent set forth in §6
hereof, the new Schedule 15 attached hereto shall be attached to the Credit
Agreement.


§3.          Representations and Warranties.  As of the Effective Date (as
defined below), each of the Borrowers and the Guarantors, as the case may be,
represents and warrants to the Lenders and the Administrative Agent as follows:
 
(a)           Representations and Warranties in Credit Agreement.  The
representations and warranties of the Borrowers contained in the Credit
Agreement were true and correct in all material respects when made, and continue
to be true and correct in all material respects (or, in the case of any such
representation or warranty that is qualified as to materiality or Material
Adverse Effect, true and correct in all respects) on such Effective Date.
 
(b)          Authority, Etc.  The execution and delivery by such Borrower or
such Guarantor of this Agreement and the performance by such Borrower or such
Guarantor of all of its respective agreements and obligations under this
Agreement and the other documents delivered in connection therewith
(collectively, the “Agreement Documents”), the Credit Agreement as amended
hereby and the other Loan Documents (i) are within the corporate or company
authority of such Borrower or such Guarantor, (ii) have been duly authorized by
all necessary corporate or company proceedings by such Borrower or such
Guarantor, (iii) do not conflict with or result in any breach or contravention
of any provision of law, statute, rule or regulation to which such Borrower or
such Guarantor is subject or any judgment, order, writ, injunction, license or
permit applicable to such Borrower or such Guarantor, (iv) do not conflict with
any provision of the Governing Documents of, or any agreement or other
instrument binding upon, such Borrower or such Guarantor, and (v) do not require
the approval or consent of, or filing with, any Person other than those already
obtained.
 
(c)           Enforceability of Obligations. The Agreement Documents, the Credit
Agreement as modified hereby, and the other Loan Documents to which such
Borrower or such Guarantor is a party constitute the legal, valid and binding
obligations of such Borrower or such Guarantor, enforceable against such
Borrower or such Guarantor in accordance with their respective terms.
 
(d)           No Default.  Immediately prior to and immediately after giving
effect to this Agreement, no Default or Event of Default exists under the Credit
Agreement or any other Loan Document.
 
(e)           Loan Documents.  Borrowers have provided to each new Lender
joining the Credit Agreement hereunder, true and correct copies of all Loan
Documents requested pursuant to §5 below.


(f)            Beneficial Ownership Certifications.  As of the Effective Date,
the information included in each Beneficial Ownership Certification delivered
pursuant to §6(x), is true and correct in all respects.
 
2

--------------------------------------------------------------------------------

§4.          Affirmation of Borrowers and Guarantors.
 
(a)           Each Borrower hereby affirms its absolute and unconditional
promise to pay to each Lender and the Administrative Agent the Revolving Credit
Loans, the Swing Line Loans, the Reimbursement Obligations and all other amounts
due or which may become due under the Revolving Credit Notes, the Letters of
Credit, the Credit Agreement as modified hereby and the other Loan Documents, at
the times and in the amounts provided for therein.  Each Borrower confirms and
agrees that (i) the obligations of such Borrower to the Lenders and the
Administrative Agent under the Credit Agreement as amended hereby are secured by
and entitled to the benefits of the Security Documents and (ii) all references
to the term “Credit Agreement” in the Security Documents and the other Loan
Documents shall hereafter refer to the Credit Agreement as amended hereby.
 
(b)           Each of the undersigned Guarantors hereby acknowledges that it has
read and is aware of the provisions of this Agreement.  Each such Guarantor
hereby reaffirms its absolute and unconditional guaranty each of the Borrower’s
payment and performance of its obligations to the Lenders and the Administrative
Agent under the Credit Agreement as such obligations are amended hereby.  Each
Guarantor hereby confirms and agrees that all references to the term “Credit
Agreement” in the Guaranty to which it is a party shall hereafter refer to the
Credit Agreement as modified hereby.
 
§5.          Joinder of New Lenders.  Each of the undersigned new Lenders
hereby:
 
(a)           acknowledges and agrees that on the Effective Date, it shall
become a Lender under the Credit Agreement with a Commitment as set forth on
Schedule 1 annexed hereto and that it will (i) be bound by the terms of the
Credit Agreement as fully and to the same extent as if the undersigned were an
original Lender under the Credit Agreement and (b) perform in accordance with
their terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender;
 
(b)           represents and warrants that (i) it is duly organized and existing
and it has full power and authority to take, and has taken, all action necessary
to execute and deliver this Agreement and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement;  (ii) no
notices to, or consents, authorizations or approvals of, any Person are required
(other than any already given or obtained) for its due execution and delivery of
this Agreement or the performance of its obligations as a Lender under the
Credit Agreement; and (iii) it is not and will not be (1) an employee benefit
plan subject to Title I of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), (2) a plan or account subject to Section 4975 of the
Internal Revenue Code of 1986 (the “Code”), (3) an entity deemed to hold “plan
assets” of any such plans or accounts for purposes of ERISA or the Code, or (4)
a “governmental plan” within the meaning of ERISA;
 
(c)           acknowledges that it has received a copy of the Credit Agreement,
the schedules and exhibits thereto and all amendments thereto, together with
copies of the most recent financial statements delivered by the Borrowers
pursuant to the Credit Agreement, and such other documents (including, without,
limitation, such other Loan Documents) and information as it has deemed
appropriate to make its own credit and legal analysis and decision to become a
Lender under the Credit Agreement;
 
(d)           agrees that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit and legal decisions in taking or not taking action under the Credit
Agreement; and
 
3

--------------------------------------------------------------------------------

(e)           agrees to execute and deliver such other instruments, and take
such other actions, as the Administrative Agent or the Borrowers may reasonably
request in connection with the transactions contemplated by this Agreement.
 
§6.          Conditions to Effectiveness.  The Agreements provided for in this
Agreement shall take effect upon satisfaction of the following conditions (the
“Effective Date”):
 

 
(i)
Execution and delivery of this Agreement by the Borrowers, Guarantors, the
Lenders, those new Lenders who are joining the Credit Agreement, the
Administrative Agent, the Swing Line Lender and the L/C Issuer;

 

(ii)
execution and delivery of the Fourth Amended and Restated Guaranty, dated as of
the Effective Date, by and among each of the Guarantors in favor of the
Administrative Agent and the Secured Parties;

 

(iii)
the Administrative Agent shall have received a certificate of the authorized
officer of each Borrower and each Guarantor dated as of the Effective Date
certifying as to (i) no amendments, modifications or supplements to the
Governing Documents of any Borrower or Guarantor since the last delivery of such
Governing Documents by such Loan Party to the Administrative Agent and that such
Governing Documents are in full force and effect or attaching complete and
certified copies of such Governing Documents including any amendments,
modifications or supplements thereto (including certifications of such Governing
Documents by the appropriate Governmental Authority of such Person’s
jurisdiction of formation or organization), (ii) all corporate or other
organizational actions taken by each of the Borrowers and Guarantors authorizing
the execution, delivery, and performance of this Agreement and the other
Agreement Documents and attaching copies of the board minutes and/or resolutions
relating to such authorization, (iii) the names, titles, incumbency, and
specimen signatures of the authorized officers of each of the Borrowers and the
Guarantors authorized to sign this Agreement and the other Agreement Documents
on behalf of such Person and (iv) in the case of each Borrower, certifying that,
before and after giving effect to the amendments contemplated by this Agreement,
(A) the representations and warranties contained in §7 of the Credit Agreement
and the other Loan Documents are true and correct on and as of the Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that the representations and warranties contained in
§7.4.2 shall be deemed to refer to the most recent statements furnished to the
Lenders, (B) no Default or Event of Default exists, (C) the sum of the
outstanding amount of the Revolving Credit Loans (after giving effect to all
amounts requested on the Effective Date) plus the Maximum Drawing Amount and all
Unpaid Reimbursement Obligations plus the outstanding amount of Swing Line Loans
does not exceed the lesser of (i) the Total Commitment at such time and (ii) the
Borrowing Base at such time and (D) the sum of the outstanding amount of the CAI
Revolving Credit Loans (after giving effect to all amounts requested) plus the
Maximum Drawing Amount and all Unpaid Reimbursement Obligations in respect of
Letters of Credit issued for the account of CAI, plus the outstanding amount of
Swing Line Loans made to CAI do not exceed the lesser of (A) the Total
Commitment at such time and (B) the Domestic Borrowing Base at such time;

 

(iv)
the Administrative Agent shall have received satisfactory opinions of US and
Barbados counsel to the Borrowers and the Guarantors and such corporate
resolutions, certificates, lien search results, updated borrowing base reports
and other documents as the Administrative Agent shall reasonably require. The
Administrative Agent shall have received, in form and substance reasonably
satisfactory to it, all such reports, audits or certifications as it may
reasonably request;

 
4

--------------------------------------------------------------------------------

(v)
the Administrative Agent shall have received Revolving Credit Notes executed and
delivered by the Borrowers in favor of each Lender who has requested a Revolving
Credit Note prior to the Effective Date;

 

(vi)
the Administrative Agent shall have received the updated Schedule 1 (Lenders and
Commitments) to the Credit Agreement (attached hereto as Schedule 1);

 

(vii)
the Administrative Agent shall have received updated Schedules 7.19
(Subsidiaries, etc.), 9.1 (Existing Indebtedness), 9.2 (Existing Liens), and 9.3
(Existing Investments) to the Credit Agreement (attached hereto as Schedules
7.19, 9.1, 9.2, and 9.3);

 

(viii)
the Administrative Agent shall have received an updated Schedule 15
(Disqualified Institutions) to the Credit Agreement (attached hereto as Schedule
15);

 

(ix)
the Borrower shall have provided to the Administrative Agent all documentation
and other information as may have been reasonably requested in connection with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the Act, in each case at least 5 days prior to
the Effective Date;

 

(x)
at least 5 days prior to the Effective Date, each Borrower shall have delivered
a Beneficial Ownership Certification to the Administrative Agent;

 

(xi)
the Administrative Agent shall have received any necessary amendments and/or
revisions to the Barbados Security Documents which are required pursuant to the
transactions contemplated by this Agreement;

 

(xii)
the Administrative Agent shall have made arrangements for a post-closing
increase to the stamp duties paid in connection with the Barbados Security
Documents as a result of the transactions contemplated by this agreement;

 

(xiii)
there shall not have occurred (a) a Material Adverse Effect (as defined in the
Credit Agreement) since December 31, 2017 or (b) a material adverse change in
the facts and information regarding the Borrowers and Guarantors as represented
to date;

 

(xiv)
the absence of any event or occurrence of whatever nature (including any adverse
determination in any litigation, arbitration or governmental investigation or
proceeding) that could have a Material Adverse Effect;

 

(xv)
execution and delivery of the Fee Letter, dated as of even date herewith, by and
among the Borrowers, the Administrative Agent, and the L/C Issuer;

 

(xvi)
(a) all fees due and payable prior to the Effective Date pursuant to the Fee
Letter, dated as of May 4, 2018, shall have been paid in full, (b) all fees and
expenses of the Administrative Agent, including fees and expenses of Morgan,
Lewis & Bockius, LLP, counsel to the Administrative Agent that have been
invoiced prior to the Effective Date, shall have been paid in full and (c) all
other fees and expenses associated with this Agreement and the transactions
contemplated hereby shall have been paid in full; and

 
5

--------------------------------------------------------------------------------

(iv)
the Administrative Agent shall have received such additional documents,
instruments and information as the Administrative Agent may have reasonably
requested.

 
§7.          Post-Closing Covenant.  No later than thirty (30) days after the
Effective Date (or such later date as the Administrative Agent may agree in its
sole discretion), the Borrowers shall cause the Credit Agreement to be stamped
in Barbados pursuant to the provisions of the Stamp Duty Act, Cap. 91 of the
laws of Barbados, with stamp duty covering aggregate indebtedness in the amount
of $1,350,000,000.
 
§8.          Satisfaction of Conditions.  Without limiting the generality of the
foregoing §6, for purposes of determining compliance with the conditions
specified in §6, each Lender that has signed this Agreement shall be deemed to
have consented to, approved or accepted, or to be satisfied with, each document
or other matter required thereunder to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the date hereof specifying its
objection thereto.
 
§9.          Miscellaneous Provisions.  This Agreement shall constitute one of
the Loan Documents referred to in the Credit Agreement.  Except as otherwise
expressly provided by this Agreement, all of the terms, conditions and
provisions of the Credit Agreement shall remain the same.  This Agreement shall
be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns. It is declared and agreed by each of the
parties hereto that the Credit Agreement, as modified hereby, shall continue in
full force and effect, and that this Agreement and the Credit Agreement shall be
read and construed as one instrument.  Nothing contained in this Agreement shall
be construed to imply a willingness on the part of the Lenders or the
Administrative Agent to grant any similar or other future amendment or
modification of any of the terms and conditions of the Credit Agreement or the
other Loan Documents or shall in any way prejudice, impair or effect any rights
or remedies of the Lenders and the Administrative Agent under the Credit
Agreement or the other Loan Documents.  THIS AGREEMENT SHALL BE CONSTRUED
ACCORDING TO AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL
PURPOSES BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID STATE
(EXCLUDING THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW (OTHER THAN THE NEW
YORK GENERAL OBLIGATIONS LAW §5-1401)).  This Agreement may be executed in any
number of counterparts, but all such counterparts shall together constitute but
one instrument.  Delivery of an executed signature page of this Agreement by
facsimile or electronic transmission shall be effective as delivery of a
manually executed counterpart thereof.  In making proof of this Agreement it
shall not be necessary to produce or account for more than one counterpart
signed by each party hereto by and against which enforcement hereof is sought. 
Headings or captions used in this Agreement are for convenience of reference
only and shall not define or limit the provisions hereof.  The Borrowers hereby
agree to pay to the Administrative Agent on demand all reasonable costs and
expenses incurred or sustained by the Administrative Agent in connection with
the preparation of this Agreement (including reasonable legal fees and
disbursements of the Administrative Agent’s special counsel, Morgan, Lewis &
Bockius LLP).
 
[Remainder of this page intentionally left blank.]
 
6

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.



 
CAI INTERNATIONAL, INC.
           
By:
/s/ Timothy B. Page
     
Name:  Timothy B. Page
     
Title:  Chief Financial Officer
           
CONTAINER APPLICATIONS LIMITED
           
By:
/s/ Timothy B. Page
     
Name:  Timothy B. Page
     
Title:  Chief Financial Officer
 

 
[CAI – Signature Page to Amendment No 6. to Third A&R Revolving Credit
Agreement]

--------------------------------------------------------------------------------

 
Acknowledgement of Guarantors:
     
CAI RAIL, INC.
         
By:
/s/ Timothy B. Page
     
Name:  Timothy B. Page
     
Title:  Authorized Officer
           
CONTAINER APPLICATIONS INTERNATIONAL (U.K.) LIMITED
         
By:
/s/ Timothy B. Page
     
Name:  Timothy B. Page
     
Title:  Authorized Officer
           
CONTAINER APPLICATIONS INTERNATIONAL, LTD.
         
By:
/s/ Timothy B. Page
     
Name:  Timothy B. Page
     
Title:  Authorized Officer
           
CONTAINER APPLICATIONS (MALAYSIA) SDN BDH
         
By:
/s/ Timothy B. Page
     
Name:  Timothy B. Page
     
Title:  Authorized Officer
 

 
[CAI – Signature Page to Amendment No 6. to Third A&R Revolving Credit
Agreement]

--------------------------------------------------------------------------------

 
SKY CONTAINER TRADING LIMITED
         
By:
/s/ Timothy B. Page
     
Name:  Timothy B. Page
     
Title:  Authorized Officer
           
CAI CONSENT SWEDEN AB
         
By:
/s/ Timothy B. Page
     
Name:  Timothy B. Page
     
Title:  Authorized Officer
           
CAI INTERNATIONAL GMBH
         
By:
/s/ Timothy B. Page
     
Name:  Timothy B. Page
     
 Title:  Authorized Officer
           
CAI LOGISTICS INC.
         
By:
/s/ Timothy B. Page
     
Name:  Timothy B. Page
     
Title:  Chief Financial Officer
           
HYBRID LOGISTICS, INC.
         
By:
/s/ Timothy B. Page
     
Name:  Timothy B. Page
     
Title:  Authorized Officer
 

 
[CAI – Signature Page to Amendment No 6. to Third A&R Revolving Credit
Agreement]

--------------------------------------------------------------------------------

 
GENERAL TRANSPORTATION SERVICES, INC.
         
By:
/s/ Timothy B. Page
     
Name:  Timothy B. Page
     
Title:  Authorized Officer
           
CHALLENGER OVERSEAS, L.L.C.
         
By:
/s/ Timothy B. Page
     
Name:  Timothy B. Page
     
Title:  Authorized Officer
           
CAI INTERMODAL LLC
         
By:
/s/ Timothy B. Page
     
Name:  Timothy B. Page
     
Title:  Authorized Officer
 

 
[CAI – Signature Page to Amendment No 6. to Third A&R Revolving Credit
Agreement]

--------------------------------------------------------------------------------

 
Lenders and Administrative Agent:
     
BANK OF AMERICA, N.A., as
 
Administrative Agent
         
By:
 /s/ Anthony W. Kell
     
Name:  Anthony W. Kell
     
Title:  Vice President
           
BANK OF AMERICA, N.A., as a Lender,
 
Swing Line Lender and L/C Issuer
         
By:
/s/ Maile Douglas
     
Name:  Maile Douglas
     
Title:  Sr. Vice President
         

 
[CAI – Signature Page to Amendment No 6. to Third A&R Revolving Credit
Agreement]

--------------------------------------------------------------------------------

 
MUFG UNION BANK, N.A.
 
as a Lender
     
By:
/s/ Kenneth J. Beck
     
Name:  Kenneth J. Beck
     
Title:  Director
 

 
[CAI – Signature Page to Amendment No 6. to Third A&R Revolving Credit
Agreement]

--------------------------------------------------------------------------------

 
WELLS FARGO BANK, N.A.
 
as a Lender
     
By:
/s/ Richard T. Zell
     
Name:  Richard T. Zell
     
Title:  Director
 

 
[CAI – Signature Page to Amendment No 6. to Third A&R Revolving Credit
Agreement]

--------------------------------------------------------------------------------

ABN AMRO CAPITAL USA LLC
 
as a Lender
     
By:
/s/ Ross Briggs
     
Name:  Ross Briggs
     
Title:  Director
 

 
[CAI – Signature Page to Amendment No 6. to Third A&R Revolving Credit
Agreement]

--------------------------------------------------------------------------------

COMPASS BANK d/b/a BBVA COMPASS
 
as a Lender
     
By:
/s/ Chris Dowler
     
Name:  Chris Dowler
     
Title:  Senior Vice President
 

 
[CAI – Signature Page to Amendment No 6. to Third A&R Revolving Credit
Agreement]

--------------------------------------------------------------------------------

 
BANK OF MONTREAL, CHICAGO BRANCH
 
as a Lender
     
By:
/s/ Bob Bomben
     
Name:  Bob Bomben
     
Title:  Director
 

 
[CAI – Signature Page to Amendment No 6. to Third A&R Revolving Credit
Agreement]

--------------------------------------------------------------------------------

ROYAL BANK OF CANADA
 
as a New Lender
     
By:
/s/ Scott Umbs
     
Name:  Scott Umbs
     
Title:  Authorized Signatory
 

 
[CAI – Signature Page to Amendment No 6. to Third A&R Revolving Credit
Agreement]

--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION
 
as a New Lender
     
By:
/s/ Matthew Titus
     
Name:  Matthew Titus
     
Title:  Vice President
 

 
[CAI – Signature Page to Amendment No 6. to Third A&R Revolving Credit
Agreement]

--------------------------------------------------------------------------------

ING BANK, A BRANCH OF ING-DIBA AG
as a Lender
     
By:
/s/ Ulrike Ziegler
     
Name:  Ulrike Ziegler
     
Title:  Managing Director
           
By:
/s/ Hugo Kanters
     
Name:  Hugo Kanters
     
Title:  Managing Director
 

 
[CAI – Signature Page to Amendment No 6. to Third A&R Revolving Credit
Agreement]

--------------------------------------------------------------------------------

FIFTH THIRD BANK
 
as a New Lender
     
By:
/s/ Andrew D. Jones
     
Name:  Andrew D. Jones
     
Title:  Director
 

 
[CAI – Signature Page to Amendment No 6. to Third A&R Revolving Credit
Agreement]

--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY
 
as a Lender
     
By:
/s/ Erron Powers
     
Name:  Erron Powers
     
Title:  Senior Vice President
 

 
[CAI – Signature Page to Amendment No 6. to Third A&R Revolving Credit
Agreement]

--------------------------------------------------------------------------------

 
ZB, N.A., dba CALIFORNIA BANK & TRUST
 
as a Lender
     
By:
/s/ Melissa Chang
     
Name:  Melissa Chang
     
Title:  Vice President
 

 
[CAI – Signature Page to Amendment No 6. to Third A&R Revolving Credit
Agreement]

--------------------------------------------------------------------------------

HSBC BANK USA, NATIONAL ASSOCIATION
 
as a Lender
     
By:
/s/ Tyler J. Mei
     
Name:  Tyler J. Mei
     
Title:  Vice President
 

 
[CAI – Signature Page to Amendment No 6. to Third A&R Revolving Credit
Agreement]

--------------------------------------------------------------------------------

 
CREDIT INDUSTRIEL ET COMMERCIAL, NEW YORK BRANCH
 
as a Lender
     
By:
/s/ Adrienne Molloy
     
Name:  Adrienne Molloy
     
Title:  Managing Director
            By:
/s/ Andrew McKuin
     
Name:  Andrew McKuin
     
Title:  Managing Director
 

 
[CAI – Signature Page to Amendment No 6. to Third A&R Revolving Credit
Agreement]

--------------------------------------------------------------------------------

CITY NATIONAL BANK, A NATIONAL BANKING ASSOCIATION
 
as a Lender
     
By:
/s/ Cecilia Park
     
Name:  Cecilia Park
     
Title:  Senior Vice President
 

 
[CAI – Signature Page to Amendment No 6. to Third A&R Revolving Credit
Agreement]

--------------------------------------------------------------------------------

 
COMERICA BANK
 
as a Lender
     
By:
/s/ Brennan Moran
     
Name:  Brennan Moran
     
Title:  Vice President
 

 
[CAI – Signature Page to Amendment No 6. to Third A&R Revolving Credit
Agreement]

--------------------------------------------------------------------------------

 
COLUMBIA STATE BANK
 
as a Lender
     
By:
/s/ Jeffrey M. Tuttle
     
Name:  Jeffrey M. Tuttle
     
Title:  Vice President
 

 
[CAI – Signature Page to Amendment No 6. to Third A&R Revolving Credit
Agreement]

--------------------------------------------------------------------------------

 
UMPQUA BANK
 
as a New Lender
     
By:
/s/ Bruce Mettel
     
Name:  Bruce Mettel
     
Title:  Vice President
 

 
[CAI – Signature Page to Amendment No 6. to Third A&R Revolving Credit
Agreement]

--------------------------------------------------------------------------------

 
OPUS BANK
 
as a New Lender
     
By:
/s/ Justin Reed
     
Name:  Justin Reed
     
Title:  FVP, Credit Products Manager
 

 
[CAI – Signature Page to Amendment No 6. to Third A&R Revolving Credit
Agreement]

--------------------------------------------------------------------------------

Schedule 1 (Lenders and Commitments)



 
Lender;
Domestic Lending Office;
Eurodollar Lending Office
Revolver
Commitment
Revolver
Commitment
Percentage

         
BANK OF AMERICA, N.A.
555 California Street, 10th Floor
San Francisco, CA 94104
Telephone: (415) 913-5765
Telecopier: (804) 266-1129
E-mail: maile.douglas@baml.com
Attn: Maile Douglas, Director
$135,000,000.00
12.272727273%
         
MUFG UNION BANK, N.A.
200 Pringle Avenue, Suite 500
Walnut Creek, CA 94596
Telephone: (408) 279-7738
Telecopier: (408) 280-7163
E-mail: kenneth.beck@unionbank.com
Attn: Kenneth Beck, Director
$122,500,000.00
11.136363636%
         
WELLS FARGO BANK, NATIONAL ASSOCIATION
301 S. Tryon Str. Bldg T, 7th Floor
MAC D1130-072
Charlotte, NC 28226
Telephone: (704) 410-2456
Telecopier: (704) 383-6036
E-mail: jerri.kallam@wellsfargo.com
Attn: Jerri Kallam, Director
$122,500,000.00
11.136363636%
         
ABN AMRO CAPITAL USA LLC
100 Park Avenue
New York, New York 10017
Telephone: (917) 284-6962; (917) 284-6921
Telecopier: (917) 284-6697
E-mail: tradefinance@abnamro.com
Attn: Lilia Engelsbel-Sporysheva
$90,000,000.00
8.181818182%
         
COMPASS BANK d/b/a BBVA COMPASS
801 South Figueroa Street, Suite 1100
Los Angeles, CA 90017
Telephone: (213) 457-2060
Telecopier: (925) 948-0927
E-mail: chris.dowler@bbva.com
Attn: Chris Dowler, Senior Vice President
$75,000,000.00
6.818181818%
         
BANK OF MONTREAL (CHICAGO BRANCH)
115 South LaSalle - 12th Floor
Chicago, IL 60603
Telephone: (312) 461-7519
Telecopier: (312) 765-8353
E-mail: bob.bomben@bmo.com
Attn: Bob Bomben, Director
$75,000,000.00
6.818181818%
         
ROYAL BANK OF CANADA
200 Vesey Street, 12th Floor
New York, NY 10281
Telephone: (212) 428-6263
Telecopier: (212) 428-6201
E-mail: Scott.Umbs@rbccm.com
Attn: Scott Umbs, Managing Director
$75,000,000.00
6.818181818%

 

--------------------------------------------------------------------------------

 
Lender;
Domestic Lending Office;
Eurodollar Lending Office
Revolver
Commitment
Revolver
Commitment
Percentage

       
PNC BANK, NATIONAL ASSOCIATION
One North Franklin
Chicago, IL 60606
Telephone: (312) 338-8250
Telecopier: (877) 736-6417
E-mail: douglas.schaffer@pnc.com
Attn: Douglas Schaffer, Vice President
$75,000,000.00
6.818181818%
         
ING BANK, A BRANCH OF ING-DIBA AG
Hamburger Allee 1
60486 Frankfurt am Main, Germany
Telephone: +49 69 2722262252
Telecopier: None
E-mail: SP_CB-DE-ING-LOAN-ADMINISTRATION@ing.de
Attn: Antje Burrichter
$50,000,000.00
4.545454545%
         
FIFTH THIRD BANK
38 Fountain Square Plaza
Cincinnati, OH 45263
Telephone: (513) 534-0836
Telecopier: (513) 534-0319
E-mail: Andrew.Jones@53.com
Attn: Andrew Jones, Director
$50,000,000.00
4.545454545%
         
BRANCH BANKING AND TRUST COMPANY
200 W Second St. 16th Floor
Winston Salem, NC 27101
Telephone: (336) 733-2723
Telecopier: (336) 733-2740
E-mail: brjones@bbandt.com
Attn: Brian Jones, Vice President
$35,000,000.00
3.181818182%
         
ZBA, N.A. dba CALIFORNIA BANK & TRUST
456 Montgomery Street, Suite 2300
San Francisco, CA 94104
Telephone: (415) 875-1305
Telecopier: (844) 573-2010
E-mail: Melissa.Chang@calbt.com
Attn: Melissa Chang
$30,000,000
2.727272727%
         
HSBC BANK USA, N.A.
452 Fifth Ave.
New York, NY 10018
Telephone: (415) 288-7765
Telecopier: (415) 678-3054
E-mail: tyler.j.mei@us.hsbc.com
Attn: Tyler Mei, Relationship Manager
$30,000,000
2.727272727%
         
CRÉDIT INDUSTRIEL ET COMMERCIAL
520 Madison Avenue
37th Floor
New York, NY 10022
Telephone: (212) 715-4605
Telecopier: (212) 715-4535
E-mail: adrienne.molloy@cicny.com
Attn: Adrienne Molloy, Managing Director
$30,000,000
2.727272727%

 

--------------------------------------------------------------------------------

Lender;
Domestic Lending Office;
Eurodollar Lending Office
Revolver
Commitment
Revolver
Commitment
Percentage

       
CITY NATIONAL BANK, A NATIONAL BANKING ASSOCIATION
555 South Flower Street
24th Floor
Los Angeles, CA 90071
Telephone: (917) 322-3836
Telecopier: (213) 673-9801
Attn: Cecilia Park, Senior Vice President
E-mail: cecilia.park@cnb.com
With a copy to: jeanine.smith@cnb.com
Attn: Jeanine Smith, Senior Vice President
$25,000,000.00
2.272727273%
         
COMERICA BANK
Two Embarcadero Center
Suite 300
San Francisco, CA 94111
Telephone: (415) 477-3271
Telecopier: (415) 477-3270
E-mail: crbarkow@comerica.com
Attn: Carl R. Barkow, Vice President
$25,000,000.00
2.272727273%
         
COLUMBIA STATE BANK
719 2nd Avenue
Suite 500
Seattle, WA 98104
Telephone: (206) 223-4547
Telecopier: (206) 223-4540
E-mail: kmeabon@columbiabank.com
Attn: Kevin Meabon, Senior Vice President
$25,000,000.00
2.272727273%
         
UMPQUA BANK
2998 Douglas Blvd #100
Roseville, CA 95661
Telephone: (916) 724-1222
Telecopier: (503) 372-0301
E-mail: bruce.mettel@umpquabank.com
Attn: Bruce Mettel, Vice President
$15,000,000.00
1.363636364%
         
OPUS BANK
19900 MacArthur Blvd, 12th Floor
Irvine, CA 92612
Telephone: (949) 250-9800
Telecopier: (714) 879-8257
E-mail: kdaruthayan@opusbank.com
Attn: Kelly Daruthayan, AVP, Sr. Portfolio Analyst
$15,000,000.00
1.363636364%
         
TOTAL
$1,100,000,000
100%

 

--------------------------------------------------------------------------------

Schedule 7.19 (Subsidiaries, etc.)
 
7.19(a)
 

 
NAME:
 
PLACE OF
ORGANIZATION:
 
PRINCIPAL PLACE OF
BUSINESS/REGISTERED
OFFICE:
 
CAI Logistics Inc.
 
Delaware
 
Steuart Tower
1 Market Plaza, Suite 900
San Francisco, California 94105
 
Hybrid Logistics, Inc.
 
Nevada
 
10255 SW Park Way
Portland, OR 97225
 
General Transportation Services, Inc.
 
Oregon
 
10255 SW Park Way
Portland, OR 97225
 
Challenger Overseas, LLC
 
New Jersey
 
7 Christopher Way
Eatontown, NJ 07724
 
CAI Intermodal LLC
 
Washington
 
808 134th Street SW
Suite 209
Everett, WA 98204-2300
 
Container Applications International (U.K.) Limited
 
England and Wales
 
Ground Floor Office Suite
Knight Court, 49 Crown Street
Brentwood, Essex
CM 14 4BD
United Kingdom
 
Container Applications International (Malaysia) SDN BHD
 
Malaysia
 
The Landmark, Tower B , 7th Floor Unit TB- 7- 1B
2, Jalan Batu Nilam 16 , Bandar Bukit Tinggi,
41200 Klang, Selangor D.E, Malaysia
 
Container Applications International, Ltd.
 
Japan
 
Shinwa Building 6F
9-11 Toranomon 2-Chome
Minato-Ku, Tokyo 105-0001
Japan
 
Sky Container Trading Limited
 
England and Wales
 
2nd Floor Office Suite
Knight Court, 49 Crown Street
Brentwood, Essex
CM 14 BD
United Kingdom
 
Container Applications Limited
 
Barbados
 
102, Bush Hill, Bay Street,
St. Michael, Barbados,
West Indies
 
CAL Funding I Limited
 
Bermuda
 
Clarendon House
2 Church Street,
Hamilton HM 11
Bermuda

 

--------------------------------------------------------------------------------

 
CAI Consent Sweden AB
 
Sweden
 
c/o
BDO
Box 310 94
400 32 Goteborg
Sweden
 
CAI International GmbH
 
Germany
 
Lahusenstrasse 1
27749 Delmenhorst
Germany
 
CAI Rail Inc.
 
Delaware
 
Steuart Tower
1 Market Plaza, Suite 900
San Francisco, California 94105
 
CAI Deutschland GmbH
 
Germany
 
Lahusenstrasse 1
27749 Delmenhorst
Germany
 
Container Applications (Singapore) Pte. Ltd.
 
Singapore
 
1 Goldhill Plaza
#03-39
Goldhill Plaza
Singapore (308899)

 

--------------------------------------------------------------------------------

Schedule 9.1 (Existing Indebtedness)



None.
 

--------------------------------------------------------------------------------

Schedule 9.2 (Existing Liens)




1.
California Bank and Trust (as assignee of Union Bank of California, N.A., as
assignee of Wells Fargo Bank Northwest, N.A.), pursuant to that certain Lease
Agreement dated as of June 29, 2004, as supplemented.

 

--------------------------------------------------------------------------------

Schedule 9.3 (Existing Investments)



None.
 

--------------------------------------------------------------------------------

Schedule 15 (Disqualified Institutions)



None.
 

--------------------------------------------------------------------------------

ANNEX A


Amended Credit Agreement
 
THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


Dated as of March 15, 2013, as amended by Amendments Nos. 1-6


by and among


CAI INTERNATIONAL, INC.
and
CONTAINER APPLICATIONS LIMITED
(as “Borrowers”)


THE LENDERS LISTED ON SCHEDULE 1 HERETO


and


BANK OF AMERICA, N.A.
as Administrative Agent (the “Administrative Agent”)


with


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
WELLS FARGO BANK, NATIONAL ASSOCIATION, and
MUFG UNION BANK, N.A.,
as Syndication Agents,


MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as Lead Arranger and Book Runner (collectively with the Syndication Agents, the
“Arrangers”),


and


ABN AMRO CAPITAL USA LLC,
BBVA COMPASS,
BANK OF MONTREAL,
ROYAL BANK OF CANADA,
and PNC BANK, NATIONAL ASSOCIATION,
as Documentation Agents
 

--------------------------------------------------------------------------------

1.
DEFINITIONS AND RULES OF INTERPRETATION
1
       
1.1.
Definitions
1
 
1.2.
Rules of Interpretation
34
       
2.
THE SENIOR CREDIT FACILITY
36
         
2.1.
Commitment to Lend
37
 
2.2.
Commitment Fee
37
 
2.3.
Reduction of Total Commitment
37
 
2.4.
Evidence of Debt
37
 
2.5.
Interest
38
 
2.6.
Requests for Revolving Credit Loans
38
 
2.7.
Conversion Options
39
 
2.8.
Funds for Revolving Credit Loans
40
 
2.9.
Change in Borrowing Base and Domestic Borrowing Base
42
 
2.10.
Swing Line Loans
42
 
2.11.
Increase in the Total Commitment
45
 
2.12.
Delinquent Lenders
47
 
2.13.
Cash Collateral
48
       
3.
REPAYMENT OF THE LOANS
49
       
3.1.
Maturity
49
 
3.2.
Mandatory Repayments of Revolving Credit Loans
50
 
3.3.
Optional Repayments of Revolving Credit Loans and Swing Line Loans
50
4.
 
LETTERS OF CREDIT
51
 
4.1.
Letter of Credit Commitments
51
 
4.2.
Reimbursement Obligation of the Borrowers
55
 
4.3.
Letter of Credit Payments
56
 
4.4.
Obligations Absolute
57
 
4.5.
Role of Issuer
59
 
4.6.
Letter of Credit Fees
59
 
4.7.
[Reserved]
59
 
4.8.
Conflict with Issuer Documents
59
 
4.9.
Letters of Credit Issued for Subsidiaries
60
 
4.10.
Replacement of L/C Issuer
60
       
5.
CERTAIN GENERAL PROVISIONS
60
       
5.1.
Fees
60
 
5.2.
Funds for Payments; Taxes
60
 
5.3.
Computations
66
 
5.4.
Inability to Determine Eurodollar Rate
66
 
5.5.
Illegality
66
 
5.6.
Additional Costs, Etc
67

 

--------------------------------------------------------------------------------

 
5.7.
Capital Adequacy
67
 
5.8.
Certificate
68
 
5.9.
Delay in Requests
68
 
5.10.
Reserves on Eurodollar Rate Loans
68
 
5.11.
Indemnity
68
 
5.12.
Mitigation Obligations; Replacement of Lenders
69
 
5.13.
Interest After Default
69
 
5.14.
Limitation on Certain Obligations of CAL
70
 
5.15.
Survival
70
       
6.
COLLATERAL SECURITY AND GUARANTIES
70
       
6.1.
Security of Borrowers and Guarantors
70
 
6.2.
Guaranties by CAI and Subsidiaries
71
 
6.3.
Release of Collateral
71
       
7.
REPRESENTATIONS AND WARRANTIES
71
       
7.1.
Corporate Authority
72
 
7.2.
Governmental or Third Party Approvals
72
 
7.3.
Title to Properties; Leases
72
 
7.4.
Financial Statements
72
 
7.5.
No Material Adverse Changes, Etc
73
 
7.6.
Franchises, Patents, Copyrights, Etc
73
 
7.7.
Litigation
73
 
7.8.
No Materially Adverse Contracts, Etc
74
 
7.9.
Compliance with Other Instruments, Laws, Etc
74
 
7.10.
Tax Status
74
 
7.11.
No Event of Default
74
 
7.12.
Holding Company and Investment Company Acts
74
 
7.13.
Absence of Financing Statements, Etc
74
 
7.14.
Perfection of Security Interest
74
 
7.15.
Certain Transactions
75
 
7.16.
Employee Benefit Plans
75
 
7.17.
Use of Proceeds
76
 
7.18.
Environmental Compliance
76
 
7.19.
Subsidiaries, Etc
76
 
7.20.
Collection Accounts
76
 
7.21.
Disclosure
76
 
7.22.
Solvency
76
 
7.23.
Insurance
77
 
7.24.
Foreign Assets Control Regulations, Etc
77
 
7.25.
Taxpayer Identification Number
77
 
7.26.
Updates to Certain Schedules
77
 
7.27.
OFAC
77
 
7.28.
Anti-Corruption Laws
77
 
7.29.
Use of Plan Assets
77






--------------------------------------------------------------------------------

 
7.30.
EEA Financial Institutions
79
       
8.
AFFIRMATIVE COVENANTS
79
       
8.1.
Punctual Payment
78
 
8.2.
Maintenance of Office
78
 
8.3.
Records and Accounts
78
 
8.4.
Financial Statements, Certificates and Information
79
 
8.5.
Notices
80
 
8.6.
Legal Existence; Maintenance of Properties
81
 
8.7.
Insurance
82
 
8.8.
Taxes
82
 
8.9.
Inspection of Properties and Books, Etc
82
 
8.10.
Compliance with Laws, Contracts, Licenses, and Permits
83
 
8.11.
[Reserved]
83
 
8.12.
Use of Proceeds
83
 
8.13.
Bank Accounts
83
 
8.14.
[Reserved]
83
 
8.15.
New Domestic Subsidiary Guarantors; Collateral Security of Domestic Subsidiary
Guarantors
84
 
8.16.
Intellectual Property; Operations Support Systems
85
 
8.17.
Foreign Subsidiary Guarantors
85
 
8.18.
Collateral Security of Foreign Subsidiary Guarantors
86
 
8.19.
Further Assurances
86
 
8.20.
Anti-Corruption Laws
86
       
9.
CERTAIN NEGATIVE COVENANTS
86
       
9.1.
Restrictions on Indebtedness
86
 
9.2.
Restrictions on Liens
88
 
9.3.
Restrictions on Investments
90
 
9.4.
Restricted Payments
91
 
9.5.
Merger, Acquisitions and Consolidation; Disposition of Assets
92
 
9.6.
[Reserved]
92
 
9.7.
Compliance with Environmental Laws
92
 
9.8.
[Reserved]
93
 
9.9.
Business Activities
93
 
9.10.
Fiscal Year
93
 
9.11.
Transactions with Affiliates
93
 
9.12.
Amendment to Intercreditor Agreement
93
 
9.13.
Commingling of Assets
93
 
9.14.
Sanctions
93
 
9.15.
Anti-Corruption Laws
94
       
10.
FINANCIAL COVENANTS
94
       
10.1.
Maximum Total Leverage Ratio
94
 
10.2.
Minimum Fixed Charge Coverage Ratio
94

 

--------------------------------------------------------------------------------

11.
CLOSING CONDITIONS
94
       
11.1.
Loan Documents Etc
94
 
11.2.
Certified Copies of Governing Documents
95
 
11.3.
Corporate or Other Action
95
 
11.4.
Incumbency Certificate
95
 
11.5.
Validity of Liens
95
 
11.6.
Perfection Certificates and UCC Search Results
95
 
11.7.
Borrowing Base Report
95
 
11.8.
Financial Condition
95
 
11.9.
Opinion of Counsel
95
 
11.10.
Payment of Fees
96
 
11.11.
No Material Adverse Change
96
 
11.12.
Commercial Financial Examination, Etc
96
       
12.
CONDITIONS TO ALL BORROWINGS
96
       
12.1.
Representations True; No Event of Default
96
 
12.2.
No Legal Impediment
96
 
12.3.
Governmental Regulation
97
 
12.4.
Proceedings and Documents
97
 
12.5.
Borrowing Base Report
97
 
12.6.
Borrowing Base Compliance
97
       
13.
EVENTS OF DEFAULT; ACCELERATION; ETC
97
       
13.1.
Events of Default and Acceleration
97
 
13.2.
Termination of Commitments
100
 
13.3.
Remedies
101
 
13.4.
Distribution of Collateral Proceeds
101
       
14.
THE ADMINISTRATIVE AGENT
102
       
14.1.
Appointment and Authority
102
 
14.2.
Rights as a Lender
102
 
14.3.
Exculpatory Provisions
103
 
14.4.
Reliance by Administrative Agent
104
 
14.5.
Delegation of Duties
104
 
14.6.
Resignation or Removal of Administrative Agent
104
 
14.7.
Replacement of Lender
106
 
14.8.
Non-Reliance on Administrative Agent and Other Lenders
107
 
14.9.
No Other Duties, Etc
107
 
14.10.
Administrative Agent May File Proofs of Claim
107
 
14.11.
Collateral and Guaranty Matters
108
 
14.12.
Intercreditor and Collateral Arrangements
108
 
14.13.
ERISA Representations
109
       
15.
ASSIGNMENT AND PARTICIPATION
111

 

--------------------------------------------------------------------------------

 
15.1.
Conditions to Assignment
111
       
16.
PROVISIONS OF GENERAL APPLICATIONS
116
       
16.1.
Setoff
116
 
16.2.
Expenses
116
 
16.3.
Indemnification; Payments Set Aside
118
 
16.4.
Treatment of Certain Confidential Information
120
 
16.5.
Survival of Covenants, Etc
121
 
16.6.
Notices
121
 
16.7.
No Waiver; Cumulative Remedies; Enforcement
123
 
16.8.
Governing Law; Jurisdiction, Etc.
124
 
16.9.
Headings
125
 
16.10.
Counterparts
125
 
16.11.
Entire Agreement, Etc
125
 
16.12.
Waiver of Jury Trial
125
 
16.13.
Consents, Amendments, Waivers, Etc
125
 
16.14.
Severability
127
 
16.15.
USA PATRIOT Act; Beneficial Ownership Regulations
127
 
16.16.
Interest Rate Limitation
127
 
16.17.
No Advisory or Fiduciary Responsibility
128
 
16.18.
Acknowledgment and Consent to Bail-In of EEA Financial Institutions
128
       
17.
GUARANTY
129
       
17.1.
Guaranty
129
 
17.2.
Rights of Lenders
129
 
17.3.
Certain Waivers
129
 
17.4.
Obligations Independent
130
 
17.5.
Subrogation
130
 
17.6.
Termination; Reinstatement
130
 
17.7.
Subordination
130
 
17.8.
Stay of Acceleration
131
 
17.9.
Condition of CAL
131
       
18.
ACKNOWLEDGEMENT
131
     
19.
TRANSITIONAL ARRANGEMENTS
132
     
20.
AMOUNT SECURED - COMPLIANCE WITH BARBADOS LAW LODGMENT AND STAMPING REQUIREMENTS
132

 

--------------------------------------------------------------------------------

Exhibits
 
Exhibit A
Form of Borrowing Base Report
Exhibit B
Form of Revolving Credit Note
Exhibit C
Form of Loan Request
Exhibit D
Form of Compliance Certificate
Exhibit E
Assignment and Assumption
Exhibit F
Swing Line Loan Notice
Exhibit G
Forms of U.S. Tax Compliance Certificates



Schedules
 
Schedule 1
Lenders and Commitments
Schedule 1.1
Existing Letters of Credit
Schedule 7.3
Title to Properties; Leases
Schedule 7.7
Litigation
Schedule 7.15
Certain Transactions
Schedule 7.19(a)
Subsidiaries
Schedule 7.19(b)
Joint Ventures
Schedule 7.20
Bank Accounts
Schedule 9.1
Existing Indebtedness
Schedule 9.2
Existing Liens
Schedule 9.3
Existing Investments
Schedule 15
Disqualified Institutions
Schedule 16.6.1
Certain Addresses for Notices

 

--------------------------------------------------------------------------------

THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


This THIRD AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Agreement”) is
made as of March 15, 2013, by and among CAI INTERNATIONAL, INC. (“CAI”),
a Delaware corporation and successor by merger to Container Applications
International, Inc., a Nevada corporation, having its principal place of
business at Steuart Tower, One Market Plaza, Suite 900, San Francisco,
California 94105, CONTAINER APPLICATIONS LIMITED, a corporation organized under
the laws of Barbados having its principal place of business at Suite 102, Bush
Hill, Bay Street, St. Michael, Barbados, West Indies (“CAL” and, together with
CAI, the “Borrowers”, and each, individually, a “Borrower”), the lending
institutions from time to time listed on Schedule 1 hereto (the “Lenders”), BANK
OF AMERICA, N.A., as administrative agent for itself and the other Lenders (in
such capacity, the “Administrative Agent”), MERRILL LYNCH, PIERCE, FENNER &
SMITH INCORPORATED, WELLS FARGO BANK, NATIONAL ASSOCIATION, and MUFG UNION BANK,
N.A., as syndication agents, MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
as lead arranger and book runner (collectively with the syndication agents, the
“Arrangers”), and ABN AMRO CAPITAL USA LLC, COMPASS BANK d/b/a BBVA COMPASS,
BANK OF MONTREAL, ROYAL BANK OF CANADA, and PNC BANK, NATIONAL ASSOCIATION, as
documentation agents (collectively, the “Documentation Agents”).


RECITALS


WHEREAS, CAI, certain lenders and the Administrative Agent have entered into a
Second Amended and Restated Revolving Credit and Term Loan Agreement, dated as
of September 25, 2007 (as amended from time to time and in effect immediately
prior to this Agreement, the “Existing Credit Agreement”);


WHEREAS, CAI has requested that the Administrative Agent and the Lenders amend
and restate the terms and provisions of the Existing Credit Agreement as set
forth herein; and


WHEREAS, subject to the terms and conditions set forth herein, the Lenders and
the Administrative Agent party hereto have agreed to amend and restate the
Existing Credit Agreement as hereinafter provided;


NOW THEREFORE, the parties hereto agree that the Existing Credit Agreement is
amended and restated in its entirety as follows:


1.  DEFINITIONS AND RULES OF INTERPRETATION.


1.1.         Definitions.  The following terms shall have the meanings set forth
in this §1 or elsewhere in the provisions of this Agreement referred to below:


Account Control Agreement.  An account control agreement, in form and substance
satisfactory to the Administrative Agent, by and among (i) the relevant Borrower
or Guarantor, (ii) the relevant financial institution maintaining a Collection
Account on behalf of such Borrower or Guarantor, (iii) the Administrative Agent
for the benefit of the Secured Parties and (iv) any other parties thereto (if
any).
 
- 1 -

--------------------------------------------------------------------------------

Accounts Receivable.  All accounts (as defined in the Uniform Commercial Code)
and rights of any Borrower or any of its Subsidiaries to payment for goods sold,
leased or otherwise marketed in the ordinary course of business and all rights
of any Borrower or any of its Subsidiaries to payment for services rendered in
the ordinary course of business and all sums of money or other proceeds due
thereon pursuant to transactions with account debtors, except for that portion
of the sum of money or other proceeds due thereon that relate to sales, use or
property taxes in conjunction with such transactions, recorded on books of
account in accordance with GAAP.


Accumulated Depreciation.  With respect to Eligible Containers as of the date of
determination an amount equal to the aggregate amount of depreciation expense
recorded with respect to such Eligible Container since the date of original
acquisition by the applicable Borrower, according to CAI’s depreciation policy
as determined in accordance with GAAP.


Additional Lenders.  See §2.11.3.


Adjustment Date.  The first day of the month immediately following the month in
which a Compliance Certificate is to be delivered by the Borrowers pursuant to
§8.4(c).


Administrative Agent’s Office.  The Administrative Agent's office located at 100
Federal Street, Boston, Massachusetts 02110, or at such other location as the
Administrative Agent may designate from time to time.


Administrative Agent.  Bank of America, N.A., acting as administrative agent for
the Lenders, and each other Person appointed as the successor Administrative
Agent in accordance with §14.6.


Administrative Agent's Special Counsel.  Morgan, Lewis & Bockius LLP or such
other counsel as may be approved by the Administrative Agent.


Administrative Questionnaire. An Administrative Questionnaire in a form supplied
by the Administrative Agent.


Affiliate.  With respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.


Agent Parties.  See §16.6.3.


Agreement or Credit Agreement.  This Third Amended and Restated Revolving Credit
Agreement, including the Schedules and Exhibits hereto as the same may be
amended, restated, supplemented or otherwise modified and in effect from time to
time.


Applicable Margin.  The following percentages per annum, based upon the Total
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to §8.4(c):
 
- 2 -

--------------------------------------------------------------------------------

 
 
Level
Total Leverage
Ratio
Eurodollar Rate
Loans / Letter of
Credit Fees
Base Rate
Loans
Commitment
 Fee
         
I
≥ 3.75x
2.00%
1.00%
0.35%
         
II
< 3.75x and ≥ 3.25x
1.75%
0.75%
0.30%
         
III
< 3.25x and ≥ 2.50x
1.50%
0.50%
0.25%
         
IV
< 2.50x
1.25%
0.25%
0.20%

 
Any increase or decrease in the Applicable Margin resulting from a change in the
Total Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
§8.4(c); provided, however, that if a Compliance Certificate is not delivered
when due in accordance with such Section, then, upon the request of the Required
Lenders, Level I shall apply as of the first Business Day after the date on
which such Compliance Certificate was required to have been delivered and shall
remain in effect until the date on which such Compliance Certificate is
delivered.  The Applicable Margin in effect from the Sixth Amendment Effective
Date through the date of delivery of the Compliance Certificate for the period
ending March 31, 2019 (pursuant to §8.4(c)), with the financial statements to be
delivered pursuant to §8.4(a), shall initially be set at Level II and in any
event shall be no lower than Level II.


Notwithstanding the foregoing to the contrary, in the event either the Borrowers
or the Administrative Agent determines, in good faith, that the calculation of
the Total Leverage Ratio on which the Applicable Margin for any particular
period was determined is inaccurate and, as a consequence thereof, the
Applicable Margin was lower or higher than it should have been, (i) the
Borrowers shall promptly deliver (but in any event within ten (10) Business Days
after the Borrowers discover such inaccuracy or the Borrowers are notified by
the Administrative Agent of such inaccuracy, as the case may be) to the
Administrative Agent correct financial statements for such period (and if such
financial statements are not accurately restated and delivered within thirty
(30) days after the first discovery of such inaccuracy by the Borrowers or such
notice, as the case may be, and the Applicable Margin was lower than it should
have been, then Level I shall apply retroactively for such period until such
time as the correct financial statements are delivered and, upon the delivery of
such corrected financial statements, thereafter the corrected Level shall apply
for such period), (ii) the Administrative Agent shall determine and notify the
Borrowers of the amount of interest that would have been due in respect of
outstanding Obligations, if any, during such period had the Applicable Margin
been calculated based on the correct Total Leverage Ratio (or, to the extent
applicable, the Level I Applicable Margin if such corrected financial statements
were not delivered as provided herein) and (iii) the applicable Borrower shall
promptly pay to the Administrative Agent the difference, if any, between that
amount and the amount actually paid in respect of such period.  The foregoing
notwithstanding shall in no way limit the rights of the Administrative Agent or
the Lenders to exercise their rights to impose the rate of interest applicable
during an Event of Default as provided herein.
 
- 3 -

--------------------------------------------------------------------------------

Applicable Pension Legislation.  At any time, any pension or retirement benefits
legislation (be it national, federal, provincial, territorial or otherwise) then
applicable to CAI or any of its Subsidiaries.


Approved Fund. Any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.


Arrangers.  Merrill Lynch, Pierce, Fenner & Smith Incorporated, Wells Fargo
Bank, National Association, and MUFG Union Bank, N.A., in their capacity as
syndication agents, and Merrill Lynch, Pierce, Fenner & Smith Incorporated, in
its capacity as lead arranger and book runner.


Assignee Group. Two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.


Assignment and Assumption. An assignment and assumption entered into by a Lender
and an Eligible Assignee (with the consent of any party whose consent is
required by §15.1.1), and accepted by the Administrative Agent, in substantially
the form of Exhibit E or any other form approved by the Administrative Agent.


Auto-Extension Letter of Credit.  See §4.1.6.


Bail-In Action. The exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.


Bail-In Legislation. With respect to any EEA Member Country implementing Article
55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to
time which is described in the EU Bail-In Legislation Schedule.


Balance Sheet Date.  December 31, 2017.


Bank of America.  Bank of America, N.A., in its individual capacity.


Barbados Security Documents.  All agreements, instruments, filings, records,
notices and documents (including any collateral and perfection certificates)
executed or delivered pursuant to or in connection with the Collateral of CAL.


Base Rate.  For any day a fluctuating rate per annum equal to the highest of (a)
the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect for
such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%; and if the Base Rate shall
be less than zero, such rate shall be deemed zero for purposes of this
Agreement.  The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.


Base Rate Loans.  Revolving Credit Loans bearing interest calculated by
reference to the Base Rate.
 
- 4 -

--------------------------------------------------------------------------------

Beneficial Ownership Certification.  A certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.


Beneficial Ownership Regulation. 31 C.F.R. § 1010.230.


Benefit Plan.  Any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the
Code or (c) any Person whose assets include (for purposes of ERISA Section 3(42)
or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.


Borrower and Borrowers.  As defined in the preamble hereto.


Borrower Materials.  See §8.4.


Borrowing Base.  At the relevant time of reference thereto, an amount determined
by the Administrative Agent by reference to the most recent Borrowing Base
Report delivered to the Lenders pursuant to §8.4(e) which is equal to the sum
(without duplication) of:


(a)           82.50% of the Net Book Value of Eligible Containers of the
Borrowers and, subject to §§8.15.2 and 8.18, the Guarantors; plus
 
(b)           85.00% of the Net Present Value of Direct Finance Lease
Receivables of the Borrowers and, subject to §§8.15.2 and 8.18, the Guarantors
(other than Direct Finance Lease Receivables arising from Eligible Containers
which are included in clause (a) of this definition); minus
 
(c)           reserves established by the Administrative Agent from time to time
in an amount not to exceed the aggregate tax, employment, wage and/or severance
claims which under applicable Barbados law have priority over the security
interest and other rights of the Administrative Agent in the Collateral of CAL.


At all times prior to satisfaction of §7 of the Sixth Amendment, the Borrowing
Base shall be deemed to be equal to the lesser of (x) the amount calculated
above and (y) $960,000,000.


Borrowing Base Report.  A Borrowing Base Report signed by the chief financial
officer of each of the Borrowers and in substantially the form of Exhibit A
hereto.


Business Day.  Any day on which banking institutions in Boston, Massachusetts
and San Francisco, California, are open for the transaction of banking business
and, in the case of Eurodollar Rate Loans, also a day which is a Eurodollar
Business Day.


CAI.  As defined in the preamble hereto.


CAI Rail.  CAI Rail Inc., a Delaware corporation.


CAI Rail Indebtedness.  Indebtedness incurred (a) by CAI Rail from to time to
time solely in connection with the purchase of railcars and related assets
(including fees, costs and expenses incurred in connection with any such
purchase) or (b) in connection with the refinancing of any Indebtedness incurred
pursuant to clause (a) of this definition.
 
- 5 -

--------------------------------------------------------------------------------

CAI Revolving Credit Loans.  Revolving Credit Loans made or to be made by the
Lenders to CAI pursuant to §2.1.1.


Capital Assets.  Fixed assets, both tangible (such as land, buildings, fixtures,
machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will); provided that Capital Assets shall not
include any item customarily charged directly to expense or depreciated over a
useful life of twelve (12) months or less in accordance with GAAP.


Capital Expenditures.  Amounts paid or Indebtedness incurred by CAI or any of
its Subsidiaries in connection with (i) the purchase or lease by CAI or any of
its Subsidiaries of Capital Assets that would be required to be capitalized and
shown on the balance sheet of such Person in accordance with GAAP or (ii) the
lease of any assets by CAI or any of its Subsidiaries as lessee under any
Synthetic Lease to the extent that such assets would have been Capital Assets
had the Synthetic Lease been treated for accounting purposes as a Capitalized
Lease.


Capitalized Leases.  Leases under which CAI or any of its Subsidiaries is the
lessee or obligor, the discounted future rental payment obligations under which
are required to be capitalized on the balance sheet of the lessee or obligor in
accordance with GAAP.


Capital Stock.  Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.


Cash Collateralize.  To pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the Administrative Agent, L/C Issuer or Swing Line
Lender (as applicable) and the Lenders, as collateral for L/C Exposure,
Obligations in respect of Swing Line Loans, or obligations of Lenders to fund
participations in respect of either thereof (as the context may require), cash
or deposit account balances or, if the L/C Issuer or Swing Line Lender
benefitting from such collateral shall agree in its sole discretion, other
credit support, in each case pursuant to documentation in form and substance
satisfactory to (a) the Administrative Agent and (b) the L/C Issuer or the Swing
Line Lender (as applicable).  Cash Collateral shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.


Cash Management Agreement. Any agreement to provide cash management services,
including treasury, depository, overdraft, credit or debit card, electronic
funds transfer and other cash management arrangements.


CFE Trustee.  As defined in the Intercreditor Agreement.


Change in Law. The occurrence, after the Sixth Amendment Effective Date, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority.  For the avoidance of doubt, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted, implemented or issued but, in the
case of any such requests, rules, guidelines or directives enacted, adopted,
implemented or issued on or before the Sixth Amendment Effective Date, only to
the extent such requests, rules, guidelines or directives or changes thereto
become effective after the Sixth Amendment Effective Date.
 
- 6 -

--------------------------------------------------------------------------------

Change of Control.  Means an event or series of events by which:


(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of 30% or more of the equity securities of CAI entitled to vote for
members of the board of directors or equivalent governing body of CAI on a
fully-diluted basis (and taking into account all such securities that such
“person” or “group” has the right to acquire pursuant to any option right);
 
(b)           during any period of 24 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of CAI
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body;
 
(c)           any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of CAI, or control over the equity
securities of CAI entitled to vote for members of the board of directors or
equivalent governing body of CAI on a fully-diluted basis (and taking into
account all such securities that such Person or Persons have the right to
acquire pursuant to any option right) representing 30% or more of the combined
voting power of such securities;
 
(d)           a “change of control” or any comparable term under any other
document or instrument evidencing Indebtedness in excess of $50,000,000 shall
have occurred, and, as a result of such “change of control” (i) a default occurs
under such document or instrument, (ii) the holder of such Indebtedness is
otherwise permitted to declare such Indebtedness to be due and payable prior to
its stated maturity, or (iii) CAI is required to offer to purchase or repay such
Indebtedness; or
 
- 7 -

--------------------------------------------------------------------------------

(e)            any event or series of events by which CAI shall own, directly or
indirectly, less than one hundred percent (100%) of the Capital Stock of CAL.


Closing Date.  The first date all the conditions precedent in §11 are satisfied
or waived and any Revolving Credit Loans are to be made or any Letters of Credit
are to be issued hereunder.


Code.  The Internal Revenue Code of 1986, as amended from time to time.


Collateral.  All of the property, rights and interests of the Borrowers and each
of the Guarantors that are or are intended to be subject to the Liens created by
the Security Documents; provided that the Capital Stock of any direct or
indirect Subsidiary of CAI shall not constitute Collateral.  For the avoidance
of doubt, Collateral shall include, without limitation, all Eligible Containers,
Direct Finance Lease Receivables and all products and proceeds of the foregoing.


Collection Account.  Any bank account (including any deposit account or
securities account) which is (i) established with the Administrative Agent as
the depositary bank or (ii) subject to an Account Control Agreement (or such
other agreement(s) required under applicable law required) in favor of the
Administrative Agent for the benefit of the Secured Parties  and, in each case,
which the Administrative Agent has a first priority perfected security interest
in and Lien upon such bank accounts and the Collateral held therein.


Commitment.  With respect to each Revolving Credit Lender, the amount set forth
on Schedule 1 hereto as the amount of such Lender's commitment to make Revolving
Credit Loans to, to participate in the issuance, extension and renewal of
Letters of Credit for the account of, and to purchase participations in Swing
Line Loans made to, the Borrowers, as the same may be increased pursuant to
§2.11 or reduced from time to time; or if such commitment is terminated pursuant
to the provisions hereof, zero.


Commitment Fee.  See §2.2.


Commitment Percentage.  With respect to each Revolving Credit Lender, the
percentage set forth on Schedule 1 hereto as such Lender's percentage of the
aggregate Commitments of all of the Revolving Credit Lenders.


Commodity Exchange Act.  The Commodity Exchange Act (7 U.S.C. §1 et seq.), as
amended from time to time, and any successor statutes.


Compliance Certificate.  See §8.4(c).


Connection Income Taxes.  Other Connection Taxes that are imposed on or measured
by net income (however denominated) or that are franchise Taxes or branch
profits Taxes.


Consolidated or consolidated.  With reference to any term defined herein, shall
mean that term as applied to the accounts of CAI and its Subsidiaries,
consolidated in accordance with GAAP.


Consolidated EBITDA.  With respect to any fiscal period, an amount equal to the
sum of (a) Consolidated Net Income (or Deficit) of CAI and its Subsidiaries for
such fiscal period, plus (b) in each case to the extent deducted in the
calculation of such Person's Consolidated Net Income and without duplication,
(i) depreciation and amortization for such period, plus (ii) income tax expense
for such period, plus (iii) Consolidated Total Interest Expense paid or accrued
during such period, plus (iv) other noncash charges for such period, plus (c)
principal payments received by CAI or any of its Subsidiaries during such period
with respect to Direct Finance Leases, all as determined in accordance with
GAAP.
 
- 8 -

--------------------------------------------------------------------------------

Consolidated EBITDAR.  With respect to any fiscal period of CAI and its
Subsidiaries, an amount equal to the sum of (a) Consolidated EBITDA for such
fiscal period plus (b) consolidated rental expense on Rental Obligations for
such fiscal period as determined in accordance with GAAP.


Consolidated Funded Debt.  At any time of determination, with respect to CAI and
its Subsidiaries, an amount equal to the excess of (1) the sum, without
duplication, of (a) the aggregate amount of Indebtedness of CAI and its
Subsidiaries, on a consolidated basis, relating to (i) the borrowing of money or
the obtaining of credit, including the issuance of notes or bonds, (ii) the
deferred purchase price of assets (other than trade payables (including trade
payables to manufacturers) incurred in the ordinary course of business), (iii)
Capitalized Leases, (iv) Rental Obligations, and (v) the maximum drawing amount
of all letters of credit outstanding plus (b) Indebtedness of the type referred
to in clause (a) of another Person guaranteed by CAI or any of its
Subsidiaries, in all cases determined in accordance with GAAP over (2) the
amount of cash and short term investments held by or on behalf of CAI or any of
its Subsidiaries as restricted cash pursuant to the terms of a debt instrument.


Consolidated Net Income (or Deficit).  The consolidated net income (or deficit)
of CAI and its Subsidiaries, after deduction of all expenses, taxes, and other
proper charges, determined in accordance with GAAP, after eliminating therefrom
all non-recurring non-cash gains or losses and any unrealized adjustments,
whether positive or negative, resulting from Interest Rate Protection Agreements
or Swap Contracts in respect of currency hedging entered into in the ordinary
course of business, and plus or minus, as applicable, to the extent requested by
the Borrowers and approved by the Administrative Agent in its discretion,
noncash gains or losses to the extent resulting from changes in U.S. tax law
(including the Code) or regulations thereunder applicable to a taxable year
beginning on or after January 1, 2018, with such adjustments being applicable
only to the initial twelve months following such change in law.


Consolidated Operating Cash Flow.  With respect to any fiscal period of CAI and
its Subsidiaries, an amount equal to (i) Consolidated EBITDAR for such fiscal
period minus (ii) cash income taxes paid or payable in such fiscal period, all
as determined in accordance with GAAP.


Consolidated Tangible Net Worth.  As of any date of determination, at all times
in accordance with GAAP, for CAI and its Subsidiaries on a consolidated basis,
Shareholders’ Equity of CAI and its Subsidiaries on such date minus the
Intangible Assets of CAI and its Subsidiaries on such date; provided that the
calculation of Consolidated Tangible Net Worth shall exclude any unrealized
adjustments, whether positive or negative, resulting from Interest Rate
Protection Agreements or Swap Contracts in respect of currency hedging entered
into in the ordinary course of business.
 
- 9 -

--------------------------------------------------------------------------------

Consolidated Total Debt Service. With respect to CAI and its Subsidiaries and
for any Reference Period, the sum, without duplication, of (a) any and all
scheduled payments of principal, during such period in respect of Indebtedness
that become due and payable or that are to become due and payable during such
period pursuant to any agreement or instrument to which CAI or any of its
Subsidiaries is a party relating to (i) the borrowing of money or the obtaining
of credit, including the issuance of notes or bonds, (ii) the deferred purchase
price of assets (other than trade payables incurred in the ordinary course of
business), (iii) in respect of any Synthetic Leases or any Capitalized Leases,
(iv) in respect of any reimbursement obligations in respect of letters of credit
due and payable during such period, and (v) Indebtedness of the type referred to
above of another Person guaranteed by CAI or any of its Subsidiaries, plus (b)
Consolidated Total Interest Expense paid or payable in cash during such
Reference Period, plus (c) consolidated rental expense on Rental Obligations for
such period all as determined in accordance with GAAP, plus (d) Permitted Excess
Preferred Dividends paid in such Reference Period; provided, however that there
shall be excluded from the amount described in clause (a) any payment to
refinance Indebtedness during such Reference Period through the issuance or
incurrence of additional Indebtedness permitted pursuant to §9.1 hereof,
including refinancing through borrowing under existing credit facilities.


Consolidated Total Interest Expense.  For any period, the aggregate amount of
interest required to be paid or accrued by CAI or any of its Subsidiaries during
such period on all Indebtedness of CAI or such Subsidiary outstanding during all
or any part of such period, whether such interest was or is required to be
reflected as an item of expense or capitalized, including payments consisting of
interest in respect of any Capitalized Lease or any Synthetic Lease, and
including commitment fees, agency fees, facility fees, balance deficiency fees
and similar fees or expenses in connection with the borrowing of money, all as
determined in accordance with GAAP.


Containers.  The standard dry-van containers, refrigerated containers, generator
sets for use with refrigerated containers, special use containers, tank
containers, open top containers, pallet-wide containers, and other types of
containers (whether or not used for intermodal transportation, including without
limitation, containers used for storage, housing and in the energy industry),
flat rack, swap body, rolltrailer, and any other type of intermodal equipment
used in transportation, either owned or leased by the Borrowers and/or the
Guarantors and employed by the Borrowers and/or the Guarantors in the conduct of
its business.


Control. The possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.


Conversion Request.  A notice given by any Borrower to the Administrative Agent
of the applicable Borrower's election to convert or continue a Revolving Credit
Loan in accordance with §2.7.


Debtor Relief Laws.  The Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


Default.  See §13.1.
 
- 10 -

--------------------------------------------------------------------------------

Delinquent Lender.  Subject to §2.12.2, any Lender that (a) has failed to (i)
fund all or any portion of its Loans within two Business Days of the date such
Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrowers in writing on or in advance of the
applicable Funding Date that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, the L/C Issuer, the Swing Line Lender or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Line Loans) within
two (2) Business Days of the date when due, (b) has notified the Borrowers, the
Administrative Agent, the L/C Issuer or the Swing Line Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Loan hereunder and states that such
position is based on such Lender’s determination that a condition precedent to
funding (which condition precedent, together with any applicable default, shall
be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three Business Days after written request by
the Administrative Agent or the Borrowers, to confirm in writing to the
Administrative Agent and the Borrowers that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Delinquent Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrowers), or (d) has, or has
a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Delinquent Lender solely by virtue of the ownership
or acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Delinquent Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Delinquent Lender (subject to §2.12.2) as of the date established therefor by
the Administrative Agent in a written notice of such determination, which shall
be delivered by the Administrative Agent to the Borrowers, the L/C Issuer, the
Swing Line Lender and each other Lender promptly following such determination.


Designated Jurisdiction.  Any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
 
Direct Finance Lease Receivables.  All accounts and rights of any Borrower or
any Guarantor to payment in respect of Direct Finance Leases that are not in
default and all sums of money or other proceeds due to such Borrower or such
Guarantor pursuant to such Direct Finance Leases, except for that portion of the
sum of money or other proceeds due thereon that relate to sales, use or property
taxes in conjunction with such transactions, recorded on such Borrower's or such
Guarantor’s books of account in accordance with GAAP; provided that (i) the
Administrative Agent shall hold a valid and perfected first priority security
interest under applicable law in all Direct Finance Lease Receivables (including
all products and proceeds thereof) included in the Borrowing Base and/or the
Domestic Borrowing Base and (ii) if any account debtor in respect of Direct
Finance Lease Receivables is a governmental authority covered by the Federal
Assignment of Claims Act or like federal, state or local statute or rule in
respect thereof, the applicable Borrower or Guarantor shall inform the
Administrative Agent and take such other actions as may be required by the
Administrative Agent to ensure its valid and perfected first priority security
interest in such Direct Finance Lease Receivables prior to including the same in
the Borrowing Base or the Domestic Borrowing Base.
 
- 11 -

--------------------------------------------------------------------------------

Direct Finance Lease Rate.  With respect to any Direct Finance Lease, the
interest rate applicable to such Direct Finance Lease.


Direct Finance Leases.  Leases pursuant to which any Borrower or any Guarantor
leases Containers to a lessee and (a) the terms of such lease provide that title
to such Containers will pass to such lessee at the end of the lease term
automatically or at the option of the lessee for no additional consideration or
for consideration so nominal that the lessee would be economically compelled to
exercise such option or (b) the proceeds of such lease are booked on the
applicable Borrower’s or such Guarantor’s financial statements (in accordance
with GAAP) as “Income from Direct Finance Leases.”


Disqualified Institution.  On any date, (a) any Person set forth on Schedule 15
and (b) any other Person that is a competitor of the Borrower or any of its
Subsidiaries in the intermodal container leasing industry, railcar leasing
industry or logistics industry which Person has been designated by CAI as a
“Disqualified Institution” by written notice to the Administrative Agent and the
Lenders (by posting such notice to the Platform) not less than two (2) Business
Days prior to such date; provided that “Disqualified Institutions” shall exclude
any Person that CAI has designated as no longer being a “Disqualified
Institution” by written notice delivered to the Administrative Agent and the
Lenders from time to time.


Distribution.  (a) The declaration or payment of any dividend on or in respect
of any shares of any class of Capital Stock of any Borrower or any of its
Subsidiaries, other than dividends payable solely in shares of common stock of
such Person; (b) the purchase, redemption, defeasance, retirement or other
acquisition of any shares of any class of Capital Stock of any Borrower or any
of its Subsidiaries, directly or indirectly through a Subsidiary of such Person
or otherwise (including the setting apart of assets for a sinking or other
analogous fund to be used for such purpose); (c) the return of capital by any
Borrower or any of its Subsidiaries to its shareholders as such; or (d) any
other distribution on or in respect of any shares of any class of Capital Stock
of any Borrower or any of its Subsidiaries.


Documentation Agent.  See Introductory Paragraph.


Dollars or $.  Dollars in lawful currency of the United States of America.


Domestic Borrowing Base.  At the relevant time of reference thereto, an amount
determined by the Administrative Agent by reference to the most recent Borrowing
Base Report delivered to the Lenders pursuant to §8.4(e) which is equal to the
sum of:


(a)           82.50% of the Net Book Value of Eligible Containers of CAI and,
subject to §8.15.2, any Domestic Subsidiaries that are Guarantors; plus


(b)           85.00% of the Net Present Value of Direct Finance Lease
Receivables of CAI and, subject to §8.15.2, any Domestic Subsidiaries that are
Guarantors (other than Direct Finance Lease Receivables arising from Eligible
Containers which are included in clause (a) of this definition).
 
- 12 -

--------------------------------------------------------------------------------

Domestic Lending Office.  Initially, the office of each Lender designated as
such in Schedule 1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.


Domestic Subsidiary.  Any Subsidiary that is organized under the laws of any
political subdivision of the United States.


Drawdown Date.  The date on which any Revolving Credit Loan or Swing Line Loan
is made or is to be made, and the date on which any Revolving Credit Loan is
converted or continued in accordance with §2.7.


EEA Financial Institution.  (a) Any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.


EEA Member Country.  Any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.


EEA Resolution Authority.  Any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.


Eligible Assignee.  (a) A Lender; (b) an Affiliate of a Lender; (c) an Approved
Fund; and (d) any other Person (other than a natural person) approved by (i) the
Administrative Agent, the L/C Issuer and the Swing Line Lender, and (ii) unless
an Event of Default has occurred and is continuing, CAI (each such approval not
to be unreasonably withheld or delayed); provided that notwithstanding the
foregoing, “Eligible Assignee” shall not include any Borrower or any of
Borrower’s Affiliates or Subsidiaries or any Disqualified Institution to which
CAI has not given its consent, or any party that (as of the date of any
assignment) would be entitled to any incremental indemnity or other payments
from Borrower on account of withholding, additional costs or any other matters
described in Article 5 in an amount in excess of the amounts that the assignor
Lender would be entitled to as of such date.


Eligible Containers.  Containers owned by any Borrower or any Guarantor which
(a) are subject to a first priority fully perfected security interest in favor
of the Administrative Agent for the benefit of the Secured Parties (i) in all
jurisdictions within the United States of America where filing financing
statements in accordance with the Uniform Commercial Code is necessary to
perfect the Administrative Agent’s security interest in such Containers and (ii)
with respect to CAL, the taking of all steps necessary or reasonably requested
by Administrative Agent in order to provide the Administrative Agent with a
first priority perfected security interest in such Containers under applicable
law in the United States of America and Barbados, and with respect to any
Guarantor, the taking of all steps necessary or reasonably requested by
Administrative Agent in order to provide the Administrative Agent with a first
priority perfected security interest in such Containers under applicable law,
(b) are subject to no other Liens except Permitted Liens that are permitted
pursuant to §§9.2.1(v) and (x), (c) are in a serviceable condition in the normal
course of business, (d) have not suffered an Event of Loss and (e) are not the
subject of a finance or trade credit arrangement between any Borrower as obligor
and a third party obligee but are owned by the applicable Borrower or such
Guarantor outright.
 
- 13 -

--------------------------------------------------------------------------------

Environmental Laws.  Any and all applicable Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waters or public
systems.


Environmental Liability.  Any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrowers, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) violation
of any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the release or threatened release of any Hazardous
Materials into the environment, unless such release or threatened release has
been permitted under applicable Environmental Law or by the applicable
governmental agencies or other authorities or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing, in each case, arising out of a Borrower’s,
or any other Loan Party’s, or any of their respective Subsidiaries’ activities
or business operations.


ERISA.  The Employee Retirement Income Security Act of 1974, and the rules and
regulations promulgated thereunder.


ERISA Affiliate.  Any trade or business (whether or not incorporated) under
common control with the Borrower within the meaning of Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).


ERISA Event.  (a) A Reportable Event with respect to a Pension Plan; (b) the
withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which such entity was a “substantial
employer” as defined in Section 4001(a)(2) of ERISA or a cessation of operations
that is treated as such a withdrawal under Section 4062(e) of ERISA; (c) a
complete or partial withdrawal by the Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan amendment as a termination under Section 4041 or 4041A of
ERISA; (e) the institution by the PBGC of proceedings to terminate a Pension
Plan; (f) any event or condition which constitutes grounds under Section 4042 of
ERISA for the termination of, or the appointment of a trustee to administer, any
Pension Plan; (g) the determination that any Pension Plan is considered an
at-risk plan or a plan in endangered or critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA; or
(h) the imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon  the Borrower
or any ERISA Affiliate.


Eurodollar Business Day.  Any day on which commercial banks are open for
international business (including dealings in Dollar deposits) in London or such
other eurodollar interbank market as may be selected by the Administrative Agent
in its sole discretion acting in good faith.
 
- 14 -

--------------------------------------------------------------------------------

Eurodollar Lending Office.  Initially, the office of each Lender designated as
such in Schedule 1 hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining Eurodollar Rate Loans.


Eurodollar Rate.


(a)           for any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by the Administrative
Agent, as published on the applicable Bloomberg screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period;


(b)           for any interest calculation with respect to a Base Rate Loan on
any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and


(c)           if the Eurodollar rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.


Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrowers or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
Borrowers) that the Borrowers or Required Lenders (as applicable) have
determined, that:



  (i)
adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary;




(ii)
the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or




(iii)
syndicated credit facilities currently being executed, or that include language
similar to that contained in this definition, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR;



then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrowers may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar Dollar
denominated syndicated credit facilities for such alternative benchmarks (any
such proposed rate, a “LIBOR Successor Rate”), together with any proposed LIBOR
Successor Rate Conforming Changes (as defined below) and any such amendment
shall become effective at 5:00 p.m. (New York time) on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrowers unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders do not accept such amendment.
 
- 15 -

--------------------------------------------------------------------------------

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrowers and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended, (to the extent of the affected
Eurodollar Rate Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurodollar Rate Loans (to the
extent of the affected Eurodollar Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.


Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.


Eurodollar Rate Loans.  Revolving Credit Loans bearing interest calculated by
reference to the Eurodollar Rate.


Event of Default.  See §13.1.


Event of Loss.  With respect to any Container, the occurrence of any of the
following events:


(a)           total loss or destruction thereof;


(b)           theft or disappearance thereof without recovery within sixty (60)
days after such theft or disappearance becomes known to any Borrower or any
Guarantor;


(c)           damage rendering such Container unfit for normal use and, in the
judgment of any Borrower or any Guarantor, beyond repair at reasonable cost; and


(d)           any condemnation, seizure, forced sale or other taking of title to
or use of any such Container.


Excluded Hedging Obligation.  With respect to any Guarantor, any obligations or
liabilities under any Interest Rate Protection Agreement or any Swap Contract
if, and to the extent that, all or a portion of the Guaranty of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such
obligations or liabilities under any Interest Rate Protection Agreement or any
Swap Contract (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such obligations or
liabilities under any Interest Rate Protection Agreement or any Swap Contract. 
If an obligation or liability under any Interest Rate Protection Agreement or
any Swap Contract arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such obligations or
liabilities that is attributable to swaps for which such guarantee or security
interest becomes illegal.
 
- 16 -

--------------------------------------------------------------------------------

Excluded Intercompany Obligations.  Payments owing by CAL to CAI arising in the
ordinary course of business that represent either (a) payments of Net Operating
Income (as defined in the Intercreditor Agreement) that are distributable to
third party owners of containers and the associated lease, or (b) reimbursement
for Operating Expenses (as defined in the Intercreditor Agreement) previously
incurred.


Excluded Subsidiary.  Any Subsidiary of CAI that (a) is not a Loan Party and is
not required to become a Loan Party under §8.15 or §8.18, (b) does not
participate in any cash management or other arrangements under which any of its
revenues, collections or payables are commingled with any assets of any Loan
Party or Securitization Entity or under which any Loan Party provides cash
management or other services supporting the collection of its revenues or
payment of its expenses unless such services are provided on an arms-length
basis and such Loan Party is reimbursed for the market cost of such services,
(c) has no Indebtedness or other obligations that are guaranteed or secured by
any assets of any Loan Party and (d) has provided to the Administrative Agent
evidence of the foregoing satisfactory to the Administrative Agent.


Excluded Taxes.  Any of the following Taxes imposed on or with respect to any
Recipient  or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by CAI under §14.7) or
(ii) such Lender changes its Lending Office, except in each case to the extent
that, pursuant to §5.2.2(a)(ii), (a)(iii) or (c), amounts with respect to such
Taxes were payable either to such Lender's assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (c) Taxes attributable to such Recipient’s failure to comply
with §5.2.2(e) and (d) any U.S. federal withholding Taxes imposed pursuant to
FATCA.


Existing Credit Agreement.  As defined in the Recitals hereto.


Existing Letters of Credit.  Those letters of credit issued for the account of
CAI under the Existing Credit Agreement and set forth on Schedule 1.1 hereto.


FASB ASC.  The Accounting Standards Codification of the Financial Accounting
Standards Board.


FATCA.  Sections 1471 through 1474 of the Code, as of the date of this Agreement
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.
 
- 17 -

--------------------------------------------------------------------------------

Federal Funds Rate.  For any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.


Fee Letter.  (a) The fee letter, dated as of May 4, 2018, among the Borrowers,
the Administrative Agent and the Arrangers, and (b) the fee letter, dated as of
June 26, 2018, among the Borrowers, the Administrative Agent and the L/C Issuer,
as each may be amended, restated, supplemented or otherwise modified and in
effect from time to time, and such other fee letters as may be entered into by
such parties from time to time.


Foreign Lender.  (a) If the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.  For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.


Foreign Subsidiary.  Any Subsidiary other than a Domestic Subsidiary.


FRB.  The Board of Governors of the Federal Reserve System of the United States.


Fronting Exposure.  At any time there is a Delinquent Lender, (a) with respect
to the L/C Issuer, such Delinquent Lender’s Commitment Percentage of the
outstanding L/C Exposure other than L/C Exposure as to which such Delinquent
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Lender, such Delinquent Lender’s Commitment Percentage of Swing Line
Loans other than Swing Line Loans as to which such Delinquent Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.


Fund.  Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.


GAAP or generally accepted accounting principles.  (a) With respect to the
financial calculations in §10, whether directly or indirectly through reference
to a capitalized term used therein, means (i) principles that are consistent
with the principles promulgated or adopted by the Financial Accounting Standards
Board and its predecessors, in effect for the fiscal year ended on the Balance
Sheet Date, and (ii) to the extent consistent with such principles, the
accounting practice of any Borrower reflected in its financial statements for
the year ended on the Balance Sheet Date, and (b) when used in general, other
than as provided above, means principles that are (i) consistent with the
principles promulgated or adopted by the Financial Accounting Standards Board
and its predecessors, as in effect from time to time, and (ii) consistently
applied with past financial statements of any Borrower adopting the same
principles, provided that in each case referred to in this definition of “GAAP”
a certified public accountant would, insofar as the use of such accounting
principles is pertinent, be in a position to deliver an unqualified opinion
(other than a qualification regarding changes in GAAP) as to financial
statements in which such principles have been properly applied.
 
- 18 -

--------------------------------------------------------------------------------

Governing Documents.  With respect to any Person, its certificate or articles of
incorporation, its by-laws and all shareholder agreements, voting trusts and
similar arrangements applicable to any of its Capital Stock.


Governmental Authority.  The government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).


Guaranteed Obligations.  See §17.1.


Guarantors.  Collectively, each of (a) CAI with respect to its Guaranty under
§17, (b) CAI Rail, (c) each direct or indirect Domestic Subsidiary of CAI which
becomes a Guarantor pursuant to §8.15 hereof, (e) with respect to the
Obligations of CAL, Container Applications International (U.K.) Limited,
Container Applications International, Ltd., Container Applications (Malaysia)
SDN BDH and Sky Container Trading Limited, and (e) each Foreign Subsidiary of
CAL which becomes a Guarantor pursuant to §8.17 hereof.  Each Guarantor shall be
a party to a Guaranty.


Guaranty.  Collectively, (i) the Fourth Amended and Restated Guaranty, dated as
of June 26, 2018, made by the Guarantors party thereto from time to time in
favor of the Administrative Agent for the benefit of the Secured Parties
pursuant to which such Guarantors guarantee to the Administrative Agent the
payment and performance of all of the Obligations, together with each other
joinder and accession or guaranty delivered pursuant to §8.15 or any other Loan
Document (collectively, the “Domestic Guaranties”), (ii) the Foreign Subsidiary
Guaranty, dated as of February 26, 2008, made by the various Foreign
Subsidiaries signatory thereto, as guarantors, in favor of the Administrative
Agent for the benefit of the Secured Parties pursuant to which such Guarantors
guaranty to the Administrative Agent the payment and performance of all of the
Obligations of CAL, (iii) the guaranty made by (x) CAI under §17 and (y) any
guaranty from time to time delivered in connection with this Agreement or any
other Loan Document, pursuant to which CAI or such other guarantor guarantees to
the Secured Parties (or the Administrative Agent for the benefit of the Secured
Parties) the payment and performance of the Obligations of CAL (collectively,
the “CAL Guaranties”), and (iv) any other guaranty from time to time delivered
in connection with this Agreement or any other Loan Document, in each case, as
the same may be amended, restated, reaffirmed or otherwise supplemented from
time to time.


Hazardous Materials.  Explosive or radioactive substances or materials and all
hazardous or toxic substances, wastes or other pollutants, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or materials, in each case regulated pursuant to any Environmental
Law.


Honor Date.  See §4.2(a).
 
- 19 -

--------------------------------------------------------------------------------

Increase Effective Date.  See §2.11.4.


Indemnified Taxes.  (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.


Indemnitee.  See §16.3.


Indebtedness.  As to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:


(a)           every obligation of such Person for money borrowed,


(b)           every obligation of such Person evidenced by bonds, debentures,
notes or other similar instruments, including obligations incurred in connection
with the acquisition of property, assets or businesses,


(c)           every reimbursement obligation of such Person with respect to
letters of credit, bankers' acceptances or similar facilities issued for the
account of such Person,


(d)           every obligation of such Person issued or assumed as the deferred
purchase price of property or services (including securities repurchase
agreements but excluding trade accounts payable or accrued liabilities arising
in the ordinary course of business which are not overdue or which are being
contested in good faith),


(e)            every obligation of such Person under any Capitalized Lease,


(f)            every obligation of such Person under any Synthetic Lease,


(g)           all sales by such Person of (i) accounts or general intangibles
for money due or to become due, (ii) chattel paper, instruments or documents
creating or evidencing a right to payment of money (excluding any equity
instruments, including common or preferred shares or other forms of Capital
Stock) or (iii) other receivables (collectively “receivables”), whether pursuant
to a purchase facility or otherwise, other than in connection with the
disposition of the business operations of such Person relating thereto or a
disposition of defaulted receivables for collection and not as a financing
arrangement, and together with any obligation of such Person to pay any
discount, interest, fees, indemnities, penalties, recourse, expenses or other
amounts in connection therewith,


(h)           every obligation of such Person (an “equity related purchase
obligation”) to purchase, redeem, retire or otherwise acquire for value any
shares of Capital Stock issued by such Person or any rights measured by the
value of such Capital Stock,


(i)            every obligation of such Person under any forward contract,
futures contract, swap, option or other financing agreement or arrangement
(including, without limitation, caps, floors, collars and similar agreements),
the value of which is dependent upon interest rates, currency exchange rates,
commodities or other indices (a “derivative contract”),
 
- 20 -

--------------------------------------------------------------------------------

(j)            every obligation in respect of Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent that such Person is liable therefor as a result of such Person's
ownership interest in or other relationship with such entity, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor and such terms are enforceable under applicable law,


(k)            every obligation, contingent or otherwise, of such Person
guaranteeing, or having the economic effect of guarantying or otherwise acting
as surety for, any obligation of a type described in any of clauses (a) through
(j) (the “primary obligation”) of another Person (the “primary obligor”), in any
manner, whether directly or indirectly, and including, without limitation, any
obligation of such Person (i) to purchase or pay (or advance or supply funds for
the purchase of) any security for the payment of such primary obligation, (ii)
to purchase property, securities or services for the purpose of assuring the
payment of such primary obligation, or (iii) to maintain working capital, equity
capital or other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such primary obligation, and


(l)            all Rental Obligations of such Person;


provided, however, that, for the avoidance of doubt, any trade payables owing to
manufacturers incurred in the ordinary course of business that are not
delinquent shall not be deemed Indebtedness for the purposes of this definition.


The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (i) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof determined in accordance with GAAP, (ii) any
Capitalized Lease shall be the principal component of the aggregate of the
rental obligation under such Capitalized Lease payable over the term thereof
that is not subject to termination by the lessee, (iii) any sale of receivables
shall be the amount of unrecovered capital or principal investment of the
purchaser (other than any Borrower or any of its wholly-owned Subsidiaries)
thereof, excluding amounts representative of yield or interest earned on such
investment, (iv) any Synthetic Lease shall be the stipulated loss value,
termination value or other equivalent amount, (v) any derivative contract shall
be the maximum amount of any termination or loss payment required to be paid by
such Person if such derivative contract were, at the time of determination, to
be terminated by reason of any event of default or early termination event
thereunder, whether or not such event of default or early termination event has
in fact occurred, (vi) any equity related purchase obligation shall be the
maximum fixed redemption or purchase price thereof inclusive of any accrued and
unpaid dividends to be comprised in such redemption or purchase price, and (vii)
any guaranty or other contingent liability referred to in clause (k) shall be an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such guaranty or other contingent obligation is made or, if not
stated or determinable, the maximum reasonably anticipated liability in respect
thereof (assuming such Person is required to perform thereunder) as determined
by such Person in good faith.


Intangible Assets.  Assets that are considered to be intangible assets under
GAAP, including customer lists, goodwill, computer software, copyrights, trade
names, trademarks, patents, franchises, licenses, unamortized deferred charges,
unamortized debt discount and capitalized research and development costs.
 
- 21 -

--------------------------------------------------------------------------------

Intercreditor Agreement.  The Intercreditor Collateral Agreement, dated as of
December 20, 2010, by and among the Borrowers, the Guarantors (other than CAI
Rail), certain “Lenders”, “Owners”, the “Revolver Agent”, the “Collateral Agent”
(as each such term is defined therein) and certain other Persons that are party
thereto from time to time (as amended and restated on November 15, 2011 and as
may be further amended, amended and restated, modified or supplemented from time
to time).


Interest Payment Date.  (a) As to any Base Rate Loan (including any Swing Line
Loan), the last Business Day of the calendar quarter with respect to interest
accrued during such calendar quarter, including, without limitation, the
calendar quarter which includes the Drawdown Date of such Base Rate Loan; and
(b) as to any Eurodollar Rate Loan in respect of which the Interest Period is
(i) 3 months or less, the last Business Day of such Interest Period and (ii)
more than 3 months, the date that is 3 months from the first day of such
Interest Period and, in addition, the last Business Day of such Interest Period.


Interest Period.  With respect to any Revolving Credit Loan, (a) initially, the
period commencing on the Drawdown Date of such Revolving Credit Loan and ending
on the last day of one of the periods set forth below, as selected by a Borrower
in a Loan Request or as otherwise required by the terms of this Agreement (i)
for any Base Rate Loan, the last day of the calendar quarter; and (ii) for any
Eurodollar Rate Loan, 1, 2, 3 or 6 months (subject to availability from all
Lenders); and (b) thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Revolving Credit Loan and ending on
the last day of one of the periods set forth above, as selected by the
applicable Borrower in a Conversion Request; provided that all of the foregoing
provisions relating to Interest Periods are subject to the following:


(A)          if any Interest Period with respect to a Eurodollar Rate Loan would
otherwise end on a day that is not a Eurodollar Business Day, that Interest
Period shall be extended to the next succeeding Eurodollar Business Day unless
the result of such extension would be to carry such Interest Period into another
calendar month, in which event such Interest Period shall end on the immediately
preceding Eurodollar Business Day;


(B)           if any Interest Period with respect to a Base Rate Loan would end
on a day that is not a Business Day, that Interest Period shall end on the next
succeeding Business Day;


(C)           if any Borrower shall fail to give notice as provided in §2.7, the
applicable Borrower shall be deemed to have requested a conversion of the
affected Eurodollar Rate Loan to a Base Rate Loan and the continuance of all
Base Rate Loans as Base Rate Loans on the last day of the then current Interest
Period with respect thereto;


(D)           any Interest Period relating to any Eurodollar Rate Loan that
begins on the last Eurodollar Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Eurodollar Business Day of a
calendar month; and


(E)           any Interest Period that would otherwise extend beyond the
Maturity Date shall end on the Maturity Date.
 
- 22 -

--------------------------------------------------------------------------------

Interest Rate Protection Agreement.  Any agreement entered into between any
Borrower and the Administrative Agent, any of its Affiliates or any of the
Lenders or their Affiliates providing for an interest rate swap, cap, collar, or
other hedging mechanism with respect to interest payable on Indebtedness.


Investments.  All expenditures made and all liabilities incurred (contingently
or otherwise) for the acquisition of stock or Indebtedness of, or for loans,
advances, capital contributions or transfers of property to, or in respect of
any guaranties (or other commitments as described under Indebtedness), or
obligations of, any Person.  In determining the aggregate amount of Investments
outstanding at any particular time: (a) the amount of any Investment represented
by a guaranty shall be taken at not less than the principal amount of the
obligations guaranteed and still outstanding; (b) there shall not be included as
an Investment all interest accrued with respect to Indebtedness constituting an
Investment; (c) there shall be deducted in respect of each such Investment any
amount received as a return of capital (but only by repurchase, redemption,
retirement, repayment, liquidating dividend or liquidating distribution); (d)
there shall not be deducted in respect of any Investment any amounts received as
earnings on such Investment, whether as dividends, interest or otherwise, except
that accrued interest included as provided in the foregoing clause (b) may be
deducted when paid; and (e) there shall not be deducted from the aggregate
amount of Investments any decrease in the value thereof.


IP Rights.  Collectively, all trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights.


IRS.  The United States Internal Revenue Service.


ISP.  With respect to any Letter of Credit, the “International Standby Practices
1998” published by the Institute of International Banking Law & Practice, Inc.
(or such later version thereof as may be in effect at the time of issuance).


Issuer Documents. With respect to any Letter of Credit, the Letter of Credit
Application, and any other document, agreement and instrument entered into by
the L/C Issuer and the Borrowers or in favor the L/C Issuer and relating to such
Letter of Credit.


Laws.  Collectively, (a) all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and (b) all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case, having the force of law.


L/C Advance. With respect to each Revolving Credit Lender, such Lender’s funding
of its participation in any L/C Borrowing in accordance with its Commitment
Percentage.


L/C Borrowing. An extension of credit resulting from a drawing under any Letter
of Credit which has not been reimbursed on the date when made or refinanced as a
Revolving Credit Loan.
 
- 23 -

--------------------------------------------------------------------------------

L/C Exposure.  As at any date of determination, the aggregate amount available
to be drawn under all outstanding Letters of Credit plus the aggregate of all
Unpaid Reimbursement Obligations, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with §1.2. 
The L/C Exposure of any Revolving Credit Lender at any time shall be its
Commitment Percentage of the total L/C Exposure at such time. For all purposes
of this Agreement, if on any date of determination a Letter of Credit has
expired by its terms but any amount may still be drawn thereunder by reason of
the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed to
be “outstanding” in the amount so remaining available to be drawn.


L/C Issuer.  (i) Bank of America in its capacity as issuer of Letters of Credit
hereunder, or any successor issuer of Letters of Credit hereunder and (ii) with
respect to Existing Letters of Credit, Bank of America in its capacity as issuer
of the Existing Letters of Credit.


Lender Affiliate.  With respect to any Lender, (i) an Affiliate of such Lender
or (ii) any entity (whether a corporation, partnership, limited liability
company, trust or legal entity) that is engaged in making, purchasing, holding
or otherwise investing in bank loans and similar extensions of credit in the
ordinary course of its business and is administered or managed by such Lender or
an Affiliate of such Lender.


Lending Office.  As to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.


Lenders.  Bank of America and the other lending institutions listed on Schedule
1 hereto as Revolving Credit Lenders and any other Person who becomes an
assignee of any rights and obligations of a Lender pursuant to §15, and, as the
context requires, includes the Swing Line Lender and the L/C Issuer.


Letter of Credit.  See §4.1.1.


Letter of Credit Application.  See §4.1.1.


Letter of Credit Expiration Date.  The day that is seven days prior to the
Maturity Date then in effect (or, if such day is not a Business Day, the next
preceding Business Day).


Letter of Credit Fee.  See §4.6.


Letter of Credit Participation.  See §4.1.4.


Letter of Credit Sublimit.  An amount equal to $30,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Total Commitment.


LIBOR Screen Rate.  The LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).


LIBOR Successor Rate Conforming Changes.  With respect to any proposed LIBOR
Successor Rate, any conforming changes to the definition of Base Rate, Interest
Period, timing and frequency of determining rates and making payments of
interest and other administrative matters as may be appropriate, in the
discretion of the Administrative Agent, to reflect the adoption of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrowers).
 
- 24 -

--------------------------------------------------------------------------------

Lien.  Any mortgage, deed of trust, security interest, pledge, hypothecation,
assignment, attachment, deposit arrangement, encumbrance, lien (statutory,
judgment or otherwise), charge or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement, any Capitalized Lease, any Synthetic Lease, any
financing lease involving substantially the same economic effect as any of the
foregoing, the filing of any financing statement under the Uniform Commercial
Code or comparable law of any jurisdiction).


Loan Documents.  This Credit Agreement, the Revolving Credit Notes, the Letter
of Credit Applications, the Letters of Credit, each Issuer Document, the
Guaranty, the Fee Letter, the Security Documents and all other documents,
instruments, agreements and certificates now or hereafter in connection with any
of the foregoing or the transaction contemplated hereby.


Loan Parties.  The Borrowers and the Guarantors.


Loan Request.  See §2.6.


London Banking Day.  Any day on which dealings in Dollar deposits are conducted
by and between banks in the London interbank eurodollar market.


Material Adverse Effect.  With respect to any event or occurrence of whatever
nature (including any adverse determination in any litigation, arbitration or
governmental investigation or proceeding):


(a)           a material adverse effect on the business, properties, prospects,
condition (financial or otherwise), assets, operations or income of the
Borrowers, individually or CAI and its Subsidiaries, taken as a whole;


(b)           an adverse effect on the ability of any Borrower or any of its
Subsidiaries, individually and/or taken as a whole, to perform any of their
respective Obligations under any of the Loan Documents to which it is a party;
or


(c)           any impairment of the validity, binding effect or enforceability
of this Agreement or any of the other Loan Documents, any impairment of the
rights, remedies or benefits available to the Administrative Agent or any Lender
under any Loan Document or any impairment of the attachment, perfection or
priority of any Lien of the Administrative Agent under the Security Documents.


Material Subsidiary.  A Subsidiary of CAI which (x) owns assets in excess of
2.50% of the book value of the total assets of CAI and its Subsidiaries or (y)
has revenues in excess of 2.50% of the total revenues of CAI and its
Subsidiaries.


Maturity Date.  June 26, 2023.
 
- 25 -

--------------------------------------------------------------------------------

Maximum Drawing Amount.  The maximum aggregate amount that the beneficiaries may
at any time draw under outstanding Letters of Credit, as such aggregate amount
may be reduced or increased from time to time pursuant to the terms of the
Letters of Credit.


Maximum Rate.  See §16.16.


Minimum Collateral Amount.  At any time, (i) with respect to Cash Collateral
consisting of cash or deposit account balances provided to reduce or eliminate
Fronting Exposure during the existence of a Delinquent Lender, an amount equal
to 105% of the Fronting Exposure of the L/C Issuer with respect to Letters of
Credit issued and outstanding at such time, (ii) with respect to Cash Collateral
consisting of cash or deposit account balances provided in accordance with the
provisions of §§2.13.1(a), (b) or (c), an amount equal to 105% of the L/C
Exposure.


Moody’s.  Moody’s Investors Services, Inc.


Multiemployer Plan.  Any employee benefit plan of the type described in Section
4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes or is
obligated to make contributions, or during the preceding five plan years, has
made or been obligated to make contributions.


Multiple Employer Plan.  A Plan which has two or more contributing sponsors
(including the Borrower or any ERISA Affiliate) at least two of whom are not
under common control, as such a plan is described in Section 4064 of ERISA.


Net Book Value.  With respect to an Eligible Container as of the date of
determination, an amount equal to the Original Cost of such Eligible Container
less the Accumulated Depreciation of such Eligible Container as of the last day
of the month immediately preceding such date of determination.


Net Present Value.  At the relevant time of reference thereto, and as the
context may require, the discounted present value of Direct Finance Lease
Receivables, discounted at the Direct Finance Lease Rate per annum of the
remaining term of the applicable Direct Finance Lease.


Non-Delinquent Lender.  At any time, each Lender that is not a Delinquent Lender
at such time.


Non-Extension Notice Date.  See §4.1.6.


Notice of Loan Prepayment. A notice of prepayment with respect to a Revolving
Credit Loan or a Swing Line Loan, which shall be in a form approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer.


Obligations.  All indebtedness, obligations and liabilities of any of the
Borrowers and its Subsidiaries to any of the Lenders, the Swing Line Lender, the
L/C Issuer and the Administrative Agent, individually or collectively, existing
on the date of this Agreement or arising thereafter, direct or indirect, joint
or several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or any Interest Rate Protection Agreement, any Swap Contract or any
Cash Management Agreement entered into with any Lender or the Administrative
Agent (or Affiliates thereof) or any of the Revolving Credit Loans or Swing Line
Loans made or Reimbursement Obligations incurred or any of the Revolving Credit
Notes, Letter of Credit Applications, Letters of Credit or other instruments at
any time evidencing any of the foregoing.  Notwithstanding any provision hereof
or in any other Loan Document to the contrary, the “Obligations” shall not
include any Excluded Hedging Obligations.
 
- 26 -

--------------------------------------------------------------------------------

OFAC.  The Office of Foreign Assets Control of the United States Department of
the Treasury.


Original Cost.  With respect to any Container, the purchase price therefor
expressed in Dollars, as determined in accordance with GAAP, consistently
applied.


Other Connection Taxes.  With respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


Other Taxes.  All present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
§5.2.2).


outstanding or Outstanding.  With respect to the Revolving Credit Loans or Swing
Line Loans, the aggregate unpaid principal thereof as of any date of
determination.


Participant. See §15.1.4.


PBGC.  The Pension Benefit Guaranty Corporation.


PCAOB.  The Public Company Accounting Oversight Board.


Pension Act.  The Pension Protection Act of 2006.


Pension Funding Rules.  The rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.


Pension Plan.  Any employee pension benefit plan (including a Multiple Employer
Plan or a Multiemployer Plan) that is maintained or is contributed to by the
Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA or
is subject to the minimum funding standards under Section 412 of the Code.


Perfection Certificate.  The Perfection Certificate as defined in the Security
Agreement.
 
- 27 -

--------------------------------------------------------------------------------

Permitted Acquisitions.  Any acquisition by CAI or a Guarantor, whether by
purchase, merger or otherwise, of all or substantially all of the assets of, the
Capital Stock of, or a business line or unit or a division of, any Person;
provided that:


(i)            immediately prior to, and after giving effect thereto, no Default
or Event of Default shall have occurred and be continuing or would result
therefrom;


(ii)           all transactions in connection therewith shall be consummated, in
all material respects, in accordance with all applicable laws and in conformity
with all applicable approvals of Governmental Authorities;


(iii)          such acquisition shall be consensual and shall have been approved
by the board of directors of such Person;


(iv)          in the case of the acquisition of Capital Stock, the issuer of
such Capital Stock shall become a Subsidiary of CAI immediately after
consummation of the applicable transaction, and CAI shall have taken, or caused
to be taken, as of the date such Person becomes a Subsidiary (or as of such
later date as the Administrative Agent shall consent), the actions required to
be taken, if any, under §8.15 or CAI shall include a certification in the
certificate referenced in clause (vii) below that such new Subsidiary does not
need to become a Guarantor in order to maintain compliance with §8.15;


(v)           on a pro forma basis after giving effect to such acquisition, the
Borrowers are in compliance with the financial covenants contained in §10 for
the period immediately prior to the making of such acquisition and during the
twelve (12) month period immediately following the making of such acquisition;


(vi)          any Person or assets or division as acquired in accordance
herewith shall be in the same business or lines of business in which CAI and its
Subsidiaries are permitted to engage in pursuant to §9.9 and activities related
thereto;


(vii)         CAI shall have delivered to Administrative Agent a certificate, in
form and substance reasonably satisfactory to it, from the Responsible Officer
of CAI certifying that the conditions set forth in clauses (i) through (vi)
above are satisfied (which certificate shall attach supporting projections,
information and calculations with respect to the requirements set forth in
clause (v) above (all based on fair and reasonable projections of the financial
performance of CAI and its Subsidiaries)); and
 
(viii)        immediately prior to, and after giving pro forma effect thereto,
the Total Leverage Ratio is equal to or less than 3.50:1.00.


Permitted Excess Preferred Dividends.  For any Reference Period, the portion of
regular preferred dividends paid in such Reference Period calculated as follows:
(a) if the Total Leverage Ratio is 3.50:1.00 or higher (or, at any time that the
Total Leverage Ratio has been increased to 4:00:1.00 pursuant to §10.1, if the
Total Leverage Ratio is 3.75:1.00 or higher), all preferred dividends paid in
such Reference Period; (b) if the Total Leverage Ratio is below 3.50:1.00 (or,
at any time that the Total Leverage Ratio has been increased to 4:00:1.00
pursuant to §10.1, if the Total Leverage Ratio is below 3.75:1.00), but equal to
or higher than 3.00:1.00, the portion of preferred dividends paid in such
Reference Period that exceeds the sum of: 100% of Consolidated Net Income for
the immediately preceding Reference Period, plus net cash proceeds from the
issuance by CAI of common or preferred equity securities during such Reference
Period, or (c) if the Total Leverage Ratio is less than 3.00:1.00, none of the
preferred dividends paid in such Reference Period.
 
- 28 -

--------------------------------------------------------------------------------

Permitted Liens.  Liens permitted by §9.2.


Permitted Securitization.  Any secured lending facility entered into by a
Securitization Entity solely for the purpose of purchasing,  financing or
refinancing of assets of CAI and any of its Subsidiaries, provided that (i) any
Indebtedness incurred in connection with such facility is non-recourse to CAI or
any of its respective Subsidiaries (other than such Securitization Entity) and
their respective assets, (ii) such Securitization Entity engages in no business
and incurs no Indebtedness or other liabilities or obligations other than those
related to or incidental to such facility, (iii) other than the initial
Investment in such Securitization Entity, none of CAI or any of its respective
Subsidiaries is required to make additional Investments in such Securitization
Entity, (iv) none of CAI or any of its respective Subsidiaries has any material
contract, agreement, arrangement or understanding with such Securitization
Entity other than on terms comparable or more favorable (in the aggregate) to
CAI and its  respective Subsidiaries than those that might be obtained at the
time such contract, agreement, arrangement or understanding is entered into from
Persons that are not Affiliates of the Borrowers, and (v) none of CAI or any of
its respective Subsidiaries has any obligation to maintain such Securitization
Entity’s financial condition or cause such Securitization Entity to achieve
certain levels of operating results other than any obligation of CAI or any of
its respective Subsidiaries has as an equipment manager of Containers with
respect to such Securitization Entity.


Person.  Any individual, corporation, limited liability company, limited
liability partnership, trust, other unincorporated association, business, or
other legal entity, and any Governmental Authority.


Plan.  Any employee benefit plan within the meaning of Section 3(3) of ERISA
(including a Pension Plan), maintained for employees of the Borrower or any
ERISA Affiliate or any such Plan to which the Borrower or any ERISA Affiliate is
required to contribute on behalf of any of its employees.


Platform.  See §8.4.


PTE.  A prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.


Public Lender.  See §8.4.


Reaffirmation Agreement.   The Reaffirmation of Guaranty, Foreign Subsidiary
Guaranty and Security Agreement, dated as of the Closing Date, among the
Borrowers, the Guarantors (other than CAI Rail) and the Administrative Agent, in
form and substance satisfactory to the Lenders and the Administrative Agent, as
the same may be amended, restated, supplemented or otherwise modified and in
effect from time to time.
 
- 29 -

--------------------------------------------------------------------------------

Real Estate.  All real property at any time owned or leased (as lessee or
sublessee) by CAI or any of its Subsidiaries.
 
Recipient.  The Administrative Agent, any Lender, the L/C Issuer or any other
recipient of any payment to be made by or on account of any obligation of any
Loan Party hereunder.


Reference Period.  As of any date of determination, the period of four (4)
consecutive fiscal quarters of the Borrowers and their Subsidiaries ending on
such date, or if such date is not a fiscal quarter end date, the period of four
(4) consecutive fiscal quarters most recently ended (in each case treated as a
single accounting period).


Register.  See §15.1.3.


Reimbursement Obligation.  Each Borrower’s obligation to reimburse the
Administrative Agent and the relevant Lenders on account of any drawing under
any Letter of Credit as provided in §4.2.


Related Parties. With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.


Removal Effective Date.  See §14.6(b).


Rental Obligations.  All present or future obligations of CAI or any of its
Subsidiaries under any rental agreements or leases of real or personal property,
other than (a) obligations that can be terminated by the giving of notice
without liability to CAI or such Subsidiary in excess of the liability for rent
due as of the date on which such notice is given and under which no penalty or
premium is paid as a result of any such termination, (b) obligations under
rental agreements relating to equipment other than Containers having an
aggregate value of less than $5,000,000 for all such agreements, (c) obligations
in respect of any Capitalized Leases, (d) any obligations incurred in a lease
transaction where the obligation of CAI or its Subsidiary to pay rent thereunder
is limited to a pass-through of net rental amounts received by CAI or its
Subsidiaries from a sublessee of container equipment under such transaction
(“net sublease rentals”), so that if there are no net sublease rental amounts
received by CAI or its Subsidiaries from a sublessee then CAI or its
Subsidiaries would have no obligation to make any rental payment under or in
connection with such transaction, shall not constitute a Rental Obligation
hereunder; and (e) obligations under the lease of commercial office properties
in the conduct of the Company’s business shall not be deemed a Rental Obligation
hereunder.  For purposes of this Agreement, the aggregate amount of Rental
Obligations of CAI and its Subsidiaries shall, as at any date of determination,
be an amount equal to the net present value, calculated at a discount rate equal
to the rate implicit in the relevant lease per annum, of the future Rental
Obligations of such Person.


Reportable Event.   Any of the events set forth in Section 4043(c) of ERISA,
other than events for which the 30 day notice period has been waived.


Required Lenders.  As of any date, the Lenders holding Revolving Credit
Exposures and unused Commitments representing more than fifty percent (50%) of
the sum of the total Revolving Credit Exposures and unused Commitments, in each
case, at such time; provided that the Commitment of, the portion of the
Revolving Exposures held or deemed held by, any Delinquent Lender shall be
excluded for purposes of making a determination of Required Lenders.
 
- 30 -

--------------------------------------------------------------------------------

Resignation Effective Date.  See §14.6(a).


Responsible Officer. The chief executive officer, president or chief financial
officer of any Borrower and, solely for purposes of notices given pursuant to
Article 2, any other officer or employee of the applicable Loan Party so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the applicable Loan Party designed in
or pursuant to an agreement between the applicable Loan Party and the
Administrative Agent.  Any document delivered hereunder that is signed by a
Responsible Officer of any Borrower shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of the applicable Borrower and such Responsible Officer shall be
conclusively presumed to have acted on behalf of the applicable Borrower.


Restricted Payment.  In relation to CAI and its Subsidiaries, any Distribution
to (i) CAI’s or any Subsidiary’s shareholders (or other equity holders), in each
case, other than to a Borrower, or (ii) any Affiliate of a Borrower or any
Subsidiary or any Affiliate of such Borrower’s or such Subsidiary’s shareholders
(or other equity holders), in each case, other than to a Borrower.


Revolving Credit Exposure.  With respect to any Revolving Credit Lender at any
time, the sum of the outstanding principal amount of such Revolving Credit
Lender’s Revolving Credit Loans and its L/C Exposure and Swing Line Exposure at
such time.


Revolving Credit Lender.  Each Lender with a Commitment or, following
termination of the Commitments, which has Revolving Credit Loans outstanding or
participations in an outstanding Letter of Credit or Swing Line Loan and any
other Person who becomes an assignee of rights and obligations of a Revolving
Credit Lender.


Revolving Credit Loans.  Revolving credit loans made or to be made by the
Revolving Credit Lenders to the Borrowers pursuant to §2.


Revolving Credit Note Record.  The grid attached to a Revolving Credit Note, or
the continuation of such grid, or any other similar record, including computer
records, maintained by any Lender with respect to any Revolving Credit Loan
referred to in such Revolving Credit Note.


Revolving Credit Notes.  See §2.4.


Sanction(s). Any international economic sanction administered or enforced by the
United States government, including without limitation, OFAC, the United Nations
Security Council, the European Union, Her Majesty’s Treasury, the Netherlands,
Germany, or other relevant sanctions authority that is administered or enforced
by the United States government or Her Majesty’s Government.


SEC.  The Securities and Exchange Commission, or any Governmental Authority
succeeding to any of its principal functions.


Secured Parties.  Collectively, the Administrative Agent, the Lenders, the Swing
Line Lender, any other holder from time to time of Obligations, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
§14, and the other Persons the Obligations owing to which are or are purported
to be secured by the Collateral under the terms of the Collateral Documents.
 
- 31 -

--------------------------------------------------------------------------------

Securities Laws. The Securities Act of 1933, the Securities Exchange Act of
1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.


Securitization Entity.  A special purpose bankruptcy-remote corporation,
partnership, trust, limited liability company or other business entity that is
formed by, and will remain a subsidiary of CAI (and will be at all times a
direct subsidiary of a Borrower or Guarantor owned at least 75% by such Borrower
or Guarantor (or such lower percentage as may be requested by the Borrowers and
agreed to by the Required Lenders)), for the sole and exclusive purpose of
purchasing or financing assets of CAI or any of its Subsidiaries.


Security Agreement.  The Second Amended and Restated Security Agreement, dated
September 25, 2007, between the Borrowers, Sky Container Trading, Inc., the
other Domestic Subsidiaries party thereto and the Administrative Agent, and in
form and substance satisfactory to the Lenders and the Administrative Agent, as
the same may be amended, restated, supplemented, reaffirmed or otherwise
modified and in effect from time to time.


Security Documents.  The Security Agreement, the Reaffirmation Agreement, the
Use and Access Agreement, the Barbados Security Documents, all Account Control
Agreements and all other agreements, instruments, filings, records,
registrations and documents, including without limitation, Uniform Commercial
Code financing statements (or the equivalent thereof in any applicable foreign
jurisdiction) and the Perfection Certificates, (a) required to be executed or
delivered pursuant to any Loan Document or §§8.13, 8.15 or 8.17 or (b) that
creates or purports to create a Lien in favor of the Administrative Agent for
the benefit of the Secured Parties.


Shareholders’ Equity.  As of any date of determination, consolidated
shareholders’ equity of CAI and its Subsidiaries as of that date determined in
accordance with GAAP.


Sixth Amendment.  That certain Amendment No. 6 to Third Amended and Restated
Credit Agreement, dated as of the Sixth Amendment Effective Date, by and among
the Borrowers, the Guarantors party thereto, the Lenders party thereto, the
Administrative Agent, and the other parties party thereto.


Sixth Amendment Effective Date.  June 26, 2018, the date on which the Sixth
Amendment became effective.


S&P.  Standard & Poor's Ratings Group.


Solvent.  With respect to any Person on a particular date, that on such date (a)
the fair value of the assets of such Person is greater than the total amount of
liabilities, including, without limitation, contingent liabilities, of such
Person, (b) the present fair saleable value of the assets of such Person is not
less than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured, (c) such Person is able
to realize upon its assets and pay its debts and other liabilities, contingent
obligations and other commitments as they mature in the normal course of
business, (d) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person's ability to pay as such debts and
liabilities mature, and (e) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute unreasonably small capital after giving
due consideration to the prevailing practice in the industry in which such
Person is engaged.  In computing the amount of contingent liabilities at any
time, it is intended that such liabilities will be computed at the amount which,
in light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
 
- 32 -

--------------------------------------------------------------------------------

Staff Loan Program.  A program administered by CAI pursuant to which CAI makes
loans to employees; provided, that the aggregate principal amount of loans
outstanding at any time under such program shall not exceed $1,500,000, and that
no more than an aggregate of $100,000 of which may be unsecured.


Subsidiary.  Any corporation, association, trust, or other business entity of
which the designated parent shall at any time own directly or indirectly through
a Subsidiary or Subsidiaries at least a majority (by number of votes) of the
outstanding Voting Stock.


Swap Contract.  (a) Any and all rate swap transactions, basis swaps, credit
derivative transactions, forward rate transactions, commodity swaps, commodity
options, forward commodity contracts, equity or equity index swaps or options,
bond or bond price or bond index swaps or options or forward bond or forward
bond price or forward bond index transactions, interest rate options, forward
foreign exchange transactions, cap transactions, floor transactions, collar
transactions, currency swap transactions, cross-currency rate swap transactions,
currency options, spot contracts, or any other similar transactions or any
combination of any of the foregoing (including any options to enter into any of
the foregoing), whether or not any such transaction is governed by or subject to
any master agreement and (b) any and all transactions of any kind, and the
related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.


Swing Line. The revolving credit facility made available by the Swing Line
Lender pursuant to §2.10.


Swing Line Borrowing. A borrowing of a Swing Line Loan pursuant to §2.10.


Swing Line Exposure.  At any time, the aggregate principal amount of all Swing
Line Loans outstanding at such time.  The Swing Line Exposure of any Revolving
Lender at any time shall be its Commitment Percentage of the total Swing Line
Exposure at such time.


Swing Line Lender.  Bank of America in its capacity as provider of Swing Line
Loans, or any successor swing line lender hereunder.


Swing Line Loan. See §2.10.1.


Swing Line Loan Notice. A notice of a Swing Line Borrowing pursuant to §2.10.2,
which, if in writing, shall be substantially in the form of Exhibit F or such
other form as approved by the Administrative Agent (including any form of an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.
 
- 33 -

--------------------------------------------------------------------------------

Swing Line Sublimit. An amount equal to $25,000,000.  The Swing Line Sublimit is
part of, and not in addition to, the Total Commitment.


Synthetic Lease.  Any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.


Taxes.  All present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


Total Commitment.  The sum of the Commitments of the Lenders, as in effect from
time to time.  The Total Commitment as of the Sixth Amendment Effective Date is
$1,100,000,000.


Total Leverage Ratio.  As at any date of determination, the ratio of (a)
Consolidated Funded Debt as at such date to (b) Consolidated Tangible Net Worth
as at such date.


Type.  As to any Revolving Credit Loan, its nature as a Base Rate Loan or a
Eurodollar Rate Loan.


Unpaid Reimbursement Obligation.  Any Reimbursement Obligation for which the
Borrowers do not reimburse the Administrative Agent and the Lenders on the date
specified in, and in accordance with, §4.2.


Use and Access Agreement.  The Use and Access Agreement, dated or to be dated as
of the Closing Date, between the Borrowers, each Guarantor party thereto and the
Administrative Agent, and in form and substance satisfactory to the Lenders and
the Administrative Agent, as the same may be amended, restated, supplemented or
otherwise modified and in effect from time to time.


U.S. Person.  Any Person that is a “United States Person” as defined in Section
7701(a)(30) of the Code.


U.S. Tax Compliance Certificate.  See §5.2.2(e)(ii)(B)(III).


Voting Stock.  Stock or similar interests, of any class or classes (however
designated), the holders of which are at the time entitled, as such holders, to
vote for the election of a majority of the directors (or persons performing
similar functions) of the corporation, association, trust or other business
entity involved, whether or not the right so to vote exists by reason of the
happening of a contingency.


Withholding Agent.  Any Loan Party and the Administrative Agent.


Write-Down and Conversion Powers. With respect to any EEA Resolution Authority,
the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country,
which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.


1.2.         Rules of Interpretation.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
 
- 34 -

--------------------------------------------------------------------------------

(a)           The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Governing Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Exhibits and Schedules shall be construed
to refer to Articles and Sections of, and Exhibits and Schedules to, the Loan
Document in which such references appear, (v) any reference to any law shall
include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
(b)           In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)           Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.
 
(d)           All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in substantial conformity with,
GAAP (with any non-GAAP conventions and adjustments not being material in the
aggregate) applied on a consistent basis, as in effect from time to time,
applied in a manner consistent with that used in preparing the Audited Financial
Statements, except as otherwise specifically prescribed herein. Notwithstanding
the foregoing, for purposes of determining compliance with any covenant
(including the computation of any financial covenant) contained herein,
Indebtedness of the Borrowers and their Subsidiaries shall be deemed to be
carried at 100% of the outstanding principal amount thereof, and the effects of
FASB ASC 825 on financial liabilities shall be disregarded.


- 35 -

--------------------------------------------------------------------------------

(e)           If at any time any change in GAAP  would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP (subject to the approval of the Required Lenders); provided that, until
so amended, (A) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein (including prior to any
changes with respect to depreciation and amortization of the Containers or the
residual value thereof) and (B) the Borrowers shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.


(f)            Any financial ratios required to be maintained by the Borrowers
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
 
(g)           Unless otherwise specified, all references herein to times of day
shall be references to Eastern time (daylight or standard, as applicable).


(h)           Unless otherwise specified herein, the amount of a Letter of
Credit at any time shall be deemed to be the stated amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.


2.  THE SENIOR CREDIT FACILITY.


2.1.         Commitment to Lend.


2.1.1.      Revolving Credit Loans.  Subject to the terms and conditions set
forth in this Agreement, each of the Revolving Credit Lenders severally agrees
to lend to the Borrowers and any Borrower may borrow, repay, and reborrow from
time to time from the Closing Date until the Maturity Date upon notice by the
applicable Borrower to the Administrative Agent given in accordance with §2.6,
such sums denominated in Dollars as are requested by the applicable Borrowers up
to a maximum aggregate amount outstanding (after giving effect to all amounts
requested) at any one time equal to such Revolving Credit Lender's Commitment
minus such Revolving Credit Lender's Commitment Percentage of (i) the sum of the
Maximum Drawing Amount and all Unpaid Reimbursement Obligations plus (ii) the
outstanding amount of Swing Line Loans, provided that (i) the sum of the
outstanding amount of the Revolving Credit Loans (after giving effect to all
amounts requested) plus the Maximum Drawing Amount and all Unpaid Reimbursement
Obligations plus the outstanding amount of Swing Line Loans shall not at any
time exceed the lesser of (A) the Total Commitment at such time and (B) the
Borrowing Base at such time and (ii) the sum of the outstanding amount of the
CAI Revolving Credit Loans (after giving effect to all amounts requested) plus
the Maximum Drawing Amount and all Unpaid Reimbursement Obligations in respect
of Letters of Credit issued for the account of CAI, plus the outstanding amount
of Swing Line Loans made to CAI shall not at any time exceed the lesser of (A)
the Total Commitment at such time and (B) the Domestic Borrowing Base at such
time.  The Revolving Credit Loans shall be made pro rata in accordance with each
Revolving Credit Lender's Commitment Percentage.  Each request for a Revolving
Credit Loan hereunder shall constitute a representation and warranty by the
Borrowers that the conditions set forth above and in §11 and §12, in the case of
the initial Revolving Credit Loans to be made on the Closing Date, and §12, in
the case of all other Revolving Credit Loans, have been satisfied on the date of
such request.  The Revolving Credit Loans advanced on the Closing Date shall be
made by the Revolving Credit Lenders as Base Rate Loans, subject to conversion
after the Closing Date in accordance with §2.7.
 
- 36 -

--------------------------------------------------------------------------------

2.2.         Commitment Fee.  The Borrowers agree to pay to the Administrative
Agent for the accounts of the Revolving Credit Lenders in accordance with their
respective Commitment Percentages a commitment fee (the “Commitment Fee”)
calculated at the rate per annum of the Applicable Margin with respect to the
Commitment Fee as in effect from time to time on the actual daily amount during
each calendar quarter or portion thereof from the Closing Date to the Maturity
Date by which the Total Commitment minus the sum of the Maximum Drawing Amount
and all Unpaid Reimbursement Obligations exceeds the outstanding amount of
Revolving Credit Loans (excluding Swing Line Loans) during such calendar
quarter.  The Commitment Fee shall be payable quarterly in arrears on the last
Business Day of each calendar quarter for such calendar quarter commencing on
the first such date following the Closing Date, with a final payment on the
Maturity Date or any earlier date on which the Commitments shall terminate.


2.3.         Reduction of Total Commitment.  The Borrowers shall have the right
at any time and from time to time upon five (5) Business Days prior written
notice to the Administrative Agent to reduce by $500,000 or an integral multiple
thereof or to terminate entirely the Total Commitment, whereupon the Commitments
of the Revolving Credit Lenders shall be reduced pro rata in accordance with
their respective Commitment Percentages of the amount specified in such notice
or, as the case may be, terminated.  Promptly after receiving any notice of the
Borrowers delivered pursuant to this §2.3, the Administrative Agent will notify
the Revolving Credit Lenders of the substance thereof.  Upon the effective date
of any such reduction or termination, the applicable Borrower shall pay to the
Administrative Agent for the respective accounts of the Revolving Credit Lenders
the full amount of any Commitment Fee then accrued on the amount of the
reduction.  No reduction or termination of the Commitments may be reinstated. 
If, after giving effect to any reduction of the Total Commitments, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the Total
Commitments, such Letter of Credit Sublimit or Swing Line Sublimit, as
applicable, shall be automatically reduced by the amount of such excess.


2.4.         Evidence of Debt.  (a)  The Revolving Credit Loans made by each
Lender shall be evidenced by one or more accounts or records maintained by such
Lender and by the Administrative Agent in the ordinary course of business.  The
accounts or records maintained by the Administrative Agent and each Lender shall
be conclusive absent manifest error of the amount of the Revolving Credit Loans
made by the Lenders to each Borrower and the interest and payments thereon.  Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of each Borrower hereunder to pay any amount
owing with respect to the Obligations.  In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.  Upon
the request of any Lender made through the Administrative Agent, the Borrowers
shall execute and deliver to such Lender (through the Administrative Agent) a
promissory note of the Borrowers in substantially the form of Exhibit B hereto
(each a “Revolving Credit Note”), which shall evidence such Lender’s Revolving
Credit Loans in addition to such accounts or records.  Each Lender may attach
schedules to its Revolving Credit Note(s) and endorse thereon the date, amount,
interest rate and maturity of such Lender’s Revolving Credit Loans and payments
with respect thereto.
 
- 37 -

--------------------------------------------------------------------------------

(b)           In addition to the accounts and records referred to in subsection
(a) above, each Lender and the Administrative Agent shall maintain in accordance
with its usual practice accounts or records evidencing the purchases and sales
by such Lender of participations in Letters of Credit and Swing Line Loans.  In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.


2.5.         Interest.  Except as otherwise provided in §5.10,


(a)           Each Revolving Credit Loan which is a Base Rate Loan shall bear
interest commencing with the Drawdown Date thereof at the rate per annum equal
to the Base Rate plus the Applicable Margin with respect to Base Rate Loans,
each as in effect from time to time.
 
(b)           Each Revolving Credit Loan which is a Eurodollar Rate Loan shall
bear interest for the period commencing with the Drawdown Date thereof and
ending on the last day of the Interest Period with respect thereto at the rate
per annum equal to the Eurodollar Rate determined for such Interest Period plus
the Applicable Margin with respect to Eurodollar Rate Loans as in effect from
time to time.
 
(c)           Each Swing Line Loan shall bear interest from the applicable
Drawdown Date thereof at the rate per annum equal to the Base Rate plus the
Applicable Margin with respect to Base Rate Loans each as in effect from time to
time.


Each Borrower promises to pay interest on each Revolving Credit Loan made to it
and each Swing Line Loan made to it in arrears on each Interest Payment Date
with respect thereto.


2.6.         Requests for Revolving Credit Loans.  Each Borrower shall give to
the Administrative Agent written notice in the form of Exhibit C hereto (or
telephonic notice confirmed in a writing in the form of Exhibit C hereto or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower) of each Revolving Credit Loan requested hereunder (a
“Loan Request”) not later than 2:00 p.m. (eastern time) no less than (a) two (2)
Business Days prior to the proposed Drawdown Date of any Base Rate Loan and (b)
four (4) Eurodollar Business Days prior to the proposed Drawdown Date of any
Eurodollar Rate Loan.  Each such notice shall specify (i) the principal amount
of the Revolving Credit Loan requested, (ii) the proposed Drawdown Date of such
Revolving Credit Loan, (iii) the Interest Period for such Revolving Credit Loan
and (iv) the Type of such Revolving Credit Loan.  Promptly upon receipt of any
such notice, the Administrative Agent shall notify each of the Lenders thereof. 
Each Loan Request shall be irrevocable and binding on the applicable Borrower
and shall obligate such Borrower to accept the Revolving Credit Loan requested
from the Lenders on the proposed Drawdown Date.  Each Loan Request relating to a
Base Rate Loan shall be in a minimum aggregate amount of $500,000 and each Loan
Request relating to a Eurodollar Rate Loan shall be in a minimum aggregate
amount of $1,000,000.
 
- 38 -

--------------------------------------------------------------------------------

2.7.         Conversion Options.


2.7.1.      Conversion to Different Type of Loan.  The applicable Borrower may
elect from time to time to convert any outstanding Revolving Credit Loan to a
Revolving Credit Loan of another Type, provided that (a) with respect to any
such conversion of a Eurodollar Rate Loan to a Base Rate Loan, such Borrower
shall give the Administrative Agent at least three (3) Business Days prior
written notice of such election; (b) with respect to any such conversion of a
Base Rate Loan to a Eurodollar Rate Loan, such Borrower shall give the
Administrative Agent at least four (4) Eurodollar Business Days prior written
notice of such election; (c) with respect to any such conversion of a Eurodollar
Rate Loan into a Base Rate Loan, such conversion shall only be made on the last
day of the Interest Period with respect thereto and (d) no Revolving Credit Loan
may be converted into a Eurodollar Rate Loan when any Default or Event of
Default has occurred and is continuing.  On the date on which such conversion is
being made each Lender shall take such action as is necessary to transfer its
Commitment Percentage, as the case may be, of such Revolving Credit Loans to its
Domestic Lending Office or its Eurodollar Lending Office, as the case may be. 
All or any part of outstanding Revolving Credit Loans of any Type may be
converted into a Revolving Credit Loan of another Type as provided herein,
provided that any partial conversion shall be in an aggregate principal amount
of at least $500,000, in the case of conversion to Base Rate Loans, and
$1,000,000 in the case of conversion to Eurodollar Rate Loans.  Each Conversion
Request relating to the conversion of a Revolving Credit Loan to a Eurodollar
Rate Loan shall be irrevocable by such Borrower.


2.7.2.      Continuation of Type of Loan.  A Revolving Credit Loan of any Type
may be continued as a Revolving Credit Loan of the same Type upon the expiration
of an Interest Period with respect thereto by compliance by the applicable
Borrower with the notice provisions contained in §2.7.1; provided that no
Eurodollar Rate Loan may be continued as such when any Default or Event of
Default has occurred and is continuing, but shall be automatically converted to
a Base Rate Loan on the last day of the first Interest Period relating thereto
ending during the continuance of any Default or Event of Default of which
officers of the Administrative Agent active upon the Borrowers’ account have
actual knowledge.  In the event that the applicable Borrower fails to provide
any such notice with respect to the continuation of any Eurodollar Rate Loan as
such, then such Eurodollar Rate Loan shall be automatically converted to a Base
Rate Loan on the last day of the first Interest Period relating thereto.  The
Administrative Agent shall notify the Lenders promptly when any such automatic
conversion contemplated by this §2.7 is scheduled to occur.


2.7.3.      Eurodollar Rate Loans.  Any conversion to or from Eurodollar Rate
Loans shall be in such amounts and be made pursuant to such elections so that,
after giving effect thereto, the aggregate principal amount of all Eurodollar
Rate Loans having the same Interest Period shall not be less than $1,000,000. 
No more than ten (10) Eurodollar Rate Loans having different Interest Periods
may be outstanding at any time.
 
- 39 -

--------------------------------------------------------------------------------

2.8.         Funds for Revolving Credit Loans.


2.8.1.      Funding Procedures.  Not later than 1:00 p.m. (Boston time) on the
proposed Drawdown Date of any Revolving Credit Loans, each of the Lenders will
make available to the Administrative Agent, at the Administrative Agent's
Office, in immediately available funds, the amount of such Lender's Commitment
Percentage of the amount of the requested Revolving Credit Loans.  Upon receipt
from each Lender of such amount, and upon receipt of the documents required by
§§11 and 12 and the satisfaction of the other conditions set forth therein, to
the extent applicable, the Administrative Agent will make available to the
Borrowers the aggregate amount of such Revolving Credit Loans made available to
the Administrative Agent by the Lenders.


2.8.2.      Advances by Administrative Agent.  (a)  The Administrative Agent
may, unless notified to the contrary by any Lender prior to a Drawdown Date,
assume that such Lender has made available to the Administrative Agent on such
Drawdown Date the amount of such Lender's Commitment Percentage of the Revolving
Credit Loans to be made on such Drawdown Date, and the Administrative Agent may
(but it shall not be required to), in reliance upon such assumption, make
available to the Borrowers a corresponding amount.  In such event, if a Lender
has not in fact made its share of the applicable Revolving Credit Loan available
to the Administrative Agent, then the applicable Lender and the Borrowers
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in immediately available funds with interest thereon, for
each day from and including the date such amount is made available to the
Borrowers to but excluding the date of payment to the Administrative Agent, at
(A) in the case of a payment to be made by such Lender, the greater of the
Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) in the
case of a payment to be made by the Borrowers, the interest rate applicable to
Base Rate Loans.  If the Borrowers and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period.  If such Lender pays its share
of the applicable Revolving Credit Loan to the Administrative Agent, then the
amount so paid shall constitute such Lender’s share of such Revolving Credit
Loan.  Any payment by the Borrowers shall be without prejudice to any claim the
Borrowers may have against a Lender that shall have failed to make such payment
to the Administrative Agent.


(b)           Unless the Administrative Agent shall have received notice from
the Borrowers prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrowers
will not make such payment, the Administrative Agent may assume that the
Borrowers have made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the relevant Lenders or the L/C
Issuer, as the case may be, the amount due.  In such event, if the Borrowers
have not in fact made such payment, then each of the relevant Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.
 
- 40 -

--------------------------------------------------------------------------------

(c)           A notice of the Administrative Agent to any Lender or any Borrower
with respect to any amount owing under §§2.8.2(a) and (b) shall be conclusive,
absent manifest error.
 
2.8.3.      Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Revolving Credit Loans, to fund participations in Letters of
Credit and Swing Line Loans and to make payments pursuant to §2.8.2(b) are
several and not joint.  The failure of any Lender to make any Revolving Credit
Loan, to fund any such participation or to make any payment under §2.8.2(b) on
any date required hereunder shall not relieve any other Lender of its
corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Revolving Credit
Loans, to purchase its participation or to make its payment under §2.8.2(b).
 
2.8.4.      Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Revolving Credit Loan to be
made by such Lender as provided in the foregoing provisions of this §2, and such
funds are not made available to the Borrowers by the Administrative Agent
because the conditions to the applicable credit extension set forth in §§11 or
12 are not satisfied or waived in accordance with the terms hereof, the
Administrative Agent shall return such funds (in like funds as received from
such Lender) to such Lender, without interest.
 
2.8.5.      Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Revolving Credit Loan in any particular place
or manner or to constitute a representation by any Lender that it has obtained
or will obtain the funds for any Loan in any particular place or manner.
 
2.8.6.      Sharing of Payments by Lenders.  If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Revolving Credit Loans made by it, or
Letter of Credit Participations or in Swing Line Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Revolving Credit Loans or participations and accrued interest thereon greater
than its pro rata share thereof as provided herein, then the Lender receiving
such greater proportion shall (a) notify the Administrative Agent of such fact,
and (b) purchase (for cash at face value) participations in the Revolving Credit
Loans and subparticipations in Letter of Credit Participations and Swing Line
Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Credit Loans and other amounts
owing them, provided that:
 
(a)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
(b)           the provisions of this Section shall not be construed to apply to
(x) any payment made by or on behalf of the Borrowers pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Delinquent Lender), (y) the application
of Cash Collateral provided for in §2.13, or (z) any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Revolving Credit Loans or subparticipations in Letter of Credit
Participations or Swing Line Loans to any assignee or participant, other than an
assignment to the Borrowers or any Subsidiary thereof (as to which the
provisions of this Section shall apply).
 
- 41 -

--------------------------------------------------------------------------------

The Borrowers consent to the foregoing and agree, to the extent each such party
may effectively do so under applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrowers rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrowers in the amount
of such participation.
 
2.9.         Change in Borrowing Base and Domestic Borrowing Base.  The
Borrowing Base and the Domestic Borrowing Base shall be calculated (based on the
application of the formula contained in the definition of “Borrowing Base” or
“Domestic Borrowing Base”, as applicable) by the Administrative Agent upon
receipt of each Loan Request and, in any case, no less frequently than monthly
(and at such other intervals as may be specified pursuant to §8.4(e)) by
reference to the Borrowing Base Report most recently delivered to the Lenders
and the Administrative Agent and such other information obtained by, or provided
to, the Administrative Agent.  The Administrative Agent shall give to the
Borrowers written notice of the amount of the Borrowing Base and/or the Domestic
Borrowing Base determined by the Administrative Agent as a result of such
calculation to the extent the Administrative Agent’s calculation thereof differs
from that of the Borrowers.  Prior to the time any such notice becomes
effective, the Borrowing Base and the Domestic Borrowing Base shall be computed
as it would have been computed in the absence of such notice.
 
2.10.       Swing Line Loans.
 
2.10.1.    The Swing Line.  Subject to the terms and conditions set forth
herein, the Swing Line Lender, in reliance upon the agreements of the other
Revolving Credit Lenders set forth in this §2.10, may in its sole discretion
make loans (each such loan, a “Swing Line Loan”) to any Borrower from time to
time on any Business Day from the Closing Date until the Maturity Date in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans of the
Revolving Credit Lender acting as the Swing Line Lender, when aggregated with
such Lender's Commitment Percentage of the outstanding amount of Revolving
Credit Loans plus such Lender’s Commitment Percentage of the sum of the Maximum
Drawing Amount and all Unpaid Reimbursement Obligations, may exceed the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Swing Line Loan, (a) the sum of the outstanding amount of the Revolving Credit
Loans plus the Maximum Drawing Amount and all Unpaid Reimbursement Obligations
plus the outstanding amount of Swing Line Loans (after giving effect to all
amounts requested) shall not at any time exceed the lesser of (A) the Total
Commitment at such time and (B) the Borrowing Base at such time, (b) the sum of
the outstanding amount of the CAI Revolving Credit Loans, plus the Maximum
Drawing Amount and all Unpaid Reimbursement Obligations in respect of Letters of
Credit issued for the account of CAI, plus the outstanding amount of Swing Line
Loans made to CAI (after giving effect to all amounts requested) shall not at
any time exceed the lesser of (A) the Total Commitment at such time and (B) the
Domestic Borrowing Base at such time and (c) the aggregate outstanding amount of
the Revolving Credit Loans of any Lender, plus such Lender’s Commitment
Percentage of the outstanding amount of the Maximum Drawing Amount and all
Unpaid Reimbursement Obligations, plus such Lender’s Commitment Percentage of
the outstanding amount of all Swing Line Loans shall not exceed such Lender’s
Commitment, and provided, further, that the Borrowers shall not use the proceeds
of any Swing Line Loan to refinance any outstanding Swing Line Loan.  Within the
foregoing limits, and subject to the other terms and conditions hereof, the
Borrowers may borrow under this §2.10, prepay under §3.3, and reborrow under
this §2.10.  Each Swing Line Loan shall be a Base Rate Loan.  Immediately upon
the making of a Swing Line Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swing Line Lender a
risk participation in such Swing Line Loan in an amount equal to the product of
such Lender’s Commitment Percentage times the amount of such Swing Line Loan. 
Each Borrower hereby promises to repay each Swing Line Loan on the earlier to
occur of (i) the date ten (10) Business Days after such Swing Line Loan is made
and (ii) the Maturity Date.
 
- 42 -

--------------------------------------------------------------------------------

2.10.2.   Borrowing Procedure.  Each Swing Line Borrowing shall be made upon any
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by (A) telephone or (B) by a Swing Line Loan Notice;
provided that any telephonic notice must be confirmed promptly by delivery to
the Swing Line Lender and the Administrative Agent of a Swing Line Loan Notice.
Each Swing Line Loan Notice must be received by the Swing Line Lender and the
Administrative Agent not later than 1:00 p.m. on the requested borrowing date,
and shall specify (i) the amount to be borrowed, which shall be a minimum of
$100,000, and (ii) the requested borrowing date, which shall be a Business Day. 
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the Administrative Agent of a written Swing Line Loan Notice,
appropriately completed and signed by a Responsible Officer of such Borrower. 
Promptly after receipt by the Swing Line Lender of any telephonic Swing Line
Loan Notice, the Swing Line Lender will confirm with the Administrative Agent
(by telephone or in writing) that the Administrative Agent has also received
such Swing Line Loan Notice and, if not, the Swing Line Lender will notify the
Administrative Agent (by telephone or in writing) of the contents thereof. 
Unless the Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Swing Line Borrowing (A) directing the
Swing Line Lender not to make such Swing Line Loan as a result of the
limitations set forth in the proviso to the first sentence of §2.10.1, or (B)
that one or more of the applicable conditions specified in §§11 and 12 is not
then satisfied, then, subject to the terms and conditions hereof, the Swing Line
Lender may on the borrowing date specified in such Swing Line Loan Notice, make
the amount of its Swing Line Loan available to such Borrower in immediately
available funds.
 
- 43 -

--------------------------------------------------------------------------------

2.10.3.   Refinancing of Swing Line Loans.  (a) The Swing Line Lender at any
time in its sole and absolute discretion may request, on behalf of the
applicable Borrower (which hereby irrevocably authorizes the Swing Line Lender
to so request on its behalf), that each Revolving Credit Lender make a Revolving
Credit Loan which is a Base Rate Loan in an amount equal to such Revolving
Credit Lender’s Commitment Percentage of the amount of Swing Line Loans then
outstanding.  Such request shall be made in writing (which written request shall
be deemed to be a Loan Request for purposes hereof) and in accordance with the
requirements of §§2.1 and 2.6, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Total Commitments and the conditions set forth in
§12.  The Swing Line Lender shall furnish to the applicable Borrower with a copy
of the applicable Loan Request promptly after delivering such notice to the
Administrative Agent.  Each Revolving Credit Lender shall make an amount equal
to its Commitment Percentage of the amount specified in such Loan Request
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the Swing Line Lender at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Loan Request, whereupon, subject to §2.10.3(b), each Revolving Credit
Lender that so makes funds available shall be deemed to have made a Base Rate
Loan to the applicable Borrower in such amount.  The Administrative Agent shall
remit the funds so received to the Swing Line Lender.
 
(b)           If for any reason any Swing Line Loan cannot be refinanced by such
a Revolving Credit Loan in accordance with §2.10.3(a), the request for Base Rate
Loan submitted by the Swing Line Lender as set forth herein shall be deemed to
be a request by the Swing Line Lender that each of the Revolving Credit Lenders
fund its risk participation in the relevant Swing Line Loan and each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the Swing
Line Lender pursuant to §2.10.3(a) shall be deemed payment in respect of such
participation.
 
(c)           If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by such Revolving Credit Lender pursuant to the foregoing
provisions of this §2.10.3 by the time specified in §2.10.3(a), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swing Line
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the Swing
Line Lender in connection with the foregoing.  If such Revolving Credit Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan or funded participation in the
relevant Swing Line Loan, as the case may be.  A certificate of the Swing Line
Lender submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (c) shall be
conclusive absent manifest error.
 
(d)           Each Revolving Credit Lender’s obligation to make Revolving Credit
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this §2.10.3 shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender may have against the Swing Line
Lender, the Borrowers or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default or Event of Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this §2.10.3 is subject to the conditions set
forth in §12.  No such funding of risk participations shall relieve or otherwise
impair the obligation of the Borrowers to repay Swing Line Loans, together with
interest as provided herein.
 
- 44 -

--------------------------------------------------------------------------------

2.10.4.    Repayment of Participations.  (a) At any time after any Revolving
Credit Lender has purchased and funded a risk participation in a Swing Line
Loan, if the Swing Line Lender receives any payment on account of such Swing
Line Loan, the Swing Line Lender will distribute to such Revolving Credit Lender
its Commitment Percentage of such payment in the same funds as those received by
the Swing Line Lender.
 
(b)           If any payment received by the Swing Line Lender in respect of
principal or interest on any Swing Line Loan is required to be returned by the
Swing Line Lender in connection with any bankruptcy or insolvency proceeding or
otherwise as described in §16.3.2 (including pursuant to any settlement entered
into by the Swing Line Lender in its discretion), each Revolving Credit Lender
shall pay to the Swing Line Lender its Commitment Percentage thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned, at a rate per annum equal to the Federal
Funds Rate.  The Administrative Agent will make such demand upon the request of
the Swing Line Lender.  The obligations of the Revolving Credit Lenders under
this clause shall survive the payment in full of the Obligations and the
termination of this Agreement.
 
2.10.5.    Interest for Account of Swing Line Lender.  The Swing Line Lender
shall be responsible for invoicing each Borrower for interest on the Swing Line
Loans.  Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this §2.10 to refinance such Lender’s Commitment
Percentage of any Swing Line Loan, interest in respect of such Commitment
Percentage shall be solely for the account of the Swing Line Lender.
 
2.10.6.    Payments Directly to Swing Line Lender.  Each Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.
 
2.11.       Increase in the Total Commitment.
 
2.11.1.    Requests for Increase.  Provided there exists no Default or Event of
Default either before or immediately after giving effect to the increase
provided for in this §2.11, and subject to the terms hereof, upon notice to the
Administrative Agent (who shall promptly notify the Lenders), the Borrowers may
from time to time request an increase in the Total Commitment by an amount (for
all such requests) not exceeding $250,000,000 from and after the Closing Date;
provided that any such request for an increase shall be in a minimum amount of
$25,000,000.  The Borrowers may, at its option, request such increase from any
Revolving Credit Lenders or from Additional Lenders.  At the time of sending
such notice, the Borrowers (in consultation with the Administrative Agent) shall
specify the time period within which each relevant Revolving Credit Lender is
requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to such Revolving Credit Lender). 
Notwithstanding anything to the contrary contained in this §2.11, this Agreement
or the other Loan Documents, the aggregate Total Commitment hereunder shall not
be greater than $1,350,000,000.
 
- 45 -

--------------------------------------------------------------------------------

2.11.2.   Lender Election to Increase.  Any Revolving Credit Lender which the
Borrowers request to provide such increase shall notify the Administrative Agent
within such time period whether or not it agrees to increase its Commitment and,
if so, the amount by which such Revolving Credit Lender is willing to increase
its Commitment.  Any relevant Revolving Credit Lender not responding within such
time period shall be deemed to have declined to increase its Commitment.  No
Revolving Credit Lender shall have any obligations to increase its Commitment.
 
2.11.3.   Notification by Administrative Agent; Additional Lenders.  The
Administrative Agent shall notify the Borrowers and each relevant Revolving
Credit Lender of the applicable Revolving Credit Lenders’ responses to each
request made hereunder.  To achieve the full amount of a requested increase and
subject to the approval of the Administrative Agent, the L/C Issuer and the
Swing Line Lender (which approvals shall not be unreasonably withheld), the
Borrowers may, at their option, also invite additional Eligible Assignees (for
the purposes of this §2.11, the “Additional Lenders”) to become Revolving Credit
Lenders pursuant to a joinder agreement in form and substance reasonably
satisfactory to the Administrative Agent and its counsel.
 
2.11.4.   Effective Date and Allocations.  If the Total Commitment is increased
in accordance with this Section, the Administrative Agent and the Borrowers
shall determine the effective date (the “Increase Effective Date”) and the final
allocation of such increase.  The Administrative Agent shall promptly notify the
Borrowers and the Revolving Credit Lenders of the final allocation of such
increase and the Increase Effective Date.
 
2.11.5.    Conditions to Effectiveness of Increase.  As a condition precedent to
such increase, the Borrowers shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of such Loan
Party (i) certifying and attaching the resolutions adopted by such Loan Party
approving or consenting to such increase, and (ii) in the case of each Borrower,
certifying that, before and after giving effect to such increase, (A) the
representations and warranties contained in §7 and the other Loan Documents are
true and correct on and as of the Increase Effective Date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct as of such earlier date, and except that
for purposes of this §2.11, the representations and warranties contained in
§7.4.2 shall be deemed to refer to the most recent statements furnished to the
Lenders, (B) no Default or Event of Default exists, (C) the sum of the
outstanding amount of the Revolving Credit Loans (after giving effect to all
amounts requested on the Increase Effective Date) plus the Maximum Drawing
Amount and all Unpaid Reimbursement Obligations plus the outstanding amount of
Swing Line Loans does not exceed the lesser of (i) the Total Commitment at such
time and (ii) the Borrowing Base at such time and (D) the sum of the outstanding
amount of the CAI Revolving Credit Loans (after giving effect to all amounts
requested) plus the Maximum Drawing Amount and all Unpaid Reimbursement
Obligations in respect of Letters of Credit issued for the account of CAI, plus
the outstanding amount of Swing Line Loans made to CAI do not exceed the lesser
of (A) the Total Commitment at such time and (B) the Domestic Borrowing Base at
such time.  The applicable Borrower shall prepay any Revolving Credit Loans
outstanding on the Increase Effective Date (and pay any additional amounts
required pursuant to §5.9) to the extent necessary to keep the outstanding
Revolving Credit Loans ratable with any revised Commitment Percentages arising
from any nonratable increase in the Commitments under this Section.
 
- 46 -

--------------------------------------------------------------------------------

2.12.       Delinquent Lenders.
 
2.12.1.   Adjustments.  Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Delinquent Lender, then, until such time
as that Lender is no longer a Delinquent Lender, to the extent permitted by
applicable Law:
 
(a)           Waivers and Amendments.  That Delinquent Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in §16.13.
 
(b)           Reallocation of Payments.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
that Delinquent Lender (whether voluntary or mandatory, at maturity, pursuant to
§13 or otherwise, and including any amounts made available to the Administrative
Agent by that Delinquent Lender pursuant to §16.1), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Delinquent Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by that Delinquent Lender to the L/C Issuer or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Delinquent Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Borrowers may request
(so long as no Default or Event of Default exists), to the funding of any Loan
in respect of which that Delinquent Lender has failed to fund its portion
thereof as required by this Agreement, as determined by the Administrative
Agent; fifth, if so determined by the Administrative Agent and the Borrowers, to
be held in a non-interest bearing deposit account and released in order to
satisfy obligations of that Delinquent Lender to fund Loans under this
Agreement; sixth, to the payment of any amounts owing to the Lenders, the L/C
Issuer or Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the L/C Issuer or Swing Line Lender against
that Delinquent Lender as a result of that Delinquent Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrowers as a result
of any judgment of a court of competent jurisdiction obtained by the Borrowers
against that Delinquent Lender as a result of that Delinquent Lender’s breach of
its obligations under this Agreement (it being understood that Borrower shall at
all times retain its right to collect damages incurred as a result of breach by
a Delinquent Lender of its obligations hereunder); and eighth, to that
Delinquent Lender or as otherwise directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which that Delinquent Lender has not fully
funded its appropriate share and (y) such Loans or L/C Borrowings were made at a
time when the conditions set forth in §12 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Delinquent Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Delinquent Lender.  Any
payments, prepayments or other amounts paid or payable to a Delinquent Lender
that are applied (or held) to pay amounts owed by a Delinquent Lender or to post
Cash Collateral pursuant to this §2.12.1(b) shall be deemed paid to and
redirected by that Delinquent Lender, and each Lender irrevocably consents
hereto.
 
- 47 -

--------------------------------------------------------------------------------

(c)           Certain Fees.  That Delinquent Lender (x) shall not be entitled to
receive any Commitment Fee for any period during which that Lender is a
Delinquent Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Delinquent
Lender) and (y) shall be limited in its right to receive Letter of Credit Fees
as provided in §4.6.
 
(d)           Reallocation of Commitment Percentages to Reduce Fronting
Exposure.  During any period in which there is a Delinquent Lender, for purposes
of computing the amount of the obligation of each non-Delinquent Lender to
acquire, refinance or fund participations in Swing Line Loans or Letters of
Credit pursuant to §§ 2.10 and 4, the “Commitment Percentage” of each
non-Delinquent Lender shall be computed without giving effect to the Commitment
of that Delinquent Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Delinquent
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Delinquent Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Delinquent Lender minus (2) the
aggregate outstanding amount of the Revolving Credit Loans of that Lender.
 
2.12.2.   Delinquent Lender Cure.  If the Borrowers, the Administrative Agent,
Swing Line Lender and the L/C Issuer agree in writing in their sole discretion
that a Delinquent Lender should no longer be deemed to be a Delinquent Lender,
the Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Commitment
Percentages (without giving effect to §2.12.1(d)), whereupon that Lender will
cease to be a Delinquent Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Delinquent Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Delinquent Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Delinquent Lender.
 
2.13.       Cash Collateral.
 
2.13.1.   Certain Credit Support Events.  If (a) the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (b) as of the Letter of Credit Expiration Date,
any L/C Exposure for any reason remains outstanding, (c) the Borrowers shall be
required to provide Cash Collateral pursuant to §13.1, or (d) there shall exist
a Delinquent Lender and corresponding Fronting Exposure, the Borrowers shall
immediately (in the case of clause (c) above) or within one (1) Business Day (in
all other cases) following any request by the Administrative Agent or the L/C
Issuer, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to clause (d) above, after giving effect to §2.12.1(b) and any Cash
Collateral provided by the Delinquent Lender).
 
- 48 -

--------------------------------------------------------------------------------

2.13.2.   Grant of Security Interest.  The Borrowers, and to the extent provided
by any Delinquent Lender, such Delinquent Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to §2.13.3. 
If at any time the Administrative Agent determines that Cash Collateral is
subject to any right or claim of any Person other than the Administrative Agent
or the L/C Issuer as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, the Borrowers will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrowers shall
pay on demand therefor from time to time all customary account opening, activity
and other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.
 
2.13.3.   Application.  Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this §2.13 or §§2.10.3,
4.1.1, 4.2(b), 4.2(c) or 13.1 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Delinquent Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.
 
2.13.4.   Release.  Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (a) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Delinquent Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with §15.1.2)) or (b) the determination by the
Administrative Agent and the L/C Issuer that there exists excess Cash
Collateral; provided, however, (i) any such release shall be without prejudice
to, and any disbursement or other transfer of Cash Collateral shall be and
remain subject to, any other Lien conferred under the Loan Documents and the
other applicable provisions of the Loan Documents, and (ii) the Person providing
Cash Collateral and the L/C Issuer may agree that Cash Collateral shall not be
released but instead held to support future anticipated Fronting Exposure or
other obligations.
 
3.  REPAYMENT OF THE LOANS.
 
3.1.         Maturity.  Each of the Borrowers promises to pay on the Maturity
Date, and there shall become absolutely due and payable on the Maturity Date,
all of its respective Revolving Credit Loans and Swing Line Loans outstanding on
such date, together with any and all accrued and unpaid interest thereon and all
other Obligations.
 
- 49 -

--------------------------------------------------------------------------------

3.2.         Mandatory Repayments of Revolving Credit Loans.  If at any time (a)
the sum of the outstanding principal amount of the Revolving Credit Loans plus
the Maximum Drawing Amount and all Unpaid Reimbursement Obligations plus the
outstanding amount of Swing Line Loans exceeds the lesser of (i) the Total
Commitment at such time and (ii) the Borrowing Base at such time or (b) the sum
of the outstanding amount of the CAI Revolving Credit Loans (after giving effect
to all amounts requested) plus the Maximum Drawing Amount and all Unpaid
Reimbursement Obligations in respect of Letters of Credit issued for the account
of CAI, plus the outstanding amount of Swing Line Loans made to CAI exceeds the
lesser of (A) the Total Commitment at such time and (B) the Domestic Borrowing
Base at such time, then, in any case, the applicable Borrower(s) shall
immediately pay the amount of such excess to the Administrative Agent for the
respective accounts of the Lenders for application:  first, to any Unpaid
Reimbursement Obligations; second, to the Swing Line Loans; third, to the
Revolving Credit Loans; and fourth, to provide to the Administrative Agent Cash
Collateral for Reimbursement Obligations as contemplated by §4.2(b) and (c). 
Each payment of any Unpaid Reimbursement Obligations or prepayment of Revolving
Credit Loans shall be allocated among the applicable Lenders, in proportion, as
nearly as practicable, to each Reimbursement Obligation or (as the case may be)
the respective unpaid principal amount of each applicable Lender's Revolving
Credit Loan, with adjustments to the extent practicable to equalize any prior
payments or repayments not exactly in proportion.
 
3.3.         Optional Repayments of Revolving Credit Loans and Swing Line Loans.
 
(a)           Each of the Borrowers shall have the right, at its election, to
repay the outstanding amount of the Revolving Credit Loans, as a whole or in
part, at any time without penalty or premium, provided that any full or partial
prepayment of the outstanding amount of any Eurodollar Rate Loans pursuant to
this §3.3 may be made only on the last day of the Interest Period relating
thereto unless breakage costs incurred by the relevant Lenders in connection
therewith are paid by the Borrowers in accordance with §5.9.  The Borrowers
shall give the Administrative Agent a Notice of Loan Prepayment no later than
10:00 a.m., eastern time, at least two (2) Business Days’ prior to any proposed
prepayment pursuant to this §3.3 of Base Rate Loans, and four (4) Eurodollar
Business Days’ prior to any proposed prepayment pursuant to this §3.3 of
Eurodollar Rate Loans, in each case specifying the proposed date of prepayment
of relevant Revolving Credit Loans, the principal amount to be prepaid and, if
Eurodollar Rate Loans are to be prepaid, the Interest Periods of such Revolving
Credit Loans.  Each such partial prepayment of the applicable Revolving Credit
Loans shall be in a principal amount of at least $200,000, shall be accompanied
by the payment of accrued interest on the principal prepaid to the date of
prepayment and shall be applied, in the absence of instruction by the applicable
Borrowers, first, to the principal of Base Rate Loans and then to the principal
of Eurodollar Rate Loans, at the Administrative Agent’s option.  Each partial
prepayment shall be allocated among the applicable Lenders, in proportion, as
nearly as practicable, to the respective unpaid principal amount of each
Lender's applicable Revolving Credit Loans, with adjustments to the extent
practicable to equalize any prior repayments not exactly in proportion.
 
- 50 -

--------------------------------------------------------------------------------

(b)           Each of the Borrowers may, upon delivery of a Notice of Loan
Prepayment to the Swing Line Lender (with a copy to the Administrative Agent),
at any time or from time to time, voluntarily prepay Swing Line Loans in whole
or in part without premium or penalty; provided that (i) such Notice of Loan
Prepayment must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (ii) any such
prepayment shall be in a minimum principal amount of $100,000.  Each such Notice
of Loan Prepayment shall specify the date and amount of such prepayment.  If
such Notice of Loan Prepayment is given by any Borrower, such Borrower shall
make such prepayment and the payment amount specified in such Notice of Loan
Prepayment shall be due and payable on the date specified therein.
 
4.  LETTERS OF CREDIT.
 
4.1.          Letter of Credit Commitments.
 
4.1.1.      Commitment to Issue Letters of Credit.  iii)  Subject to the terms
and conditions hereof, upon the execution and delivery by any Borrower of a
letter of credit application on the L/C Issuer’s customary form (a “Letter of
Credit Application”), the L/C Issuer on behalf of the Revolving Credit Lenders
and in reliance upon the agreement of the Revolving Credit Lenders set forth in
this §4 and upon the representations and warranties of the Borrowers contained
herein, agrees, in its individual capacity, to issue, extend and renew for the
account of CAI, CAL or any of CAI’s other Subsidiaries one or more standby
letters of credit (individually, a “Letter of Credit”), in such form as may be
requested from time to time by the applicable Borrower (who, in the case of
Letters of Credit to be issued for the account of a Subsidiary of CAI (other
than CAL) shall be CAI), and agreed to by the L/C Issuer; provided, however,
that, after giving effect to such request, (i) the sum of the aggregate Maximum
Drawing Amount and all Unpaid Reimbursement Obligations shall not exceed the
Letter of Credit Sublimit at any time, (ii) the sum of the outstanding principal
amount of the Revolving Credit Loans plus the Maximum Drawing Amount and all
Unpaid Reimbursement Obligations, plus the outstanding amount of Swing Line
Loans shall not exceed the lesser of (x) the Total Commitment at such time and
(y) the Borrowing Base at such time and (iii) the sum of the outstanding amount
of the CAI Revolving Credit Loans, plus the Maximum Drawing Amount and all
Unpaid Reimbursement Obligations in respect of Letters of Credit issued for the
account of CAI, plus the outstanding amount of Swing Line Loans made to CAI
shall not at any time exceed the lesser of (A) the Total Commitment at such time
and (B) the Domestic Borrowing Base at such time.  Each request by any Borrower
for the issuance or amendment of a Letter of Credit shall be deemed to be a
representation by the Borrowers that the issuance or amendment so requested
complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, any Borrower’s ability to obtain Letters of Credit shall be fully
revolving, and accordingly any Borrower may, during the foregoing period, obtain
Letters of Credit to replace Letters of Credit issued for the account of such
Borrower or such Subsidiary that have expired or that have been drawn upon and
reimbursed.  All Existing Letters of Credit shall be deemed to have been issued
pursuant hereto, and from and after the Closing Date shall be subject to and
governed by the terms and conditions hereof.
 
(b)           The L/C Issuer shall not issue any Letter of Credit, if:
 
- 51 -

--------------------------------------------------------------------------------

(i)            Subject to §4.1.6, the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Lenders have approved such expiry date; or
 
(ii)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date.
 
(c)           The L/C Issuer shall not be under any obligation to issue any
Letter of Credit if:
 
(i)            any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing such Letter of Credit, or any Law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Sixth
Amendment Effective Date and which the L/C Issuer in good faith deems material
to it;
 
(ii)           the issuance of such Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;
 
(iii)          such Letter of Credit is to be denominated in a currency other
than Dollars;
 
(iv)          such Letter of Credit contains any provisions for automatic
reinstatement of the stated amount after any drawing thereunder; or
 
(v)           a default of any Revolving Credit Lender’s obligations to fund
under §4.1.4. exists or any Revolving Credit Lender is at such time a Delinquent
Lender hereunder, unless the L/C Issuer has entered into arrangements, including
the delivery of Cash Collateral, satisfactory to the L/C Issuer (in its sole
discretion) with such Borrower or such Lender to eliminate the L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to §2.12.1.(d)) with
respect to such Delinquent Lender arising from either the Letter of Credit then
proposed to be issued or that Letter of Credit and all other L/C Exposure as to
which the L/C Issuer has actual or potential Fronting Exposure, as it may elect
in its sole discretion.
 
(d)           The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.
 
(e)           The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.
 
- 52 -

--------------------------------------------------------------------------------

(f)           The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in §14 with respect to any acts taken or omissions suffered
by the L/C Issuer in connection with Letters of Credit issued by it or proposed
to be issued by it and Issuer Documents pertaining to such Letters of Credit as
fully as if the term “Administrative Agent” as used in §14 included the L/C
Issuer with respect to such acts or omissions, and (B) as additionally provided
herein with respect to the L/C Issuer.
 
4.1.2.      Procedures for the Issuance and Amendment of Letters of Credit. 
(a)   Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the applicable Borrower delivered to the L/C Issuer (with a copy
to the Administrative Agent) in the form of Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of such Borrower. 
Such Letter of Credit Application must be received by the L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and the L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or date of amendment, as the case may be.  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the L/C Issuer: (A)
the proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; and (G) such other matters as the L/C Issuer may require.  In the
case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
the L/C Issuer (A) the Letter of Credit to be amended; (B) the proposed date of
amendment thereof (which shall be a Business Day); (C) the nature of the
proposed amendment; and (D) such other matters as the L/C Issuer may require. 
Additionally, the applicable Borrower shall furnish to the L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as the L/C Issuer or the Administrative Agent may require.
 
(b)           Promptly after receipt of any Letter of Credit Application, the
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from such Borrower and, if not, the L/C Issuer will provide
the Administrative Agent with a copy thereof.  Unless the L/C Issuer has
received written notice from any Lender, the Administrative Agent, such Borrower
or any Guarantor, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in §§11 or 12 shall not then be satisfied, then,
subject to the terms and conditions hereof, the L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of such Borrower or
such Subsidiary or enter into the applicable amendment, as the case may be, in
each case in accordance with the L/C Issuer’s usual and customary business
practices.  Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Commitment Percentage times the
amount of such Letter of Credit.
 
- 53 -

--------------------------------------------------------------------------------

(c)           Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, the L/C Issuer will also deliver to the applicable
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment.
 
4.1.3.     Applicability of the ISP and Uniform Customs.  Unless otherwise
expressly agreed by the L/C Issuer and the Borrowers when a Letter of Credit is
issued, the rules of the ISP shall apply to each standby Letter of Credit. 
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the Law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP, or in the decisions, opinions, practice statements,
or official commentary of the ICC Banking Commission, the Bankers Association
for Finance and Trade - International Financial Services Association
(BAFT-IFSA), or the Institute of International Banking Law & Practice, whether
or not any Letter of Credit chooses such law or practice.
 
4.1.4.      Reimbursement Obligations of Lenders.  Each Revolving Credit Lender
severally agrees that it shall be absolutely and unconditionally liable, without
regard to the occurrence of any Default or Event of Default or any other
condition precedent or circumstance whatsoever, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Revolving Credit
Lender may have against the L/C Issuer, the applicable Borrower or any other
Person for any reason whatsoever or (B) any other occurrence, event or
condition, whether or not similar to any of the foregoing, to the extent of such
Revolving Credit Lender's Commitment Percentage, to reimburse the L/C Issuer
through the Administrative Agent on demand for the amount of each draft paid by
the L/C Issuer under each Letter of Credit to the extent that such amount is not
reimbursed by the applicable Borrower pursuant to §4.2 (such agreement for a
Lender being called herein the “Letter of Credit Participation” of such Lender).
 
4.1.5.      Participations of Lenders.  Each such payment made by a Revolving
Credit Lender shall be treated as the purchase by such Lender of a participating
interest in the applicable Borrower's Reimbursement Obligation under §4.2 in an
amount equal to such payment.  Each Revolving Credit Lender shall share in
accordance with its participating interest in any interest which accrues
pursuant to §4.2 and in any applicable security for such Reimbursement
Obligation.
 
- 54 -

--------------------------------------------------------------------------------

4.1.6.     Auto-Extension Letters of Credit.  If any Borrower so requests in any
applicable Letter of Credit Application, the L/C Issuer may, in its sole and
absolute discretion, agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
(i) any such Auto-Extension Letter of Credit must permit the L/C Issuer to
prevent any such extension at least once in each twelve-month period (commencing
with the date of issuance of such Letter of Credit) by giving prior notice to
the beneficiary thereof not later than one (1) Business Day before the date (the
“Non-Extension Notice Date”) in each such twelve-month period as agreed upon at
the time such Letter of Credit is issued and (ii) any extension of an
Auto-Extension Letter of Credit shall not extend the expiry date of such Letter
of Credit to a date later than the Letter of Credit Expiration Date.  Unless
otherwise directed by the L/C Issuer, the applicable Borrower shall not be
required to make a specific request to the L/C Issuer for any such extension. 
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date; provided, however, that the L/C Issuer
shall not permit any such extension if (A) the L/C Issuer has determined that it
would not be permitted, or would have no obligation, at such time to issue such
Letter of Credit in its revised form (as extended) under the terms hereof (by
reason of the provisions of §4.1.1(b) or (c) or otherwise), or (B) it has
received notice (which may be by telephone or in writing) on or before the day
that is five Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Lenders have elected not to permit such
extension or (2) from the Administrative Agent, any Lender, the applicable
Borrower or any Guarantor that one or more of the applicable conditions
specified in §12 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.
 
4.2.          Reimbursement Obligation of the Borrowers.  In order to induce the
L/C Issuer to issue, extend and renew each Letter of Credit and the Revolving
Credit Lenders to participate therein, the applicable Borrower hereby agrees to
reimburse or pay to the L/C Issuer, for the account of the L/C Issuer or (as the
case may be) the Revolving Credit Lenders, with respect to each Letter of Credit
issued, extended or amended by the L/C Issuer for the account of such Borrower
or its Subsidiary hereunder,
 
(a)           except as otherwise expressly provided in §4.2(b) and (c), not
later than 11:00 a.m. (Boston time) on each date that any draft presented under
such Letter of Credit is honored (the “Honor Date”) by the L/C Issuer, or the
L/C Issuer otherwise makes a payment with respect thereto, (i) the amount paid
by the L/C Issuer under or with respect to such Letter of Credit, and (ii) the
amount of any taxes, fees, charges or other costs and expenses whatsoever
incurred by the L/C Issuer or any Lender in connection with any payment made by
the L/C Issuer or any Lender under, or with respect to, such Letter of Credit,
 
(b)           upon the reduction (but not termination) of the Total Commitment
to an amount less than the Maximum Drawing Amount, an amount equal to such
difference, which amount shall be held by the Administrative Agent for the
benefit of the Lenders and the L/C Issuer as Cash Collateral for all
Reimbursement Obligations, and
 
(c)           upon the termination of the Total Commitment, or the acceleration
of the Reimbursement Obligations with respect to all Letters of Credit in
accordance with §13, an amount equal to the then Maximum Drawing Amount on all
Letters of Credit, which amount shall be held by the Administrative Agent for
the benefit of the Lenders and the L/C Issuer as Cash Collateral for all
Reimbursement Obligations.
 
- 55 -

--------------------------------------------------------------------------------

Each such payment shall be made to the L/C Issuer at the Administrative Agent's
Office in immediately available funds.  Interest on any and all amounts
remaining unpaid by the applicable Borrower under this §4.2 at any time from the
date such amounts become due and payable (whether as stated in this §4.2, by
acceleration or otherwise) until payment in full (whether before or after
judgment) shall be payable to the Administrative Agent, for the benefit of the
Lenders and the L/C Issuer, on demand at the rate specified in §5.10 for overdue
principal on the Revolving Credit Loans.
 
4.3.         Letter of Credit Payments.  (a) If any draft shall be presented or
other demand for payment shall be made under any Letter of Credit, the L/C
Issuer shall notify the Administrative Agent and the applicable Borrower of the
date and amount of the draft presented or demand for payment.  If such Borrower
fails to reimburse the L/C Issuer as provided in §4.2 on or before the date that
such draft is paid or other payment is made by the L/C Issuer, the
Administrative Agent may at any time thereafter notify the Lenders of the amount
of any such Unpaid Reimbursement Obligation and the amount of each Lender’s
Commitment Percentage thereof.  In such event, such Borrower shall be deemed to
have requested a Base Rate Loan to be disbursed on the Honor Date in an amount
equal to the Unpaid Reimbursement Obligation, without regard to the minimum and
multiples specified in §2.6 for the principal amount of Base Rate Loans, but
subject to the other conditions set forth in §§2.1, 2.6 and 12 (other than the
delivery of a Loan Request).  Any notice given by the L/C Issuer or the
Administrative Agent pursuant to this §4.3 may be given by telephone if
immediately confirmed in writing; provided that the lack of such an immediate
confirmation shall not affect the conclusiveness or binding effect of such
notice.  Each Revolving Credit Lender shall upon any notice pursuant to this
§4.3 received by 11:00 a.m. on the Business Day specified in such notice make
funds available to the Administrative Agent for the account of the L/C Issuer at
the Administrative Agent’s Office in an amount equal to its Commitment
Percentage of the Unpaid Reimbursement Obligation not later than 1:00 p.m. on
the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of §4.3(b), each Revolving Credit Lender
that so makes funds available shall be deemed to have made a Base Rate Loan to
such Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the L/C Issuer.
 
(b)           With respect to any Unpaid Reimbursement Obligation that is not
fully refinanced by Base Rate Loans because the conditions set forth in §12
cannot be satisfied or for any other reason, the applicable Borrower shall be
deemed to have incurred from the L/C Issuer an L/C Borrowing in the amount of
the Unpaid Reimbursement Obligation that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the rate set forth in §5.10.1.  In such event, each Revolving
Credit Lender’s payment to the Administrative Agent for the account of the L/C
Issuer pursuant to §4.3(a) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this §4.
 
(c)           Until each Revolving Credit Lender funds its Commitment Percentage
of the Revolving Credit Loans or participations as set forth in this §4.3 to
reimburse the L/C Issuer for any amount drawn under any Letter of Credit,
interest in respect of such Lender’s Commitment Percentage of such amount shall
be solely for the account of the L/C Issuer.
 
- 56 -

--------------------------------------------------------------------------------

(d)           If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this §4.3 by the
time specified in §4.3(a), the applicable L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the L/C
Issuer at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by the L/C Issuer in accordance with banking industry rules on
interbank compensation plus any administrative, processing or similar fees
customarily charged by the L/C Issuer in connection with the foregoing.  If such
Lender pays such amount (with interest and fees as aforesaid), the amount so
paid shall constitute such Lender’s Revolving Credit Loan or L/C Advance in
respect of the relevant L/C Borrowing, as the case may be.  A certificate of the
L/C Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.
 
(e)           At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Revolving Credit Lender such Lender’s
L/C Advance in respect of such payment in accordance with this §4.3, if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the applicable Borrower or otherwise, including proceeds of Cash Collateral
applied thereto by the Administrative Agent), the Administrative Agent will
distribute to such Lender its Commitment Percentage thereof (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s L/C Advance was outstanding) in the same funds as those
received by the Administrative Agent in accordance with §16.3.2.  If any payment
received by the Administrative Agent for the account of the L/C Issuer pursuant
to this §4.3 is required to be returned in connection with any bankruptcy or
insolvency proceeding or otherwise (including pursuant to any settlement entered
into by the L/C Issuer in its discretion), each Revolving Credit Lender shall
pay to the Administrative Agent for the account of the L/C Issuer its Commitment
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned by such Lender,
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
4.4.         Obligations Absolute.  The obligation of the Borrowers to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:
 
(a)           any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;
 
(b)           the existence of any claim, counterclaim, setoff, defense or other
right that the Borrowers or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
 
- 57 -

--------------------------------------------------------------------------------

(c)            any draft, demand, certificate or other document presented under
such Letter of Credit proving to be forged, fraudulent, invalid or insufficient
in any respect or any statement therein being untrue or inaccurate in any
respect; or any loss or delay in the transmission or otherwise of any document
required in order to make a drawing under such Letter of Credit;
 
(d)           waiver by the L/C Issuer of any requirement that exists for the
L/C Issuer’s protection and not the protection of the Borrowers or any waiver by
the L/C Issuer which does not in fact materially prejudice the Borrowers;
 
(e)            honor of a demand for payment presented electronically even if
such Letter of Credit requires that demand be in the form of a draft;
 
(f)            any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under such Letter of Credit if
presentation after such date is authorized by the UCC or the ISP, as applicable;
 
(g)           any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or
 
(h)            any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including any other circumstance that might
otherwise constitute a defense available to, or a discharge of, the Borrowers or
any Subsidiary.
 
The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrowers’ instructions or other irregularity, the
Borrowers will immediately notify the L/C Issuer.  The Borrowers shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.
 
- 58 -

--------------------------------------------------------------------------------

4.5.         Role of Issuer.  Each Revolving Credit Lender and each Borrower
agree that, in paying any drawing under a Letter of Credit, the L/C Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document.  None of the
L/C Issuer, the Administrative Agent, any of their respective Related Parties
nor any correspondent, participant or assignee of the L/C Issuer shall be liable
to any Lender for (i) any action taken or omitted in connection herewith at the
request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document.  Each Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, however, that this assumption is not intended to, and shall
not, preclude any Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement.  None
of the L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of the L/C Issuer shall
be liable or responsible for any of the matters described in §4.4; provided,
however, that anything in such clauses to the contrary notwithstanding, the
Borrowers may have a claim against the L/C Issuer, and the L/C Issuer may be
liable to the Borrowers, to the extent, but only to the extent, of any direct,
as opposed to consequential or exemplary, damages suffered by the Borrowers
which the Borrowers prove were caused by the L/C Issuer’s willful misconduct or
gross negligence or the L/C Issuer’s willful failure to pay under any Letter of
Credit after the presentation to it by the beneficiary of a sight draft and
certificate(s) strictly complying with the terms and conditions of a Letter of
Credit.  In furtherance and not in limitation of the foregoing, the L/C Issuer
may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary, and the L/C Issuer shall not be responsible for the
validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason.
 
4.6.         Letter of Credit Fees.  Each Borrower agrees to pay to the
Administrative Agent in respect of each Letter of Credit the following fees
(each, a “Letter of Credit Fee”) computed for the period from and including the
date of issuance, extension or amendment of such Letter of Credit to the expiry
date of such Letter of Credit equal to the Applicable Margin per annum with
respect to Letter of Credit Fees of the maximum amount available to be drawn
under such Letter of Credit, which shall be for the accounts of the Revolving
Credit Lenders in accordance with their respective Commitment Percentages;
provided, however, any Letter of Credit Fees otherwise payable for the account
of a Delinquent Lender with respect to any Letter of Credit as to which such
Delinquent Lender has not provided Cash Collateral satisfactory to the L/C
Issuer pursuant to this §4 shall be payable, to the maximum extent permitted by
applicable Law, to the other Lenders in accordance with the upward adjustments
in their respective Commitment Percentages allocable to such Letter of Credit
pursuant to §2.12.1(d), with the balance of such fee, if any, payable to the L/C
Issuer for its own account.  Such Letter of Credit Fees shall be payable
quarterly in arrears on the first Business Day of each calendar quarter (or
portion thereof) for the immediately preceding calendar quarter and on the
Maturity Date.  In addition, each Borrower agrees to pay a fronting fee at the
rate per annum specified in the Fee Letter of the maximum amount available to be
drawn under such Letter of Credit, which shall be for the account of the L/C
Issuer and which shall be payable quarterly in arrears on the first Business Day
of each calendar quarter (or portion thereof) for the immediately preceding
calendar quarter and on the Maturity Date.  In respect of each Letter of Credit,
each Borrower shall also pay to the L/C Issuer for the L/C Issuer's own account,
at such other time or times as such charges are customarily made by the L/C
Issuer, the L/C Issuer's customary issuance, amendment, negotiation or document
examination and other administrative fees as in effect from time to time.  Such
customary fees and standard costs and charges are due and payable on demand and
are nonrefundable.
 
4.7.         [Reserved].
 
4.8.         Conflict with Issuer Documents.  In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.
 
- 59 -

--------------------------------------------------------------------------------

4.9.         Letters of Credit Issued for Subsidiaries. Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary of CAI (other than CAL),
CAI shall be obligated to reimburse the L/C Issuer hereunder for any and all
drawings under such Letter of Credit and such Letters of credit shall be deemed
Letters of Credit issued for the account of CAI for the purposes of this
Agreement.  Each Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of such Borrower,
and that such Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.
 
4.10       Replacement of L/C Issuer. The Borrowers may from time to time, upon
not less than fifteen (15) Business Days' notice from the Borrowers to the
Administrative Agent (or such shorter period as may be agreed by the
Administrative Agent), replace a previously designated L/C Issuer by designating
another Lender as L/C Issuer (upon obtaining such Revolving Credit Lender's
prior written consent thereto and, provided that there are no outstanding
Letters of Credit issued by, or obligations owing to, the L/C Issuer being so
replaced).  Any such designation shall be subject to the approval of the
Administrative Agent (such approval not to be unreasonably withheld or
delayed).  The Administrative Agent will promptly notify the Borrowers and the
Lenders of any designation and approval of a replacement L/C Issuer.  Upon any
such approval of an L/C Issuer by the Administrative Agent and delivery by such
replacement L/C Issuer to the Administrative Agent of contact information and
such other information regarding such replacement L/C Issuer as the
Administrative Agent may reasonably request, such Lender shall be the “L/C
Issuer” issuer for the purposes hereof, and references to the L/C Issuers shall
mean and include such Lender in its capacity as L/C Issuer.  For the avoidance
of doubt, if any L/C Issuer is replaced by the Borrower with another L/C Issuer,
the L/C Issuer so replaced shall retain all the rights, powers, privileges and
duties of the L/C Issuer hereunder with respect to all Letters of Credit
outstanding as of the effective date of its replacement as L/C Issuer and all
Letters of Credit and Reimbursement Obligations with respect thereto (including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unpaid Reimbursement Obligations pursuant to this §4).
 
5.  CERTAIN GENERAL PROVISIONS.
 
5.1.         Fees.  Each Borrower agrees to pay the fees in the amounts and on
the terms and conditions set forth in the Fee Letter.
 
5.2.         Funds for Payments; Taxes.
 
5.2.1.  General.  All payments to be made by the Borrowers shall be made free
and clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff.   Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent,
for the account of the respective Lenders to which such payment is owed, at the
Administrative Agent’s Office in Dollars and in immediately available funds not
later than 2:00 p.m. on the date specified herein.  The Administrative Agent
will promptly distribute to each Lender its Commitment Percentage (or other
applicable share as provided herein) of such payment in like funds as received
by wire transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent after 2:00 p.m. shall be deemed received on the next
succeeding Business Day and any applicable interest or fee shall continue to
accrue.  If any payment to be made by the Borrower shall come due on a day other
than a Business Day, payment shall be made on the next following Business Day,
and such extension of time shall be reflected in computing interest or fees, as
the case may be.
 
- 60 -

--------------------------------------------------------------------------------

5.2.2.      Taxes.
 
(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.
 
(i)            Any and all payments by or on account of any obligation of any
Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable Laws.  If any
applicable Laws (as determined in the good faith discretion of the applicable
Withholding Agent) require the deduction or withholding of any Tax from any such
payment by a Withholding Agent, then the applicable Withholding Agent shall be
entitled to make such deduction or withholding, upon the basis of the
information and documentation to be delivered pursuant to subsection (e) below.
 
(ii)           If any Withholding Agent shall be required by the Code to
withhold or deduct any Taxes, including both United States Federal backup
withholding and withholding taxes, from any payment, then (A) the applicable
Withholding Agent shall withhold or make such deductions as are determined by
the Withholding Agent in its good faith discretion to be required based upon the
information and documentation the Withholding Agent has received pursuant to
subsection (e) below, (B) the applicable Withholding Agent shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Code, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this §5.2.2) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
 
(iii)          If any Withholding Agent shall be required by any applicable Laws
other than the Code to withhold or deduct any Taxes from any payment, then (A)
such Withholding Agent, as required by such Laws, shall withhold or make such
deductions as are determined by it to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) such
Withholding Agent, to the extent required by such Laws, shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with such Laws, and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this §5.2.2) the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made.
 
(b)           Payment of Other Taxes by the Loan Parties.  Without limiting the
provisions of subsection (a) above, the Loan Parties shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
 
- 61 -

--------------------------------------------------------------------------------

(c)           Tax Indemnifications.  (i)  Each of the Loan Parties shall, and
does hereby, severally indemnify each Recipient, and shall make payment in
respect thereof within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this §5.2.2) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability and an explanation of
the calculation of such amount delivered to the Borrowers by a Lender or the L/C
Issuer (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender or the L/C Issuer, shall be
conclusive absent manifest error.  Each of the Loan Parties shall, and does
hereby, jointly and severally indemnify the Administrative Agent, and shall make
payment in respect thereof within ten (10) days after demand therefor, for any
amount which a Lender or the L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required pursuant to §5.2.2(c)(ii) below.
 
(ii)           Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within ten (10) days after
demand therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (y) the Administrative Agent and the Loan Parties, as applicable, against
any Taxes attributable to such Lender’s failure to comply with the provisions of
§15.1.4 relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Loan Parties, as applicable, against any Excluded
Taxes attributable to such Lender or the L/C Issuer, in each case, that are
payable or paid by the Administrative Agent or a Loan Party in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority.  A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error.  Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).
 
(d)           Evidence of Payments.  Upon request by the Borrowers or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Borrowers or by the Administrative Agent to a Governmental Authority as provided
in this §5.2.2, the Borrowers shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrowers, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrowers or the Administrative Agent, as the case may be.
 
- 62 -

--------------------------------------------------------------------------------

(e)           Status of Lenders; Tax Documentation.
 
(i)            Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrowers and the Administrative Agent, at the time or times
reasonably requested by the Borrowers or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrowers or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding.  In addition, any Lender, if
reasonably requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in §5.2.2(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
 
(ii)           Without limiting the generality of the foregoing, in the event
that any Borrower is a U.S. Person,
 
(A)        any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrowers or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
 
(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), whichever of the following is applicable:
 
(I)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN-E (or
W-8BEN, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN-E (or W-8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;
 
- 63 -

--------------------------------------------------------------------------------

(II)         executed originals of IRS Form W-8ECI;
 
(III)       in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit G-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrowers within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN-E ( or W-8BEN, as applicable); or
 
(IV)       to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN-E
(or W-8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit G-4 on behalf of each such direct and indirect partner;
 
(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrowers and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrowers or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrowers or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D)         if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrowers and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Borrowers or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Borrowers or the
Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment. 
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
 
- 64 -

--------------------------------------------------------------------------------

(iii)           Each Lender agrees that if any form or certification it
previously delivered pursuant to this §5.2.2 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrowers and the Administrative Agent in writing of its
legal inability to do so.
 
(f)           Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be.  If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this §5.2.2, it shall pay to the Borrowers an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by a Loan Party under this §5.2.2 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) incurred by such Recipient, and without interest (other than
any interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrowers, upon the request of the Recipient, agrees
to repay the amount paid over to the Borrowers (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the Recipient
in the event the Recipient is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the
Borrowers pursuant to this subsection to the extent such payment would place the
Recipient in a less favorable net after-Tax position than such Recipient would
have been in if the indemnification payments or additional amounts giving rise
to such refund had never been paid.  This subsection shall not be construed to
require any Recipient to make available its tax returns (or any other
information relating to its taxes that it deems confidential) to any Loan Party
or any other Person.
 
(g)           Survival.  Each party’s obligations under this §5.2.2 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all other Obligations.
 
5.3.         Computations.      All computations of interest for Base Rate Loans
(including Base Rate Loans determined by reference to the Eurodollar Rate) shall
be made on the basis of a year of 365 or 366 days, as the case may be, and
actual days elapsed.  All other computations of fees and interest shall be made
on the basis of a 360-day year and actual days elapsed (which results in more
fees or interest, as applicable, being paid than if computed on the basis of a
365-day year).  Interest shall accrue on each Loan for the day on which the Loan
is made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid, provided that any Loan that is repaid on
the same day on which it is made shall, subject to §5.2.1, bear interest for one
day.  Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
 
- 65 -

--------------------------------------------------------------------------------

5.4.         Inability to Determine Eurodollar Rate.  If in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
(a) the Administrative Agent reasonably determines that (i) Dollar deposits are
not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, or (ii)
adequate and reasonable means do not exist for determining the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan or in connection with an existing or proposed Base Rate Loan, or (b) the
Required Lenders reasonably determine that for any reason the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan does not adequately and fairly reflect the cost to such Lenders of funding
such Loan, the Administrative Agent will promptly so notify the Borrowers and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended (to the extent the affected Eurodollar
Rate Loans or Interest Periods), and (y) in the event of a determination
described in the preceding sentence with respect to the Eurodollar Rate
component of the Base Rate, the utilization of the Eurodollar Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice.  Upon receipt of such notice, the Borrowers may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurodollar Rate
Loans (to the extent of the affected Eurodollar Rate Loans or Interest Periods)
or, failing that, will be deemed to have converted such request into a request
for a Borrowing of Base Rate Loans in the amount specified therein.
 
5.5.         Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its Lending Office to make, maintain or fund Loans whose
interest is determined by reference to the Eurodollar Rate, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrowers through the
Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Base Rate Loans the interest rate on which is
determined by reference to the Eurodollar Rate component of the Base Rate, the
interest rate on which Base Rate Loans of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate, in each case until
such Lender notifies the Administrative Agent and the Borrowers that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Borrowers shall, upon demand from such Lender (with a
copy to the Administrative Agent), prepay or, if applicable, convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans (the interest rate on
which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate), either on the last day of the
Interest Period therefor, if such Lender may lawfully continue to maintain such
Eurodollar Rate Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Eurodollar Rate Loans and (y) if such notice
asserts the illegality of such Lender determining or charging interest rates
based upon the Eurodollar Rate, the Administrative Agent shall during the period
of such suspension compute the Base Rate applicable to such Lender without
reference to the Eurodollar Rate component thereof until the Administrative
Agent is advised in writing by such Lender that it is no longer illegal  for
such Lender to determine or charge interest rates based upon the Eurodollar
Rate.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.
 
- 66 -

--------------------------------------------------------------------------------

5.6.         Additional Costs, Etc.  If any Change in Law shall:
 
(a)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by §5.10) or the L/C
Issuer;
 
(b)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or
 
(c)           impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Rate Loans made by such Lender or any Letter of Credit or
participation therein;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
the L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or the L/C Issuer, the Borrower will
pay to such Lender or the L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or the L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.
 
5.7.         Capital Adequacy.  If any Lender or the L/C Issuer determines that
any Change in Law affecting such Lender or the L/C Issuer or any Lending Office
of such Lender or such Lender’s or the L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swing Line Loans held by, such
Lender, or the Letters of Credit issued by the L/C Issuer, to a level below that
which such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the L/C Issuer’s policies and the policies of
such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrowers will pay to such Lender or the
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s
holding company for any such reduction suffered but only in an amount equal to
such reduction and to the extent that such reduction is not otherwise reflected
in the Base Rate or Eurodollar Rate.  Each Lender shall allocate such cost
increase among its customers in good faith and on an equitable basis.
 
- 67 -

--------------------------------------------------------------------------------

5.8.         Certificate.  A certificate of a Lender or the L/C Issuer setting
forth the amount or amounts necessary to compensate such Lender or the L/C
Issuer or its holding company, as the case may be, as specified in §5.6 or §5.7
and delivered to the Borrowers shall be conclusive absent manifest error.  The
Borrowers shall pay such Lender or the L/C Issuer, as the case may be, the
amount shown as due on any such certificate within thirty (30) days after
receipt thereof
 
5.9.         Delay in Requests.  Failure or reasonable delay on the part of any
Lender or the L/C Issuer to demand compensation pursuant to the foregoing
provisions of this Article 5 shall not constitute a waiver of such Lender’s or
the L/C Issuer’s right to demand such compensation, provided that the Borrowers
shall not be required to compensate a Lender or the L/C Issuer pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than six months prior to the date that such Lender or
the L/C Issuer, as the case may be, notifies the Borrowers of the Change in Law
giving rise to such increased costs or reductions and of such Lender’s or the
L/C Issuer’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the six-month period referred to above shall be extended to include the
period of retroactive effect thereof).
 
5.10.       Reserves on Eurodollar Rate Loans.  To the extent not otherwise
reflected in the Eurodollar Rate, the Borrowers shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrowers shall have received at least thirty (30) days’ prior notice (with
a copy to the Administrative Agent) of such additional interest from such Lender
including a brief explanation of such costs.  If a Lender fails to give notice
thirty (30) days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable thirty (30) days from receipt of such notice.
 
5.11.       Indemnity.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrowers shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
 
(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
 
(b)           any failure by the Borrowers (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrowers; or
 
(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrowers pursuant to §14.7;
 
including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained.  The Borrowers shall also pay any
customary administrative fees charged by such Lender in connection with the
foregoing.
 
- 68 -

--------------------------------------------------------------------------------

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this §5.11, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
 
5.12.       Mitigation Obligations; Replacement of Lenders.
 
(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under §§5.6 or 5.7, requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, the L/C Issuer, or any Governmental
Authority for the account of any Lender or the L/C Issuer pursuant to §5.2.2, if
any Lender gives a notice pursuant to §5.5, or if any Lender requests payment of
additional interest pursuant to §5.10, then at the request of the Borrowers such
Lender or the L/C Issuer shall, as applicable, use reasonable efforts to
designate a different Lending Office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender or the L/C Issuer,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to §§5.2.2, 5.6, 5.7 or 5.10, as the case may be, in the future, or
eliminate the need for the notice pursuant to §5.5, as applicable, and (ii) in
each case, would not subject such Lender or the L/C Issuer, as the case may be,
to any unreimbursed cost or expense and would not otherwise be disadvantageous
to such Lender or the L/C Issuer, as the case may be.  The Borrowers hereby
agrees to pay all reasonable costs and expenses incurred by any Lender or the
L/C Issuer in connection with any such designation or assignment.
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
§§5.6 or 5.7, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to §5.2.2 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with §5.12(a),
the Borrower may replace such Lender in accordance with §14.7.
 
5.13.       Interest After Default.
 
5.13.1.   Overdue Amounts.  Overdue principal and (to the extent permitted by
applicable law) interest on the Revolving Credit Loans, the Swing Line Loans and
all other overdue amounts payable hereunder or under any of the other Loan
Documents shall bear interest from the due date compounded monthly and payable
on demand at a rate per annum equal to two percent (2%) above the rate of
interest then applicable thereto (or, if no rate of interest is then applicable
thereto, the Base Rate) until such amount shall be paid in full (after as well
as before judgment).  An amount shall be considered overdue hereunder if not
paid on the date fixed for payment herein or any accelerated maturity thereof,
regardless of any grace periods which may be permitted under §§13.1(a) or (b)
hereof.
 
- 69 -

--------------------------------------------------------------------------------

5.13.2.   Amounts Not Overdue.  During the continuance of an Event of Default
the principal of the Revolving Credit Loans shall, until such Event of Default
has been cured or remedied or such Event of Default has been waived by the
Required Lenders pursuant to §16.13, bear interest at a rate per annum equal to
the greater of (a) two percent (2%) above the rate of interest otherwise
applicable to such Revolving Credit Loans, as the case may be, pursuant to §2.5
or (b) the rate of interest applicable to overdue principal pursuant to §5.13.1.
 
5.14.       Limitation on Certain Obligations of CAL.  Notwithstanding any other
provision hereof, (a) no inference shall be drawn from the provisions hereof
that CAL guaranties any of the obligations or the performance of the covenants
of CAI hereunder, and (b) CAL (i) shall only be liable for its pro rata share
(based upon the proportion that the assets of CAL included in the Borrowing Base
bears to the Borrowing Base) of the Commitment Fee, any other fees (other than
the fees referred to in clause (ii) below) or any expenses and indemnification
obligations (other than indemnification obligations referred to in clause (iii)
below) payable hereunder or the other Loan Documents, (ii) shall only be liable
for Letter of Credit Fees and other fees under §4.6 which arise from Letters of
Credit issued, extended or renewed for the account of CAL, (iii) shall only be
liable for indemnification costs under §5.9 which arise from Revolving Credit
Loans made to CAL and (iv) shall have no liability for Revolving Credit Loans
made to CAI under this Agreement.
 
5.15.       Survival.  All of the Borrowers’ obligations under this §5 shall
survive termination of the  Commitments, repayment of all other Obligations
hereunder, and resignation of the Administrative Agent.
 
6.  COLLATERAL SECURITY AND GUARANTIES.
 
6.1.         Security of Borrowers and Guarantors.  All of the Obligations shall
be secured by a perfected first priority security interest (subject only to
Permitted Liens that are entitled to priority under applicable law) in all of
the assets constituting Collateral (which shall include, without limitation, all
Eligible Containers, Direct Finance Lease Receivables, and all products and
proceeds thereof) of CAI, whether now owned or hereafter acquired, in each case
pursuant to the terms of, and as provided in, the Security Documents to which
CAI is a party.  In addition to the collateral security described in the
immediately preceding sentence, to the extent the Borrowers make a request (and
the Administrative Agent agrees) to include Eligible Containers and/or Direct
Finance Leases of any Domestic Subsidiary in the Borrowing Base, and as
otherwise provided in §8.15.2 with respect to accounts, all of the Obligations
shall be further secured by a perfected first priority security interest
(subject only to Permitted Liens that are entitled to priority under applicable
law) in all of the assets constituting Collateral of such Domestic Subsidiary,
whether now owned or hereafter acquired, in each case pursuant to the terms of,
and as provided in, the Security Documents to which such Domestic Subsidiary is
a party; provided, however, that, notwithstanding anything to the contrary
contained herein, no assets of any Domestic Subsidiary shall be included in the
Borrowing Base unless requested by the Borrowers and approved by the
Administrative Agent.  In addition to the collateral security described in the
immediately preceding two (2) sentences, the Obligations of CAL shall be further
secured by a perfected first priority security interest (subject only to
Permitted Liens that are entitled to priority under applicable law) in all of
the assets constituting Collateral (which shall include, without limitation, all
Eligible Containers, Direct Finance Lease Receivables, and all products and
proceeds thereof) of CAL, whether now owned or hereafter acquired, in each case
pursuant to the terms of, and as provided in, the Security Documents to which
CAL is a party.  In addition to the collateral security described in the
immediately preceding three (3) sentences, to the extent the Borrowers make a
request (and the Administrative Agent agrees) to include assets of any Foreign
Subsidiary in the Borrowing Base, and as otherwise provided in §8.18 with
respect to accounts, the Obligations of CAL shall be further secured by a
perfected first priority security interest (subject only to Permitted Liens that
are entitled to priority under applicable law) in all of the assets constituting
Collateral of each Foreign Subsidiary of CAL, whether now owned or hereafter
acquired, in each case pursuant to the terms of, and as provided in, the
Security Documents to which such Foreign Subsidiary is a party; provided,
however, that, notwithstanding anything to the contrary contained herein, no
assets of any Foreign Subsidiary (other than CAL) shall be included in the
Borrowing Base unless requested by the Borrowers and approved by the
Administrative Agent.  Notwithstanding anything to the contrary in this §6.1, a
direct or indirect non-Guarantor Foreign Subsidiary of CAI which is formed as a
special purpose entity in connection with a secured financing transaction which
is without recourse to CAI or any of its other Subsidiaries or any of their
assets shall not be subject to the collateral security requirements of this
§6.1.
 
- 70 -

--------------------------------------------------------------------------------

6.2.         Guaranties by CAI and Subsidiaries.  All of the Obligations shall
be guaranteed by the Guarantors who are Domestic Subsidiaries (including new
Domestic Subsidiary Guarantors to the extent required by §8.15.1 and CAI Rail),
pursuant to the terms of the Domestic Guaranties.  The Obligations of CAL shall
also be guaranteed by CAI pursuant to the terms of the Guaranty contained in
§17.1.  The Obligations of CAL shall be further guaranteed to the extent
required by §8.17 by each Foreign Subsidiary of CAL (other than a Securitization
Entity) in accordance with the terms of the CAL Guaranty to which such Person is
a party.  Notwithstanding anything to the contrary in this §6.2, a
Securitization Entity shall not be subject to the guaranty requirements of this
§6.2.
 
6.3.         Release of Collateral.
 
The parties hereto acknowledge and agree that the Administrative Agent shall
(and is hereby authorized to) release its Lien on Collateral upon a request for
such release by the applicable Borrower or Guarantor (a) in connection with a
disposition of such Collateral permitted by this Agreement (including, without
limitation, §9.5.2) and (b) at other times, so long as prior to any such release
(i) the Borrowers submit a Borrowing Base Report demonstrating that, after
giving pro forma effect to any such requested release of Collateral,(A) the sum
of the outstanding amount of the Revolving Credit Loans plus the Maximum Drawing
Amount and all Unpaid Reimbursement Obligations plus the outstanding amount of
Swing Line Loans shall not exceed the lesser of (I) the Total Commitment at such
time and (II) the Borrowing Base at such time and (B) the sum of the outstanding
amount of the CAI Revolving Credit Loans plus the Maximum Drawing Amount and all
Unpaid Reimbursement Obligations in respect of Letters of Credit issued for the
account of CAI plus the outstanding amount of Swing Line Loans made to CAI shall
not exceed the lesser of (I) the Total Commitment at such time and (II) the
Domestic Borrowing Base at such time and (ii) no Default or Event of Default
exists or would arise after giving effect to any such release.
 
7.  REPRESENTATIONS AND WARRANTIES.
 
Each of CAI (for itself and each of its Subsidiaries) and CAL (for itself)
represents and warrants to the Lenders and the Administrative Agent as follows:
 
- 71 -

--------------------------------------------------------------------------------

7.1.         Corporate Authority.
 
7.1.1.      Incorporation; Good Standing.  Such Borrower and its Subsidiaries
(a) is a corporation (or similar business entity) duly organized, validly
existing and in good standing under the laws of its jurisdiction of
incorporation or formation, (b) has all requisite corporate (or the equivalent
company) power to own its property and conduct its business as now conducted and
as presently contemplated, and (c) is in good standing as a foreign corporation
(or similar business entity) and is duly authorized to do business in each
jurisdiction where such qualification is necessary except where a failure to be
so qualified would not have a Material Adverse Effect.
 
7.1.2.     Authorization.  The execution, delivery and performance of this
Agreement and the other Loan Documents to which such Borrower or any of its
Subsidiaries are or are to become a party and the transactions contemplated
hereby and thereby (a) are within the corporate (or the equivalent company)
authority of such Person, (b) have been duly authorized by all necessary
corporate (or the equivalent company) proceedings, (c) do not and will not
conflict with or result in any breach or contravention of any provision of law,
statute, rule or regulation to which such Borrower or any of its Subsidiaries is
subject or any judgment, order, writ, injunction, license or permit applicable
to such Borrower or any of its Subsidiaries and (d) do not conflict with any
provision of the Governing Documents of, or any agreement or other instrument
binding upon, any Borrower or any of its Subsidiaries.
 
7.1.3.      Enforceability.  The execution and delivery of this Agreement and
the other Loan Documents to which such Borrower or any of its Subsidiaries is or
is to become a party will result in valid and legally binding obligations of
such Person enforceable against it in accordance with the respective terms and
provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors' rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.
 
7.2.         Governmental or Third Party Approvals.  The execution, delivery and
performance by such Borrower and any of its Subsidiaries of this Agreement and
the other Loan Documents to which such Person is or is to become a party and the
transactions contemplated hereby and thereby do not require (x) the approval or
consent of, or filing with, any governmental agency or authority other than
those already obtained or (y) the approval or consent of, or filing with, any
party with whom such Borrower or its Subsidiary have entered into material
agreements and/or instruments by which such Borrower, its Subsidiary or any of
its respective properties may be bound, other than those already obtained.
 
7.3.         Title to Properties; Leases.  Except as indicated on Schedule 7.3
hereto, CAI and its Subsidiaries own all of the assets reflected in the
consolidated balance sheet of CAI and its Subsidiaries as at the Balance Sheet
Date or acquired since that date (except property and assets sold or otherwise
disposed of in the ordinary course of business since that date), subject to no
Liens or other rights of others, except Permitted Liens.
 
7.4.         Financial Statements.
 
7.4.1.      Fiscal Year.  CAI and each of its Subsidiaries has a fiscal (or
financial) year which is the twelve months ending on December 31st of each
calendar year.
 
- 72 -

--------------------------------------------------------------------------------

7.4.2.      Financial Statements.
 
There has been furnished to each of the Lenders a consolidated balance sheet of
CAI and its Subsidiaries as at the Balance Sheet Date, and a consolidated
statement of income of CAI and its Subsidiaries for the fiscal year then ended,
certified by KPMG LLP, and management-prepared consolidated balance sheets and
statements of income of CAI and its Subsidiaries as at the end of each fiscal
quarter after the Balance Sheet Date and prior to the Closing Date.  Such
balance sheets and statements of income have been prepared in accordance with
GAAP and fairly present the financial condition of CAI and its Subsidiaries as
at the close of business on the respective dates thereof and the results of
operations for the fiscal periods then ended; provided that such balance sheet
and statement of income remain subject to normal year-end adjustments and lack
of footnotes and other presentation items.  There are no contingent liabilities
of CAI or any of its Subsidiaries as of such date involving material amounts,
known to the officers of CAI, which were not disclosed in such balance sheets
and the notes related thereto.
 
7.4.3.      Projections.  As of the Closing Date, (a) the projections of the
annual operating budgets of CAI and its Subsidiaries on a consolidated basis,
balance sheets and cash flow statements for the 2018 to 2022 fiscal years,
copies of which have been delivered to each Lender, are based upon reasonable
estimates and assumptions and reflect the reasonable estimates of CAI and its
Subsidiaries of the results of operations and other information projected
therein and (b) to the knowledge of CAI and its Subsidiaries, no facts exist
that (individually or in the aggregate) would result in any material change in
any of such projections.
 
7.5.         No Material Adverse Changes, Etc.  Since the Balance Sheet Date
there has been no event or occurrence which has had or would result in a
Material Adverse Effect.  Since the Balance Sheet Date, neither such Borrower
nor its Subsidiaries have made any Restricted Payment other than Restricted
Payments permitted under §9.4.
 
7.6.         Franchises, Patents, Copyrights, Etc.  CAI and each of its
Subsidiaries possesses all franchises, patents, copyrights, trademarks, trade
names, licenses and permits, and rights in respect of the foregoing, adequate
for the conduct of its business substantially as now conducted without known
conflict with any rights of others.
 
7.7.         Litigation.  Except as set forth in Schedule 7.7 hereto, there are
no actions, suits, proceedings, claims or disputes pending or, to the knowledge
of such Borrower after due and diligent investigation, threatened or
contemplated at law, in equity or before any Governmental Authority, by or
against CAI or any of its Subsidiaries or against any of their properties or
revenues, that (a) if adversely determined, might, either in any case or in the
aggregate, after taking into account the merit of such actions, suits,
proceedings, claims or disputes, (i) have a Material Adverse Effect or (ii)
materially impair the right of CAI and its Subsidiaries, considered as a whole,
to carry on business substantially as now conducted by them, or result in any
substantial liability not adequately covered by insurance, or for which adequate
reserves are not maintained on the consolidated balance sheet of CAI and its
Subsidiaries, or (b) would question the validity of this Agreement or any of the
other Loan Documents, or any action taken or to be taken pursuant hereto or
thereto.
 
- 73 -

--------------------------------------------------------------------------------

7.8.         No Materially Adverse Contracts, Etc.  Neither such Borrower nor
any of its Subsidiaries is subject to any Governing Document or other legal
restriction, or any judgment, decree, order, law, statute, rule or regulation
that has or is expected in the future to have a Material Adverse Effect. 
Neither any Borrower nor any of its Subsidiaries is a party to any contract or
agreement that has or is expected, in the judgment of the Borrowers' officers,
to have any Material Adverse Effect.
 
7.9.         Compliance with Other Instruments, Laws, Etc.  Neither such
Borrower nor any of its Subsidiaries is in violation of any provision of its
Governing Documents, or any agreement or instrument to which it may be subject
or by which it or any of its properties may be bound or any decree, order,
judgment, statute, license, rule or regulation, in any of the foregoing cases in
a manner that could result in the imposition of substantial penalties or have a
Material Adverse Effect.
 
7.10.       Tax Status.  CAI and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against CAI or any Subsidiary that would, if made, have a Material
Adverse Effect.  Neither any Loan Party nor any Subsidiary thereof is party to
any tax sharing agreement with any Person other than a Loan Party or a
Subsidiary.
 
7.11.       No Event of Default.  No Default or Event of Default has occurred
and is continuing.
 
7.12.       Holding Company and Investment Company Acts.  Neither any Borrower
nor any of its Subsidiaries is a “holding company”, or a “subsidiary company” of
a “holding company”, or an “affiliate” of a “holding company”, as such terms are
defined in the Public Utility Holding Company Act of 2005; neither any Borrower
nor any of its Subsidiaries is subject to regulation as a “public utility” under
the Federal Power Act, as amended; nor is it an  “investment company”, or an
“affiliated company” or a “principal underwriter” of an “investment company”, as
such terms are defined in the Investment Company Act of 1940.
 
7.13.       Absence of Financing Statements, Etc.  Except with respect to
Permitted Liens, there is no financing statement, security agreement, chattel
mortgage, real estate mortgage or other document filed or recorded with any
filing records, registry or other public office, that purports to cover, affect
or give notice of any present or possible future Lien on any assets or property
of CAI or any of its Subsidiaries or any rights relating thereto.
 
7.14.       Perfection of Security Interest.  All filings, assignments, pledges
and deposits of documents or instruments have been made and all other actions
have been taken that are necessary or advisable, under applicable law, to
establish and perfect the Administrative Agent's security interest in the
Collateral.  The Collateral and the Administrative Agent's rights with respect
to the Collateral are not subject to any setoff, claims, withholdings or other
defenses.  Each of the Borrowers and the Guarantors are the owners of the
Collateral owned by it free from any Lien, except for Permitted Liens.
 
- 74 -

--------------------------------------------------------------------------------

7.15.       Certain Transactions.  Except for arm’s length transactions pursuant
to which CAI or any of its Subsidiaries make payments in the ordinary course of
business upon terms no less favorable than CAI or such Subsidiary could obtain
from third parties, for transactions in connection with a Permitted
Securitization (and in compliance with the requirements applicable to a
Permitted Securitization) and except pursuant to the terms of the documents
described on Schedule 7.15 hereto, no Affiliate of any Borrower or any of its
Subsidiaries is presently a party to any transaction with any Borrower or any of
its Subsidiaries (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
Affiliate or, to the knowledge of the Borrowers, any corporation, partnership,
trust or other entity in which any such Affiliate has a substantial interest or
is an officer, director, trustee or partner.
 
7.16.       Employee Benefit Plans.
 
7.16.1.   Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Federal or state laws. Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter from the Internal Revenue
Service to the effect that the form of such Plan is qualified under Section
401(a) of the Code and the trust related thereto has been determined by the
Internal Revenue Service to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the Internal Revenue Service, or such Pension Plan is entitled to
rely on an opinion or advisory letter issued by the Internal Revenue Service. To
the best knowledge of CAI, nothing has occurred that would adversely affect the
status of any such determination, opinion or advisory letter.
 
7.16.2.   There are no pending or, to the best knowledge of CAI, threatened
claims, actions or  lawsuits, or action by any Governmental Authority, with
respect to any Plan that  could reasonably be expected to have a Material
Adverse Effect.  There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
 
7.16.3.   (i) No ERISA Event has occurred, and neither CAI nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) CAI and each ERISA Affiliate has met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; (iii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in Section
430(d)(2) of the Code) is 60% or higher and neither CAI nor any ERISA Affiliate
knows of any facts or circumstances that could reasonably be expected to cause
the funding target attainment percentage for any such plan to drop below 60% as
of the most recent valuation date; (iv) neither CAI nor any ERISA Affiliate has
incurred any liability to the PBGC other than for the payment of premiums, and
there are no premium payments which have become due that are unpaid; (v) neither
CAI nor any ERISA Affiliate has engaged in a transaction that could be subject
to Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been
terminated by the plan administrator thereof nor by the PBGC, and no event or
circumstance has occurred or exists that could reasonably be expected to cause
the PBGC to institute proceedings under Title IV of ERISA to terminate any
Pension Plan.
 
- 75 -

--------------------------------------------------------------------------------

7.17.       Use of Proceeds.
 
7.17.1.   General.  The proceeds of the Revolving Credit Loans shall be used (a)
to refinance the Indebtedness under the Existing Credit Agreement, (b) for
working capital and general corporate purposes and (c) to fund Capital
Expenditures permitted hereunder.  Such Borrower will obtain Letters of Credit
solely for working capital and general corporate purposes.
 
7.17.2.   Regulation U.  CAI and its Subsidiaries are not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock.
 
7.18.       Environmental Compliance. The Borrowers and their respective
Subsidiaries conduct in the ordinary course of business a review of the effect
of existing Environmental Laws and claims alleging potential liability or
responsibility for violation of any Environmental Law on their respective
businesses, operations and properties, and as a result thereof the Borrower has
concluded, based on reasonable inquiry, that such Environmental Laws and claims
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
 
7.19.       Subsidiaries, Etc.  Schedule 7.19(a) hereto sets forth the only
Subsidiaries of CAI, including the jurisdiction of incorporation/formation and
principal place of business or registered office, as the case may be, of each
such Person.  Except as set forth on Schedule 7.19(b) hereto, neither CAI nor
any Subsidiary of CAI is engaged in any joint venture or partnership with any
other Person.
 
7.20.       Collection Accounts.  Schedule 7.20 designates each Collection
Account of such Borrower and the Guarantors and all such Collection Accounts are
either (i) with the Administrative Agent as the depositary bank or (ii) are
subject to an Account Control Agreement in favor of the Administrative Agent for
the benefit of the Secured Parties.
 
7.21.       Disclosure.  None of this Agreement or any of the other Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact (known to CAI or any of its Subsidiaries in the case of any
document or information not furnished by either of them or any of their
Subsidiaries) necessary in order to make the statements herein or therein not
misleading; provided that, with respect to projected financial information, each
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.  There is no fact known
to CAI or any of its Subsidiaries which has a Material Adverse Effect, or which
is reasonably likely in the future to have a Material Adverse Effect, exclusive
of effects resulting from changes in general economic conditions, legal
standards or regulatory conditions.
 
7.22.       Solvency.  Both before and after giving effect to each incurrence of
Indebtedness hereunder, and the payment of all fees, costs and expenses payable
by the Borrowers hereunder, CAI and its Subsidiaries are Solvent.
 
- 76 -

--------------------------------------------------------------------------------

7.23.       Insurance.  CAI and each of its Subsidiaries maintains insurance in
accordance with sound business practices and in accordance with industry
standards and the terms of the Security Documents.
 
7.24.       Foreign Assets Control Regulations, Etc.  None of the requesting or
borrowing of the Revolving Credit Loans, the Swing Line Loans, the requesting or
issuance, extension or renewal of any Letters of Credit or the use of the
proceeds of any thereof will violate the Trading With the Enemy Act (50 U.S.C.
§1 et seq., as amended) (the “Trading With the Enemy Act”) or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) (the “Foreign Assets Control Regulations”) or
any enabling legislation or executive order relating thereto (which for the
avoidance of doubt shall include, but shall not be limited to (a) Executive
Order 13224 of September 21, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)) (the “Executive Order”) and (b) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56)).  Furthermore, neither the Borrowers
nor any of their Subsidiaries or other Affiliates that are controlled by either
of the Borrowers (a) is or will become a “blocked person” as described in the
Executive Order, the Trading With the Enemy Act or the Foreign Assets Control
Regulations or (b) engages or will engage in any dealings or transactions, or be
otherwise associated, with any such “blocked person”.
 
7.25.       Taxpayer Identification Number.  Each Borrower’s and each
Guarantor’s true and correct U.S. taxpayer identification number is set forth on
Schedule 16.6.1.
 
7.26.       Updates to Certain Schedules.  CAI may from time to time supplement
any of Schedules 7.19(a), 7.20 or 16.6.1 as may be necessary for such Schedules
to be accurate and complete as of the date such supplements are delivered and
which supplement shall be certified by a Responsible Officer of CAI and in a
form reasonably satisfactory to the Administrative Agent.
 
7.27.       OFAC.  Neither CAI, nor any of its Subsidiaries, nor, to the
knowledge of CAI and its Subsidiaries, any director, officer, employee, agent,
affiliate or representative thereof, is an individual or entity that is (i)
currently the subject of any Sanctions, (ii) included on OFAC’s List of
Specially Designated Nationals, Her Majesty’s Treasury’s Consolidated List of
Financial Sanctions Targets and the Investment Ban List, or any similar list
enforced by any other relevant sanctions authority or (iii) located, organized
or resident in a Designated Jurisdiction.
 
7.28.       Anti-Corruption Laws.  The Borrowers and their Subsidiaries have (i)
conducted their businesses in compliance with applicable anti-corruption laws,
including the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar anti-corruption legislation in other
jurisdictions in which the Borrowers and their Subsidiaries conduct business and
(ii) instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.
 
7.29.       Use of Plan Assets. The Borrowers represent and warrant, as of the
Sixth Amendment Effective Date and throughout the term of this Agreement, that
no Borrower is using “plan assets” (within the meaning of 29 CFR § 2510.3-101,
as modified by Section 3(42) of ERISA) of one or more Benefit Plans in
connection with the Loans, the Letters of Credit or the Commitments.
 
- 77 -

--------------------------------------------------------------------------------

7.30.       EEA Financial Institutions.  No Borrower and no domestic Guarantor
is an EEA Financial Institution. To the Borrowers’ best knowledge, no foreign
Guarantor is an EEA Financial Institution.
 
8.  AFFIRMATIVE COVENANTS.
 
Each of CAI (as to itself and its Subsidiaries) and CAL (as to itself) covenants
and agrees that, so long as any Revolving Credit Loan, Unpaid Reimbursement
Obligation, Letter of Credit, Swing Line Loan or Revolving Credit Note is
outstanding or any Lender has any obligation to make any Revolving Credit Loans
or the L/C Issuer has any obligation to issue, extend or renew any Letters of
Credit or the Swing Line Lender has any obligation to make Swing Line Loans:
 
8.1.         Punctual Payment.  Such Borrower will duly and punctually pay or
cause to be paid the principal and interest on the Revolving Credit Loans, all
Reimbursement Obligations, all Swing Line Loans, the fees and all other amounts
provided for in this Agreement and the other Loan Documents to which such
Borrower or any of their Subsidiaries is a party, all in accordance with the
terms of this Agreement and such other Loan Documents.
 
8.2.         Maintenance of Office.  CAI will maintain its chief executive
office in San Francisco, California and CAL will maintain its chief executive
office in St. Michael, Barbados or, in each case, at such other place in the
United States of America (with respect to CAI) or Barbados (with respect to CAL)
as such Borrower shall designate upon thirty days’ prior written notice to the
Administrative Agent, where notices, presentations and demands to or upon such
Borrower in respect of the Loan Documents to which such Borrower is a party may
be given or made.  In the event that CAI moves its chief executive office to
another location within the State of California, thirty days’ prior telephonic
notice to the Administrative Agent shall be sufficient provided that such
telephonic notice shall be followed by a written notice to the Administrative
Agent confirming the move.
 
8.3.         Records and Accounts.
 
(a)           CAI will (i) keep, and cause each of its Subsidiaries to keep,
true and accurate records and books of account in which full, true and correct
entries will be made in accordance with GAAP, (ii) maintain adequate accounts
and reserves for all taxes (including income taxes), depreciation, depletion,
obsolescence and amortization of its properties and the properties of its
Subsidiaries, contingencies, and other reserves, and (iii) at all times engage
KPMG LLP or other independent certified public accountants satisfactory to the
Administrative Agent as the independent certified public accountants of CAI and
its Subsidiaries and will not permit more than thirty (30) days to elapse
between the cessation of such firm's (or any successor firm's) engagement as the
independent certified public accountants of CAI and its Subsidiaries and the
appointment in such capacity of a successor firm as shall be reasonably
satisfactory to the Administrative Agent.
 
(b)           From time to time upon the request of the Administrative Agent,
each such Borrower shall deliver to the Administrative Agent a list of the
names, addresses, face value, and dates of invoices for each debtor obligated on
such an account receivable.  Such Borrower shall provide to the Administrative
Agent upon request copies of leases to which any portion of the Collateral is
subject.
 
- 78 -

--------------------------------------------------------------------------------

8.4.         Financial Statements, Certificates and Information.  Such Borrower
will deliver to each of the Lenders:
 
(a)          as soon as practicable, but in any event not later than one hundred
twenty (120) days after the end of each fiscal year of CAI, the consolidated
balance sheet of CAI and its Subsidiaries, as at the end of such year, and the
related statement of income and statement of cash flow for such year, each
setting forth in comparative form the figures for the previous fiscal year and
all such consolidated statements to be in reasonable detail, prepared in
accordance with GAAP, and certified, without qualification and without an
expression of uncertainty as to the ability of CAI or any of its Subsidiaries to
continue as going concerns, by KPMG LLP or by other independent certified public
accountants satisfactory to the Administrative Agent;
 
(b)           as soon as practicable, but in any event not later than forty-five
(45) days after the end of each of the first three fiscal quarters of each
fiscal year of CAI and its Subsidiaries, copies of the unaudited consolidated
balance sheet of CAI and its Subsidiaries, as at the end of such quarter, and
the related statement of income and statement of cash flow for the portion of
the fiscal year then elapsed, all in reasonable detail and prepared in
accordance with GAAP, together with a certification by the principal financial
or accounting officer of CAI that the information contained in such financial
statements fairly presents the financial position of CAI and its Subsidiaries on
the date thereof (subject to year-end adjustments);
 
(c)           simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, a statement certified by the
principal financial or accounting officer of CAI in substantially the form of
Exhibit D hereto (a “Compliance Certificate”) and setting forth in reasonable
detail computations evidencing compliance with the covenants contained in §10
and (if applicable) reconciliations to reflect changes in GAAP since the Balance
Sheet Date;
 
(d)           (i) contemporaneously with the filing or mailing thereof, copies
of all material of a financial nature filed with the Securities and Exchange
Commission or with any national securities exchange or sent to the stockholders
of CAI or its Subsidiaries and (ii) promptly, and in any event within five (5)
Business Days after receipt thereof by CAI or any of its Subsidiaries, copies of
each notice or other correspondence received from the Securities and Exchange
Commission or any national securities exchange concerning any investigation or
possible investigation or other inquiry by such agency regarding any financial
or other operational results of CAI or any of its Subsidiaries which could
reasonably be expected to have a Material Adverse Effect;
 
(e)           within forty-five days (45) days of the end of each calendar month
and, in any case, simultaneously with the delivery of a Loan Request in
accordance with §2.9, and at such other times as the Administrative Agent may
reasonably request, a Borrowing Base Report setting forth the Borrowing Base and
the Domestic Borrowing Base as at the end of such calendar month, the date of
such Loan Request or other date so requested by the Administrative Agent, as the
case may be;
 
- 79 -

--------------------------------------------------------------------------------

(f)            simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b) above, a report listing the aggregate
number of Containers owned, rented, leased or managed by the such Borrower and
its Subsidiaries, together with monthly utilization rate and per diem rental
rate information with respect to the Containers in form and detail satisfactory
to the Administrative Agent; and
 
(g)           from time to time such other financial data and information
(including, without limitation, accountants’ management letters and
consolidating financial statements of CAI and its Subsidiaries) as the
Administrative Agent or any Lender may reasonably request.
 
Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of any Borrower or any of its Subsidiaries hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
SyndTrak or another similar electronic system (the “Platform”) and (b) certain
of the Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to
receive material non-public information with respect to the Borrowers or their
securities) (each, a “Public Lender”).  The Borrowers hereby agree that so long
as the Borrowers are the issuer of any outstanding debt or equity securities
that are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” each Borrower shall be deemed to have authorized the Administrative
Agent, the Arrangers, the L/C Issuer, the Swing Line Lender and the Lenders to
treat such Borrower Materials as not containing any material non-public
information with respect to the Borrowers or its securities for purposes of
United States Federal and state securities laws (provided, however, that to the
extent such Borrower Materials constitute Information, they shall be treated as
set forth in §16.4); (y) all Borrower Materials marked “PUBLIC” are permitted to
be made available through a portion of the Platform designated “Public
Investor;” and (z) the Administrative Agent and the Arrangers shall be entitled
to treat any Borrower Materials that are not marked “PUBLIC” as being suitable
only for posting on a portion of the Platform not designated “Public Investor.” 
Notwithstanding the foregoing or anything to the contrary contained herein, no
Borrower shall be under any obligation to mark any Borrower Materials “PUBLIC.”
 
8.5.         Notices.
 
8.5.1.      Defaults.  Each Borrower will promptly notify the Administrative
Agent and each of the Lenders in writing of the occurrence of any Default or
Event of Default, together with a reasonably detailed description thereof, and
the actions the Borrowers propose to take with respect thereto.  If any Person
shall give any notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Agreement or any
other note, evidence of indebtedness, indenture or other obligation in excess of
$5,000,000 in principal amount to which or with respect to which CAI or any of
its Subsidiaries is a party or obligor, whether as principal, guarantor, surety
or otherwise, such Borrower shall forthwith give written notice thereof to the
Administrative Agent and each of the Lenders, describing the notice or action
and the nature of the claimed default.
 
- 80 -

--------------------------------------------------------------------------------

8.5.2.      Environmental Events.  Such Borrower will promptly give notice to
the Administrative Agent and each of the Lenders (a) of any violation of any
Environmental Law that CAI or any of its Subsidiaries reports in writing or is
reportable by such Person in writing (or for which any written report
supplemental to any oral report is made) to any Governmental Authority required
under any applicable Environmental Law or permit and (b) upon becoming aware of
any inquiry, proceeding, investigation, or other action, including receipt of a
written notice of potential environmental liability, of any Governmental
Authority that in either case could have a Material Adverse Effect.
 
8.5.3.      Notification of Claim against Collateral.  Such Borrower will,
immediately upon becoming aware thereof, notify the Administrative Agent and
each of the Lenders in writing of any setoff, claims (including, with respect to
environmental claims), withholdings or other defenses to which any of the
Collateral, or the Administrative Agent's rights with respect to the Collateral,
are subject.
 
8.5.4.      Notice of Litigation and Judgments.  CAI will, and will cause each
of its Subsidiaries to, give notice to the Administrative Agent and each of the
Lenders in writing within fifteen (15) days of becoming aware of any litigation
or proceedings threatened in writing or any pending litigation and proceedings
affecting CAI or any of its Subsidiaries or to which CAI or any of its
Subsidiaries is or becomes a party involving an uninsured claim against CAI or
any of its Subsidiaries that could reasonably be expected to have a Material
Adverse Effect on CAI or any of its Subsidiaries and stating the nature and
status of such litigation or proceedings.  CAI will, and will cause each of its
Subsidiaries to, give notice to the Administrative Agent and each of the
Lenders, in writing, in form and detail satisfactory to the Administrative
Agent, within ten (10) days of any judgment not covered by insurance, final or
otherwise, against CAI or any of its Subsidiaries in an amount in excess of
$5,000,000.
 
8.5.5.      Notice of ERISA Event.  CAI will, and will cause each of its
Subsidiaries to, give prompt notice to the Administrative Agent and each of the
Lenders in writing upon the occurrence of any ERISA Event.
 
8.6.         Legal Existence; Maintenance of Properties.  Each Borrower will do
or cause to be done all things necessary to preserve and keep in full force and
effect its legal existence, rights and franchises and those of its Subsidiaries
and will not, and will not cause or permit any of its Subsidiaries to, without
providing the Administrative Agent with at least ten (10) Business Days written
notice and the Administrative Agent having filed all necessary Uniform
Commercial Code financing statements and taking such other actions in order to
maintain the perfection of its Liens in all relevant jurisdictions, convert to a
limited liability company or a limited liability partnership.  Each Borrower (i)
will use commercially reasonable efforts to cause all of its properties and
those of its Subsidiaries used or useful in the conduct of their business or the
business of its Subsidiaries to be maintained and kept in good condition, repair
and working order (reasonable wear and tear excepted) and supplied with all
necessary equipment, (ii) will cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof, all as in the judgment of
such Borrower may be necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times, and (iii)
will, and will cause each of its Subsidiaries to, continue to engage primarily
in the businesses now conducted by them and in related businesses; provided that
nothing in this §8.6 shall prevent such Borrower from discontinuing the
operation and maintenance of any of its properties or any of those of its
Subsidiaries if such discontinuance is, in the judgment of such Borrower,
desirable in the conduct of its or such Subsidiary’s business and that do not in
the aggregate have a Material Adverse Effect.
 
- 81 -

--------------------------------------------------------------------------------

8.7.         Insurance.  CAI will, and will cause each of its Subsidiaries to,
maintain insurance with respect to its properties and business against such
casualties and contingencies as shall be in accordance with the general
practices of businesses engaged in similar activities in similar geographic
areas and in amounts, containing such terms, in such forms and for such periods
as may be reasonable and prudent and in accordance with the terms of the
Security Agreement.
 
8.8.         Taxes.  CAI will, and will cause each of its Subsidiaries to, duly
pay and discharge, or cause to be paid and discharged, before the same shall
become overdue, all Taxes, assessments and other governmental charges imposed
upon it and its Real Estate, sales and activities, or any part thereof, or upon
the income or profits therefrom, as well as all claims for labor, materials, or
supplies that if unpaid might by law become a Lien or charge upon any of its
property; provided that any such tax, assessment, charge, levy or claim need not
be paid if the validity or amount thereof shall currently be contested in good
faith by appropriate proceedings and if CAI or such Subsidiary shall have set
aside on its books adequate reserves with respect thereto; and provided,
further, that CAI and each of its Subsidiaries will pay all such Taxes,
assessments, charges, levies or claims forthwith upon the commencement of
proceedings to foreclose any Lien that may have attached as security therefor.
 
8.9.         Inspection of Properties and Books, Etc.
 
8.9.1.     General.  Subject to §16.4, each Borrower shall permit the Lenders,
through the Administrative Agent or any of the Lenders' other designated
representatives upon reasonable advance notice and at reasonable time during
normal business hours, to visit and inspect any of the properties of CAI or any
of its Subsidiaries, to examine the books of account of CAI and its Subsidiaries
(and to make copies thereof and extracts therefrom), to examine information
systems and operational support systems relating to the administration and
management of the Collateral and to discuss the affairs, finances and accounts
of CAI and its Subsidiaries with, and to be advised as to the same by, its and
their officers, and to conduct examinations and verifications (whether by
internal commercial finance examiners or independent auditors) of all components
included in the Borrowing Base and the Domestic Borrowing Base, all at such
reasonable times and intervals as the Administrative Agent or any Lender may
reasonably request; provided that any such visit and inspection shall be at the
expense of CAI not more than one time in any calendar year unless a Default or
Event of Default is continuing (during which period any and all such visits and
inspections shall be at the expense of CAI).
 
8.9.2.     Collateral Reports.  No more frequently than once during each
calendar year, or more frequently as determined by the Administrative Agent if
an Event of Default shall have occurred and be continuing, upon the request of
the Administrative Agent, each Borrower will obtain and deliver to the
Administrative Agent, or, if the Administrative Agent so elects, will cooperate
with the Administrative Agent in the Administrative Agent's obtaining, a report
of an independent collateral auditor satisfactory to the Administrative Agent
(which may be affiliated with one of the Lenders) with respect to the
Containers, Direct Finance Lease Receivables and/or the other components
included in the Borrowing Base and/or the Domestic Borrowing Base, which report
shall indicate whether or not the information set forth in the Borrowing Base
Report most recently delivered is accurate and complete in all material respects
based upon a review by such auditors of the Direct Finance Lease Receivables
(including verification with respect to the amount, aging, identity and credit
of the respective account debtors and the billing practices of such Borrower or
any applicable Subsidiary), Containers (as to each, including verification as to
the value, location and respective types).  Collateral value reports shall be
conducted and made at the expense of CAI not more than one time in any calendar
year unless a Default or Event of Default is continuing (during which period any
and all such collateral value reports shall be at the expense of CAI).
 
- 82 -

--------------------------------------------------------------------------------

8.9.3.     Communications with Accountants.  Each Borrower authorizes the
Administrative Agent and, if accompanied by the Administrative Agent, the
Lenders to communicate directly with such Borrower’s independent certified
public accountants regarding the financial statements delivered pursuant to §8.4
and, in connection therewith, authorizes such accountants to disclose to the
Administrative Agent and the Lenders any and all financial statements and other
supporting financial documents and schedules including copies of any management
letter with respect to the business, financial condition and other affairs of
CAI or any of its Subsidiaries.
 
8.10.       Compliance with Laws, Contracts, Licenses, and Permits.  CAI will,
and will cause each of its Subsidiaries to, comply (a) in all material respects
with the applicable laws and regulations wherever its business is conducted,
including all applicable Environmental Laws, (b) with the provisions of its
Governing Documents, (c) with all agreements and instruments by which it or any
of its properties may be bound and (d) with all applicable decrees, orders, and
judgments.  If any authorization, consent, approval, permit or license from any
officer, agency or instrumentality of any government shall become necessary or
required in order that CAI or any of its Subsidiaries may fulfill any of its
obligations hereunder or under any of the other Loan Documents to which CAI or
such Subsidiary is a party, CAI will, or (as the case may be) will cause such
Subsidiary to, immediately take or cause to be taken all reasonable steps within
the power of CAI or such Subsidiary to obtain such authorization, consent,
approval, permit or license and furnish the Administrative Agent and the Lenders
with evidence thereof.
 
8.11.       [Reserved].
 
8.12.       Use of Proceeds.  Each Borrower will use the proceeds of the
Revolving Credit Loans and obtain Letters of Credit solely for the purposes set
forth in §7.17.1.
 
8.13.       Bank Accounts.  Each Borrower will, and will cause each of the
Guarantors to, together with the employees, agents and other Persons acting on
behalf of such Borrower or such Guarantors, receive and hold in trust for the
Administrative Agent and the Lenders all payments constituting proceeds of
Collateral which come into their possession or under their control or are
otherwise received by such Person and, immediately upon receipt thereof, deposit
(or cause to be deposited) such payments in the form received, with any
appropriate endorsements, in one of the Collection Accounts.  All such
Collection Accounts shall be (i) with the Administrative Agent or (ii) shall be
subject to an Account Control Agreement in favor of the Administrative Agent for
the benefit of the Secured Parties.  The Administrative Agent’s control over any
relevant Collection Account is subject to the Intercreditor Agreement, and the
Administrative Agent shall not apply any funds received from time to time in the
Collection Account in contravention of the terms of the Intercreditor
Agreement.  For the avoidance of doubt, and subject to this §8.13, each Borrower
and the Guarantors may have bank accounts not constituting Collection Accounts.
 
8.14.       [Reserved].
 
- 83 -

--------------------------------------------------------------------------------

8.15.       New Domestic Subsidiary Guarantors; Collateral Security of Domestic
Subsidiary Guarantors.
 
8.15.1.    New Domestic Subsidiary Guarantors.  In the event that (x) the
aggregate book value of the assets held by all of Domestic Subsidiaries who are
not Guarantors exceeds 20% of the book value of the total assets of CAI and its
Domestic Subsidiaries or (y) the aggregate revenues of all of Domestic
Subsidiaries who are not Guarantors exceeds 20% of the total revenues of CAI and
its Domestic Subsidiaries, then CAI shall cause each relevant Domestic
Subsidiary required so that the aggregate book value of the assets held by all
of the Domestic Subsidiaries who are not Guarantors or the aggregate revenues of
all Domestic Subsidiaries who are not Guarantors, in any case, no longer exceeds
the applicable threshold set forth in clause (x) or (y) above, as applicable, as
soon as practicable thereafter (but in no event more than fifteen (15) Business
Days thereafter without the consent of the Administrative Agent), to execute and
deliver to the Administrative Agent an instrument of joinder and accession, in
form and substance satisfactory to the Administrative Agent, pursuant to which
such Domestic Subsidiary shall join the Guaranty and the applicable Security
Documents, subject to §8.15.2, and shall accede to all of the rights and
obligations of a Guarantor hereunder and thereunder, and, pursuant thereto,
shall, inter alia, guaranty the full payment and performance of the
Obligations.  Further, each Borrower and such Domestic Subsidiary shall execute
and deliver to the Administrative Agent such other documentation as the
Administrative Agent may reasonably request in furtherance of the intent of this
§8.15.1, including, without limitation, an updated Schedule 7.19(a),
documentation of the type required to be supplied by the Borrowers and initial
Guarantors as a condition precedent to the initial Revolving Credit Loans made
hereunder pursuant to §11 hereof (including, without limitation, Uniform
Commercial Code searches and filings and favorable opinions of counsel to such
new Guarantor (which shall cover, among other things, the legality, validity,
binding effect and enforceability) and documentation of the type required or
reasonably requested to maintain compliance with §§6.1 and 6.2.
 
8.15.2.    Collateral Security of Domestic Subsidiary Guarantors.  In the event
that (a) any proceeds of Collateral of any Borrower (or of a Guarantor if such
assets are included in the Borrowing Base) are paid or otherwise deposited into
an account (whether deposit, investment or other similar account) of a Domestic
Subsidiary whose assets are not included in the Borrowing Base or (b) the
Borrowers request that any Eligible Containers and/or Direct Finance Leases of a
Domestic Subsidiary be included in the Borrowing Base, then, the Borrowers shall
cause each relevant Domestic Subsidiary (including any Domestic Subsidiary who
is a Guarantor) to execute and deliver to the Administrative Agent any
applicable Security Documents for the purpose of securing the Obligations, each
in form, substance and governed by applicable law satisfactory to the
Administrative Agent, in order to provide a first priority perfected security
interest in the Collateral of such Domestic Subsidiary to the Administrative
Agent on behalf of the Secured Parties.  Further, each Borrower and each such
Domestic Subsidiary shall execute and deliver to the Administrative Agent such
other documentation as the Administrative Agent may reasonably request in
furtherance of the intent of this §8.15.2, including, without limitation,
documentation with respect to such Domestic Subsidiary of the type required to
be supplied by the Borrowers and initial Guarantors as a condition precedent to
the initial Revolving Credit Loans made hereunder pursuant to §11 hereof and, to
the extent collateral security is granted pursuant to this §8.15.2, favorable
opinions of counsel (including local counsel) to such Domestic Subsidiary (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the relevant documentation and creation and perfection of
liens) and documentation of the type required or reasonably requested to
maintain compliance with §§6.1 and 6.2.
 
- 84 -

--------------------------------------------------------------------------------

8.16.       Intellectual Property; Operations Support Systems.  Each of the
Borrowers and the Guarantors shall at all times own or otherwise have rights to
use all IP Rights that are reasonably necessary for the operation of their
respective businesses and the management and administration of all of the
Collateral, without conflict with the rights of any other Person.  Each of the
Borrowers and the Guarantors shall at all times own and/or have rights to use
and maintain in good operating condition information systems and operational
support systems that are reasonably necessary for the operation of its
respective businesses and the management and administration of all of the
Collateral.
 
8.17.       Foreign Subsidiary Guarantors.  In the event that (x) the aggregate
book value of the assets held by all of Foreign Subsidiaries of CAL who are not
Guarantors (other than a Securitization Entity) exceeds 20% of the book value of
the total assets of CAL and its Foreign Subsidiaries (other than a
Securitization Entity) or (y) the aggregate revenues of all of Foreign
Subsidiaries of CAL who are not Guarantors (other than a Securitization Entity)
exceeds 20% of the total revenues of CAL and its Foreign Subsidiaries (other
than a Securitization Entity), then CAL shall cause each relevant Foreign
Subsidiary (other than a Securitization Entity) required so that the aggregate
book value of the assets held by all of the Foreign Subsidiaries of CAL who are
not Guarantors (other than a Securitization Entity) or the aggregate revenues of
all Foreign Subsidiaries of CAL who are not Guarantors (other than a
Securitization Entity), in any case, no longer exceeds the applicable threshold
set forth in clause (x) or (y) above, as applicable, as soon as practicable
thereafter (but in no event more than fifteen (15) Business Days thereafter
without the consent of the Administrative Agent), to execute and deliver to the
Administrative Agent an instrument of joinder and accession, in form and
substance satisfactory to the Administrative Agent, pursuant to which such
Foreign Subsidiary shall join the Guaranty and the applicable Security
Documents, and shall accede to all of the rights and obligations of a Guarantor
hereunder and thereunder, and, pursuant thereto, shall, inter alia, guaranty the
full payment and performance of the Obligations.  Further, each Borrower and
each such Foreign Subsidiary shall execute and deliver to the Administrative
Agent such other documentation as the Administrative Agent may reasonably
request in furtherance of the intent of this §8.17, including, without
limitation, an updated Schedule 7.19(a), if applicable, documentation with
respect to such Foreign Subsidiary of the type required to be supplied by the
Borrowers and initial Guarantors as a condition precedent to the initial
Revolving Credit Loans made hereunder pursuant to §11 hereof and, to the extent
collateral security is granted pursuant to §8.18, favorable opinions of counsel
(including local counsel) to such Foreign Subsidiary (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
relevant documentation and creation and perfection of liens) and documentation
of the type required or reasonably requested to maintain compliance with §§6.1
and 6.2.
 
- 85 -

--------------------------------------------------------------------------------

8.18.       Collateral Security of Foreign Subsidiary Guarantors.  In the event
that (a) any proceeds of Collateral of any Borrower (or of a Guarantor if such
assets are included in the Borrowing Base) are paid or otherwise deposited into
an account (whether deposit, investment or other similar account) of a Foreign
Subsidiary or (b) the Borrowers request that any assets of a Foreign Subsidiary
be included in the Borrowing Base (but only if and to the extent that the
inclusion of such assets in the Borrowing Base is acceptable to the
Administrative Agent and the Administrative Agent determines that a security
interest having priority and effect similar to a security interest granted in
the United States would be obtainable), then, the Borrowers shall cause each
relevant Foreign Subsidiary (including any Foreign Subsidiary who is a
Guarantor) to execute and deliver to the Administrative Agent any applicable
Security Documents for the purpose of securing the Obligations of CAL, in form,
substance and governed by applicable law satisfactory to the Administrative
Agent, in order to provide a first priority perfected security interest in the
Collateral of such Foreign Subsidiary to the Administrative Agent on behalf of
the Secured Parties.  Further, each Borrower and each such Foreign Subsidiary
shall execute and deliver to the Administrative Agent such other documentation
as the Administrative Agent may reasonably request in furtherance of the intent
of this §8.18, including, without limitation, documentation with respect to such
Foreign Subsidiary of the type required to be supplied by the Borrowers and
initial Guarantors as a condition precedent to the initial Revolving Credit
Loans made hereunder pursuant to §11 hereof and, to the extent collateral
security is granted pursuant to this §8.18, favorable opinions of counsel
(including local counsel) to such Foreign Subsidiary (which shall cover, among
other things, the legality, validity, binding effect and enforceability of the
relevant documentation and creation and perfection of liens) and documentation
of the type required or reasonably requested to maintain compliance with §§6.1
and 6.2.
 
8.19.       Further Assurances.  CAI will, and will cause each of its
Subsidiaries to, cooperate with the Lenders and the Administrative Agent and
execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Agreement and the other Loan Documents.
 
8.20.       Anti-Corruption Laws.  The Borrowers and their Subsidiaries shall
(i) conduct their businesses in compliance with the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions and (ii) maintain policies
and procedures designed to promote and achieve compliance with such laws.
 
9.  CERTAIN NEGATIVE COVENANTS.
 
 
Each of CAI (as to itself and its Subsidiaries) and CAL (as to itself) covenants
and agrees that, so long as any Revolving Credit Loan, Unpaid Reimbursement
Obligation, Letter of Credit, Swing Line Loan or Revolving Credit Note is
outstanding or any Lender has any obligation to make any Revolving Credit Loans
or the L/C Issuer has any obligation to issue, extend or renew any Letters of
Credit or the Swing Line Lender has any obligation to make Swing Line Loans:
 
9.1.         Restrictions on Indebtedness.  CAI will not, and will not permit
any of its Subsidiaries to, create, incur, assume, guarantee or be or remain
liable, contingently or otherwise, with respect to any Indebtedness other than:
 
(a)           Indebtedness to the Lenders and the Administrative Agent arising
under any of the Loan Documents;
 
(b)           Indebtedness in respect of taxes, assessments, governmental
charges or levies and claims for labor, materials and supplies to the extent
that payment therefor shall not at the time be required to be made in accordance
with the provisions of §8.8;
 
- 86 -

--------------------------------------------------------------------------------

(c)           Indebtedness in respect of judgments or awards that have been in
force for less than the applicable period for taking an appeal so long as
execution is not levied thereunder or in respect of which any Borrower or such
Subsidiary shall at the time in good faith be prosecuting an appeal or
proceedings for review and in respect of which a stay of execution shall have
been obtained pending such appeal or review;
 
(d)           endorsements for collection, deposit or negotiation and warranties
of products or services, in each case incurred in the ordinary course of
business;
 
(e)           Indebtedness (in addition to similar Indebtedness permitted under
clause (g) hereof) incurred in connection with the acquisition or lease after
the Sixth Amendment Effective Date of any real or personal property by a
Borrower or such Subsidiary or under any Capitalized Leases, provided that (i)
the aggregate principal amount of such Indebtedness of CAI and its Subsidiaries
for non-income producing properties shall not exceed $20,000,000 outstanding at
any one time, (ii) such Indebtedness secured by income producing properties
complies with the provisions of clause (l) hereof and (iii) the principal amount
of such Indebtedness secured by or relating to the lease of any particular
property shall not exceed 100% of the purchase price of such property;
 
(f)            Indebtedness existing on the Sixth Amendment Effective Date and
listed and described on Schedule 9.1 hereto;
 
(g)           any renewal or refinancing of any Indebtedness permitted under
this §9.1; provided that any such refinancing or renewal does not independently
violate any restriction, basket, limitation or other provision of this §9;
 
(h)           Indebtedness of CAI and its Subsidiaries consisting of short-term
trade credit extended to CAI or such Subsidiary in the ordinary course of such
Person's business in connection with the acquisition of Containers and other
equipment; provided that such Indebtedness shall not be in existence for more
than 365 days after the occurrence of the transaction giving rise thereto;
 
(i)             Indebtedness in respect of Interest Rate Protection Agreements;
 
(j)             Indebtedness of a Subsidiary of the Borrowers to the Borrowers
consisting of Investments permitted by §9.3(e);
 
(k)           Indebtedness consisting of obligations (contingent or otherwise)
of CAI or any Subsidiary existing or arising under any Swap Contract, provided
that (i) such obligations are (or were) entered into by such Person in the
ordinary course of business for the purpose of directly mitigating risks
associated with liabilities, commitments, investments, assets, or property held
or reasonably anticipated by such Person, or changes in the value of securities
issued by such Person, and not for purposes of speculation or taking a “market
view;” and (ii) such Swap Contract does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;
 
(l)            other Indebtedness consisting of either;
 
(i)            Indebtedness that is unsecured;
 
- 87 -

--------------------------------------------------------------------------------

(ii)           Indebtedness that is secured (other than CAI Rail Indebtedness);
provided that any such secured Indebtedness either: (x) is secured by assets
that are not commingled with the Collateral; (y) if secured by assets that are
commingled with the Collateral, is subject to the Intercreditor Agreement; or
(z) consists of Indebtedness of Excluded Subsidiaries;
 
(iii)          CAI Rail Indebtedness, provided that such Indebtedness complies
with the provisions of §9.13; or
 
(iv)          other secured Indebtedness not to exceed $60,000,000 in the
aggregate;
 
provided that both before and immediately after any such Indebtedness is
incurred, no Default or Event of Default shall have occurred and be continuing
and, with respect to Indebtedness described in §9.1(l)(i), §9.1(l)(ii), and
§9.1(l)(iv), the proceeds of such Indebtedness are used solely for (A)
repayments of Revolving Credit Loans pursuant to §3.3, (B) the acquisition of
assets and fees, costs and expenses incurred in connection with the acquisition
of assets or (C) for the refinancing of any such Indebtedness;
 
(m)          Indebtedness incurred by a Securitization Entity in connection with
a Permitted Securitization; provided that the CFE Trustee in such Permitted
Securitization shall have joined the Intercreditor Agreement; and
 
(n)           unsecured Indebtedness incurred by CAI consisting of one or more
guaranties of CAI Rail Indebtedness.
 
9.2.         Restrictions on Liens.
 
9.2.1.      Permitted Liens.  CAI will not, and will not permit any of its
Subsidiaries to, (a) create or incur or suffer to be created or incurred or to
exist any Lien upon any of its property or assets of any character whether now
owned or hereafter acquired, or upon the income or profits therefrom; provided
that precautionary assignments on assets sold by the Borrowers to Persons who
are not Affiliates of the Borrower (in each case, as permitted hereunder) and
subsequently managed by the Borrowers shall not be considered a Lien upon the
property or assets of the Borrowers; (b) transfer any of such property or assets
or the income or profits therefrom for the purpose of subjecting the same to the
payment of Indebtedness or performance of any other obligation in priority to
payment of its general creditors; (c) acquire, or agree or have an option to
acquire, any property or assets upon conditional sale or other title retention
or purchase money security agreement, device or arrangement; (d) suffer to exist
for a period of more than thirty (30) days after the same shall have been
incurred any Indebtedness or claim or demand against it that if unpaid might by
law or upon bankruptcy or insolvency, or otherwise, be given any priority
whatsoever over its general creditors; or (e) sell, assign, pledge or otherwise
transfer any “receivables” as defined in clause (g) of the definition of the
term “Indebtedness,” with or without recourse; provided that CAI or any of its
Subsidiaries may create or incur or suffer to be created or incurred or to
exist:
 
- 88 -

--------------------------------------------------------------------------------

(i)            Liens in favor of CAI on all or part of the assets of
Subsidiaries of CAI (other than Collateral) securing Indebtedness owing by
Subsidiaries of CAI to CAI;
 
(ii)           Liens to secure taxes, assessments and other government charges
in respect of obligations not overdue or Liens on properties to secure claims
for labor, material or supplies in respect of obligations not overdue;
 
(iii)          deposits or pledges made in connection with, or to secure payment
of, workmen's compensation, unemployment insurance, old age pensions or other
social security obligations other than any Lien imposed by ERISA;
 
(iv)          Liens on properties in respect of judgments or awards, the
Indebtedness with respect to which is permitted by §9.1(c);
 
(v)           Liens of carriers, warehousemen, mechanics and materialmen, and
other like Liens on properties, in existence less than 120 days from the date of
creation thereof in respect of obligations not overdue;
 
(vi)          encumbrances on Real Estate consisting of easements, rights of
way, zoning restrictions, restrictions on the use of real property and defects
and irregularities in the title thereto, landlord’s or lessor’s liens under
leases to which CAI or a Subsidiary is a party, and other minor Liens, provided
that none of such Liens (A) interferes materially with the use of the property
affected in the ordinary conduct of the business of CAI and its Subsidiaries,
and (B) individually or in the aggregate have a Material Adverse Effect;
 
(vii)         Liens existing on the Sixth Amendment Effective Date and listed on
Schedule 9.2 hereto;
 
(viii)        purchase money security interests in or purchase money mortgages
on real or personal property acquired (in the case of purchase money security
interests) or leased (in the case of Capitalized Leases) after the Closing Date
to secure purchase money Indebtedness or Capitalized Leases of the type and
amount permitted by §9.1(e), which security interests or mortgages cover only
the real or personal property so acquired or leased and any proceeds thereof
(including, without limitation, leases, Accounts Receivable, instruments and
documents);
 
(ix)           Liens in favor of the Administrative Agent for the benefit of the
Secured Parties securing the Obligations;
 
(x)           Liens consisting of the interest of a lessee under any lease with
respect to Containers where any Borrower or Guarantor is the lessor;
 
(xi)           Liens on the property listed on Schedule 9.2 hereto that are
granted to secure any refinancing or renewal of Indebtedness permitted under
§9.1, which refinancing or renewal is permitted under §9.1(g) hereof (subject to
all the provisos contained therein); provided that either (A)(1) such Liens
encumber the same property (and no additional assets or property of the
Borrowers) as secured the Indebtedness that was so refinanced or renewed and (2)
the aggregate amount of Indebtedness secured by such property has not increased
as a result of such refinancing or renewal or (B) the Indebtedness secured by
such liens is permitted under §9.1(l);
 
- 89 -

--------------------------------------------------------------------------------

(xii)          interests of lessors in property leased to the Borrowers or a
Subsidiary under §9.1(e);
 
(xiii)         other Liens on the assets of CAI and its Subsidiaries (other than
Collateral) securing Indebtedness permitted under §9.1(l); provided that such
Liens do not encumber (x) any Collateral or (y) IP Rights and information and
operational support systems that are reasonably necessary for the operation of
its respective businesses or relating to the administration and management of
the assets included in the Borrowing Base and/or the Domestic Borrowing Base;
and
 
(xiv)         Liens incurred by a Securitization Entity on assets of such
Securitization Entity securing Indebtedness permitted under §9.1(m).
 
9.2.2       Restrictions on Upstream Limitations.  CAI will not, nor will it
permit any of its Subsidiaries to (a) enter into or permit to exist any
arrangement or agreement (excluding the Credit Agreement and the other Loan
Documents) which directly or indirectly prohibits CAI or any of its Subsidiaries
from creating, assuming or incurring any Lien upon any Collateral, or (b) enter
into any agreement, contract or arrangement (excluding the Credit Agreement and
the other Loan Documents) restricting the ability of any Subsidiary of any
Borrower (other than CAI Rail or any Excluded Subsidiary) to pay or make
dividends or distributions in cash or kind to such Borrower (other than an
agreement made by a Securitization Entity, CAI Rail, an Excluded Subsidiary or
any other Non-Guarantor Subsidiary), to make loans, advances or other payments
of whatsoever nature to the Borrowers, or to make transfers or distributions of
all or any part of its assets to the Borrowers; in each case other than (i)
restrictions on specific assets which assets are the subject of purchase money
security interests to the extent permitted under §9.2.1, and (ii) customary
anti-assignment provisions contained in leases and licensing agreements entered
into by CAI or such Subsidiary in the ordinary course of its business.
 
9.3.         Restrictions on Investments.  CAI will not, and will not permit any
of its Subsidiaries to, make or permit to exist or to remain outstanding any
Investment except Investments in:
 
(a)           marketable direct or guaranteed obligations of the United States
of America or Japan that mature within one (1) year from the date of purchase by
any Borrower;
 
(b)           demand deposits, certificates of deposit, bankers acceptances and
time deposits of United States or Japanese banks having total assets in excess
of $1,000,000,000;
 
(c)           securities commonly known as “commercial paper” issued by a
corporation organized and existing under the laws of Japan or the United States
of America or any state thereof that at the time of purchase have been rated and
the ratings for which are not less than “P 1” if rated by Moody's, and not less
than “A 1” if rated by S&P;
 
- 90 -

--------------------------------------------------------------------------------

(d)           Investments existing on the Sixth Amendment Effective Date and
listed on Schedule 9.3 hereto;
 
(e)           (i) Investments by and between the Borrowers and the Guarantors,
(ii) Investments by any Subsidiary of CAI who is not a Borrower or a Guarantor
in any other Subsidiary of CAI who is not a Borrower or a Guarantor, (iii)
Investments consisting of guarantees of Indebtedness of CAI Rail permitted under
§9.1, and (iv) subject to §§8.15 and 8.18, Investments by any Borrower or any
Guarantor in any Subsidiary of CAI that is not a Borrower or a Guarantor
including, without limitation, an Excluded Subsidiary; provided that the
aggregate amount of such Investments under this clause (iv) does not exceed an
amount equal to the greater of (A) $60,000,000 and (B) 25% of Shareholders’
Equity at any time; provided further that both before and immediately after any
such Investment under this clause (iv), no Default or Event of Default shall
have occurred and be continuing;
 
(f)            Investments consisting of the Guaranty and the guaranty provided
by CAI pursuant to §17;
 
(g)           Investments consisting of advances to employees pursuant to the
Staff Loan Program, provided that the aggregate amount of such Investments shall
not exceed $1,500,000 at any time;
 
(h)           Investments by any Subsidiary of CAI who is not a Borrower or a
Guarantor;
 
(i)            other Investments not exceeding $50,000,000 in the aggregate
outstanding at any time; and
 
(j)            Investments by CAI or any of its Subsidiaries in a Securitization
Entity in connection with the establishment of a Permitted Securitization;
provided, that no additional Investments shall be permitted in any
Securitization Entity following the occurrence of any event that would permit
(i) the early termination of any purchase or lending commitment thereunder, (ii)
the commencement of amortization thereof earlier than scheduled, or (iii) the
acceleration of any repayment obligations in respect thereof.
 
9.4.         Restricted Payments.  Neither any Borrower nor any of its
Subsidiaries will make any Restricted Payments except that, so long as no
Default or Event of Default then exists or would result from such payment, CAI
may make Distributions:
 
(a)           (i) if the Total Leverage Ratio, as of the date of such
Distribution on a pro forma basis after giving effect to such Distribution, is
less than 3.00:1.00, without restriction, or (ii) if the Total Leverage Ratio,
as of the date of such Distribution on a pro forma basis after giving effect to
such Distribution, is equal to or greater than 3.00:1.00 and less than 3.50:1.00
(or, at any time that the Total Leverage Ratio has been increased to 4:00:1.00
pursuant to §10.1, less than 3.75:1.00), in an aggregate amount in any period of
four fiscal quarters not to exceed (x) 100% of Consolidated Net Income for the
most recently ended preceding period of four fiscal quarters of CAI, plus (y)
the amount of net cash proceeds from the issuance of common or preferred equity
securities by CAI during such four fiscal quarters, less (z) the amount (if any)
of all previous Distributions during such four fiscal quarters under §9.4(a) and
§9.4(b); and
 
- 91 -

--------------------------------------------------------------------------------

(b)           notwithstanding the limitation in (a)(ii) above, in respect of
ordinary and regularly scheduled dividends in respect of CAI’s preferred Capital
Stock so long as the Borrowers are in compliance with the financial covenants
set forth in §10.1 and §10.2 both before and after giving pro forma effect to
the payment of such dividends.
 
9.5.         Merger, Acquisitions and Consolidation; Disposition of Assets.
 
9.5.1.      Mergers and Acquisitions.  CAI will not, and will not permit any of
its Subsidiaries to, become a party to any merger or consolidation, or agree to
or effect any asset acquisition or stock acquisition (other than the acquisition
of assets in the ordinary course of business consistent with past practices)
except (a) the merger or consolidation of one or more of the Subsidiaries of CAI
with and into any Borrower, with such Borrower as the surviving entity, or with
and into a Subsidiary party to the Guaranty, with the Subsidiary party to the
Guaranty as the surviving entity, or the merger or consolidation of two or more
Subsidiaries of CAI so long as no such Subsidiary is a Borrower or a Guarantor
and (b) Permitted Acquisitions.
 
9.5.2.      Disposition of Assets.  CAI will not, and will not permit any of its
Subsidiaries (other than CAI Rail or any Excluded Subsidiary) to, become a party
to or agree to or effect any disposition of assets, other than (a) sales of
assets by the Borrowers to a Securitization Entity in connection with a
Permitted Securitization, and (b) the disposition of assets in the ordinary
course of business consistent with past practices, provided that, in connection
with any such disposition of Collateral under (a) or (b) above, after giving
effect to any such disposition, (i) the sum of the outstanding amount of the
Revolving Credit Loans (after giving effect to all amounts requested) plus the
Maximum Drawing Amount and all Unpaid Reimbursement Obligations plus the
outstanding amount of Swing Line Loans shall not at any time exceed the lesser
of (A) the Total Commitment at such time and (B) the Borrowing Base at such time
and (ii) the sum of the outstanding amount of the CAI Revolving Credit Loans
(after giving effect to all amounts requested) plus the Maximum Drawing Amount
and all Unpaid Reimbursement Obligations in respect of Letters of Credit issued
for the account of CAI, plus the outstanding amount of Swing Line Loans made to
CAI shall not at any time exceed the lesser of (A) the Total Commitment at such
time and (B) the Domestic Borrowing Base at such time.
 
9.6.         [Reserved].
 
9.7.         Compliance with Environmental Laws.  CAI will not, and will not
permit any of its Subsidiaries, except in compliance with applicable
Environmental Laws, to (a) use any of the Real Estate or any portion thereof for
the handling, processing, storage or disposal of Hazardous Materials, (b) cause
or permit to be located on any of the Real Estate any underground tank or other
underground storage receptacle for Hazardous Materials, (c) generate any
Hazardous Materials on any of the Real Estate, (d) conduct any activity at any
Real Estate or use any Real Estate in any manner so as to cause a release (i.e.
releasing, spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, leaching, disposing or dumping) or threatened release of
Hazardous Materials on, upon or into the Real Estate or (e) otherwise conduct
any activity at any Real Estate or use any Real Estate in any manner that would
violate any Environmental Law or bring such Real Estate in violation of any
Environmental Law, where such violation would reasonably be expected to have a
Material Adverse Effect.
 
- 92 -

--------------------------------------------------------------------------------

9.8.         [Reserved].
 
9.9.         Business Activities.  CAI will not, and will not permit any of its
Subsidiaries to, engage directly or indirectly (whether through Subsidiaries or
otherwise) in any type of business other than the businesses of the ownership,
management, leasing, sale and other operation of transportation equipment,
transportation finance and logistics, and in businesses related to the
foregoing.
 
9.10.       Fiscal Year.  CAI will not, and will not permit any of its
Subsidiaries to, change the date of the end of its fiscal (or financial) year
from that set forth in §7.4.1.
 
9.11.       Transactions with Affiliates.
 
9.11.1.    Except as otherwise permitted by the terms of §7.15, CAI will not,
and will not permit any of its Subsidiaries to, engage in any transaction with
any Affiliate (other than for services as employees, officers and directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
Affiliate or, to the knowledge of such Borrower, any corporation, partnership,
trust or other entity in which any such Affiliate has a substantial interest or
is an officer, director, trustee or partner, on terms more favorable to such
Person than would have been obtainable on an arm’s-length basis in the ordinary
course of business.
 
9.11.2.    In providing management and remarketing services with respect to the
Containers and Direct Finance Leases included in the calculation of the
Borrowing Base, CAI will not, and will not permit any of its Subsidiaries, to
discriminate against such Containers and Direct Finance Leases in providing such
management and remarketing services, and will provide such services with the
same skill and care with which it manages all containers and leases included in
its managed fleet.
 
9.12.       Amendment to Intercreditor Agreement.  The Borrowers will not amend,
modify or waive the terms of the Intercreditor Agreement except in accordance
with the express terms of the Intercreditor Agreement.
 
9.13.       Commingling of Assets.  CAI will not, and will not permit any of its
Subsidiaries to, commingle any of their respective assets, including, without
limitation, any Collateral or other collections deposited or held or required to
be deposited or held in any Collection Accounts, with any assets, revenues,
funds, payments, collections, proceeds or any other amounts received or held by
CAI Rail or in respect of the operations of CAI Rail.
 
9.14.       Sanctions.  CAI will not, and will not permit any of its
Subsidiaries to, directly or indirectly, use the proceeds of any Loan, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other individual or entity, to fund any activities of or
business with any individual or entity in any Designated Jurisdiction, that, at
the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender,
Arrangers, Administrative Agent, L/C Issuer, Swing Line Lender, or otherwise) of
Sanctions.
 
- 93 -

--------------------------------------------------------------------------------

9.15.       Anti-Corruption Laws.  The Borrowers and their Subsidiaries shall
not directly or indirectly use the proceeds of any L/C Borrowing or Revolving
Credit Loan for any purpose which would breach the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, and other similar
anti-corruption legislation in other jurisdictions.
 
10.  FINANCIAL COVENANTS.
 
Each Borrower covenants and agrees that, so long as any Revolving Credit Loan,
Unpaid Reimbursement Obligation, Letter of Credit, Swing Line Loan or Revolving
Credit Note is outstanding or any Lender has any obligation to make any
Revolving Credit Loans or the L/C Issuer has any obligation to issue, extend or
renew any Letters of Credit or the Swing Line Lender has any obligation to make
Swing Line Loans:
 
10.1.       Maximum Total Leverage Ratio.  The Borrowers will not permit, at any
time, the Total Leverage Ratio to be more than 3.75:1.00, provided, that such
maximum ratio will be increased to 4.00:1:00 upon delivery by the Borrowers to
the Administrative Agent of an officer’s certificate confirming that all of the
Borrowers’ and their Subsidiaries’ material financing facilities that include
financial covenants, including without limitation the CAI Rail credit facilities
and the existing credit facilities of the Borrowers for which SunTrust Bank and
ING Bank respectively, act as administrative agent, have a maximum total
leverage ratio of no less than 4.00:1.00, using definitions that are either: (i)
consistent with those herein; or (ii) to the extent not consistent, less
restrictive on the Borrowers than the definitions herein, and acceptance by the
Administrative Agent of such certificate.  In the event that following such
certification, any of the Borrowers or their Subsidiaries enters into a material
financing facility that includes a maximum total leverage ratio of less than
4.00:1.00, based on definitions consistent with those herein, the maximum Total
Leverage Ratio under this §10.1 shall be reduced to 3.75:1.00.
 
10.2.       Minimum Fixed Charge Coverage Ratio.  The Borrowers will not permit,
as at the end of any Reference Period, the ratio of (a) Consolidated Operating
Cash Flow for such Reference Period to (b) Consolidated Total Debt Service for
such Reference Period to be less than 1.20:1.00.
 
11.  CLOSING CONDITIONS.
 
The obligations of the Lenders to make the initial Revolving Credit Loans and of
the L/C Issuer to issue any initial Letters of Credit and of the Swing Line
Lender to make Swing Line Loans on the Closing Date shall be subject to the
satisfaction of the following conditions precedent:
 
11.1.       Loan Documents Etc.  Each of the Loan Documents, including without
limitation, a Guaranty by CAI Rail, shall have been duly executed and delivered
by the respective parties thereto, shall be in full force and effect and shall
be in form and substance satisfactory to each of the Lenders.  Each Lender shall
have received a fully executed copy of each such document.
 
- 94 -

--------------------------------------------------------------------------------

11.2.       Certified Copies of Governing Documents.  The Administrative Agent
shall have received from each Borrower and each Guarantor a copy, certified by a
duly authorized officer of such Person to be true and complete on the Closing
Date, of each of its Governing Documents as in effect on such date of
certification.
 
11.3.       Corporate or Other Action.  All corporate (or other) action
necessary for the valid execution, delivery and performance by each Borrower and
each Guarantor of this Agreement and the other Loan Documents to which it is or
is to become a party shall have been duly and effectively taken, and evidence
thereof satisfactory to the Lenders shall have been provided to the
Administrative Agent.
 
11.4.       Incumbency Certificate.  The Administrative Agent shall have
received from each Borrower and each Guarantor an incumbency certificate, dated
as of the Closing Date, signed by a duly authorized officer of such Borrower or
such Guarantor, and giving the name and bearing a specimen signature of each
individual who shall be authorized: (a) to sign, in the name and on behalf of
each of the Borrowers or such Guarantor, each of the Loan Documents to which
such Borrower or such Guarantor is or is to become a party; (b) in the case of
the Borrowers, to make Loan Requests, Swing Line Loan Notices and Conversion
Requests and to apply for Letters of Credit; and (c) to give notices and to take
other action on its behalf under the Loan Documents.
 
11.5.       Validity of Liens.  The Security Documents shall be effective to
create in favor of the Administrative Agent a legal, valid and enforceable first
(except for Permitted Liens entitled to priority under applicable law) security
interest in and Lien upon the Collateral.  All filings, recordings, deliveries
of instruments and other actions necessary or desirable in the opinion of the
Administrative Agent to protect and preserve such security interests shall have
been duly effected.  The Administrative Agent shall have received evidence
thereof in form and substance satisfactory to the Administrative Agent.
 
11.6.       Perfection Certificates and UCC Search Results.  The Administrative
Agent shall have received from each Borrower and, to the extent required in
accordance with §§8.15.2 and 8.18, each Guarantor, completed and fully executed
Perfection Certificates and the results of Uniform Commercial Code searches (and
the equivalent thereof in all applicable foreign jurisdictions) with respect to
the Collateral, indicating no Liens other than Permitted Liens and otherwise in
form and substance satisfactory to the Administrative Agent.
 
11.7.       Borrowing Base Report.  The Administrative Agent shall have received
from the Borrowers the initial Borrowing Base Report, dated as of the Closing
Date.
 
11.8.       Financial Condition.  The Administrative Agent and each of the
Lenders shall have received from the Borrowers the financial statements referred
to in §7.4.2 and shall be satisfied that such financial statements fairly
represent the financial position of the Borrowers as of the respective dates of
such financial statements.
 
11.9.       Opinion of Counsel.  Each of the Lenders and the Administrative
Agent shall have received a favorable legal opinion addressed to the Lenders and
the Administrative Agent, dated as of the Closing Date, in form and substance
satisfactory to the Lenders and the Administrative Agent, from (a) Perkins Coie
LLP, counsel to the Borrowers and their Subsidiaries, (b) Clarke Gittens Farmer,
special Barbados counsel to CAL and (c) any local counsel to the Borrowers and
their Subsidiaries.
 
- 95 -

--------------------------------------------------------------------------------

11.10.    Payment of Fees.  The Borrowers shall have paid to the Lenders or the
Administrative Agent, as appropriate, the fees referred to in §5.1, together
with the reasonable fees, expenses and disbursements of the Administrative
Agent's Special Counsel as of the Closing Date.
 
11.11.    No Material Adverse Change.  There shall not occurred a material
adverse change in (a) the business, assets, properties, liabilities (actual or
contingent), operations, condition (financial or otherwise) or prospects of CAI
or any of its Subsidiaries, taken as a whole, since December 31, 2012 and (b)
the facts and information represented to date to the Administrative Agent and
the Lenders.
 
11.12.     Commercial Financial Examination, Etc.  The Administrative Agent
shall have received, in form and substance reasonably satisfactory to the
Administrative Agent, a commercial finance examination of CAI and its
Subsidiaries, and any such additional appraisal reports or other reports or
certifications as the Administrative Agent may reasonably request.
 
Without limiting the generality of the provisions of §14.4, for purposes of
determining compliance with the conditions specified in this §11, each Lender
that has signed this Agreement shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Closing Date specifying its objection thereto.
 
12.  CONDITIONS TO ALL BORROWINGS.
 
The obligations of the Lenders to make any Revolving Credit Loan, and of the
Administrative Agent to issue, extend or renew any Letter of Credit, or of the
Swing Line Lender to make any Swing Line Loans, in each case whether on or after
the Closing Date, shall also be subject to the satisfaction of the following
conditions precedent:
 
12.1.       Representations True; No Event of Default.  Each of the
representations and warranties of any of the Borrowers and their Subsidiaries
contained in this Agreement, the other Loan Documents or in any document or
instrument delivered pursuant to or in connection with this Agreement shall be
true as of the date as of which they were made and shall also be true at and as
of the time of the making of such Revolving Credit Loan, or such Swing Line
Loan, or the issuance, extension or renewal of such Letter of Credit, with the
same effect as if made at and as of that time (except to the extent of changes
resulting from transactions contemplated or permitted by this Agreement and the
other Loan Documents and changes occurring in the ordinary course of business
that singly or in the aggregate are not materially adverse, and to the extent
that such representations and warranties relate expressly to an earlier date)
and no Default or Event of Default shall have occurred and be continuing or
would result from the making of such Revolving Credit Loan, or such Swing Line
Loan, or the issuance, extension or renewal of such Letter of Credit.  The
Administrative Agent shall have received a certificate of the Borrowers signed
by an authorized officer of the Borrowers to such effect.
 
12.2.       No Legal Impediment.  No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of any Lender would make it illegal for such Lender to make any Revolving Credit
Loan, Swing Line Loan or to participate in the issuance, extension or renewal of
such Letter of Credit or in the reasonable opinion of the Administrative Agent
would make it illegal for the Administrative Agent to issue, extend or renew
such Letter of Credit.
 
- 96 -

--------------------------------------------------------------------------------

12.3.       Governmental Regulation.
 
Each Lender shall have received such statements in substance and form reasonably
satisfactory to such Lender as such Lender shall require for the purpose of
compliance with any applicable regulations of the Comptroller of the Currency or
the Board of Governors of the Federal Reserve System.
 
12.4.       Proceedings and Documents.  All proceedings in connection with the
transactions contemplated by this Agreement, the other Loan Documents and all
other documents incident thereto shall be satisfactory in substance and in form
to the Lenders and to the Administrative Agent and the Administrative Agent's
Special Counsel, and the Lenders, the Administrative Agent and such counsel
shall have received all information and such counterpart originals or certified
or other copies of such documents as the Administrative Agent may reasonably
request.
 
12.5.       Borrowing Base Report.  The Administrative Agent shall have received
the most recent Borrowing Base Report required to be delivered to the
Administrative Agent in accordance with §8.4(e).
 
12.6.       Borrowing Base Compliance.  Immediately before and after giving
effect to the credit extensions requested, (a) the sum of the outstanding amount
of the Revolving Credit Loans plus the Maximum Drawing Amount and all Unpaid
Reimbursement Obligations plus the outstanding amount of Swing Line Loans shall
not exceed the lesser of (i) the Total Commitment at such time and (ii) the
Borrowing Base at such time and (b) the sum of the outstanding amount of the CAI
Revolving Credit Loans plus the Maximum Drawing Amount and all Unpaid
Reimbursement Obligations in respect of Letters of Credit issued for the account
of CAI  plus the outstanding amount of Swing Line Loans made to CAI shall not
exceed the lesser of (i) the Total Commitment at such time and (ii) the Domestic
Borrowing Base at such time.
 
13.  EVENTS OF DEFAULT; ACCELERATION; ETC.
 
13.1.       Events of Default and Acceleration.  If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:
 
(a)           any Borrower shall fail to pay any principal of the Revolving
Credit Loans, Swing Line Loans or any Reimbursement Obligation when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment and, except
in the case of an acceleration of the maturity of the Revolving Credit Loans, in
which case an Event of Default shall occur immediately, such failure shall
continue for a period of five (5) days;
 
(b)           any Borrower or any of its Subsidiaries shall fail to pay any
interest on the Revolving Credit Loans or the Swing Line Loans, any fees or
other sums due hereunder or under any of the other Loan Documents, when the same
shall become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment and, except
in the case of an acceleration of the maturity of the Revolving Credit Loans, in
which case an Event of Default shall occur immediately, such failure shall
continue for a period of five (5) days;
 
- 97 -

--------------------------------------------------------------------------------

(c)           any Borrower shall fail to comply with (i) any of its covenants
contained in §§8.1, 8.2 (other than, with respect to CAI, moves within the State
of California or with respect to CAL, moves within Barbados), 8.4(e), 8.5, 8.9,
8.12, 9 or 10 or any of the covenants contained in any of the Security Documents
(provided, that this reference to covenants in the Security Documents shall not
abridge grace periods provided therein with respect to certain Defaults also
addressed in this Agreement or (ii) any of its covenants contained in §8.4
(except for clause (e) thereof) and such failure shall continue unremedied for
ten (10) days;
 
(d)           any Borrower or any of its Subsidiaries shall fail to perform any
term, covenant or agreement contained herein or in any of the other Loan
Documents (other than those specified elsewhere in this §13.1) for fifteen (15)
days after written notice of such failure has been given to the Borrowers by the
Administrative Agent;
 
(e)            any representation or warranty of any Borrower or any of its
Subsidiaries in this Agreement or any of the other Loan Documents or in any
other document or instrument delivered pursuant to or in connection with this
Agreement shall prove to have been false, incorrect or incomplete in any
material respect upon the date when made or deemed to have been made or
repeated;
 
(f)            any Borrower or any of its Subsidiaries shall (x) fail to pay at
maturity, or within any applicable period of grace, (i) any obligation for
borrowed money or credit received in an aggregate principal amount in excess of
$50,000,000, (ii) any obligation in respect of any Capitalized Leases in an
aggregate amount in excess of $50,000,000, (iii) any obligation in respect of
any operating leases with respect to which the present value (calculated at a
discount rate of nine percent (9%) per annum) of the future obligations of the
Borrowers and their Subsidiaries thereunder exceeds $50,000,000, or (iv) any
obligation under any documentation of Indebtedness incurred in connection with a
Permitted Securitization in an aggregate amount in excess of $50,000,000
(including any “termination event”, “event of termination” or any default or
event of default thereunder), or (y) fail to observe or perform any material
term, covenant or agreement contained in any agreement referenced in clauses (i)
through (iv) above for such period of time as would permit (assuming the giving
of appropriate notice if required) the holder or holders thereof or of any
obligations issued thereunder to accelerate the maturity thereof, or require the
prepayment, repurchase, redemption or defeasance thereof or any such holder or
holders shall rescind or shall have a right to rescind the purchase of any such
obligations;
 
(g)           (i) any Borrower, any Guarantor or any Material Subsidiary shall
make an assignment for the benefit of creditors, or admit in writing its
inability to pay or generally fail to pay its debts as they mature or become
due, or shall petition or apply for the appointment of a trustee or other
custodian, liquidator or receiver of such Borrower , such Guarantor or such
Material Subsidiary or of any substantial part of the assets of such Borrower,
such Guarantor or such Material Subsidiary or shall commence any case or other
proceeding relating to such Borrower, such Guarantor or such Material Subsidiary
under any bankruptcy, reorganization, arrangement, insolvency, readjustment of
debt, dissolution or liquidation or similar law of any jurisdiction, now or
hereafter in effect, or shall take any action to authorize or in furtherance of
any of the foregoing; or (ii) if any such petition or application shall be filed
or any such case or other proceeding shall be commenced against any Borrower,
any Guarantor or any Material Subsidiary and, with respect to this clause (ii)
only, (x) such Borrowers, such Guarantor or such Material Subsidiary shall
indicate its approval thereof, consent thereto or acquiescence therein or (y)
such petition or application shall not have been dismissed within thirty (30)
days following the filing thereof;
 
- 98 -

--------------------------------------------------------------------------------

(h)           a decree or order is entered appointing any such trustee,
custodian, liquidator or receiver or adjudicating any Borrower, any Guarantor or
any Material Subsidiary bankrupt or insolvent, or approving a petition in any
such case or other proceeding, or a decree or order for relief is entered in
respect of any Borrower, any Guarantor or any Material Subsidiary in an
involuntary case under federal bankruptcy laws as now or hereafter constituted;
 
(i)             there shall remain in force, undischarged, unsatisfied and
unstayed, for more than thirty (30) days, whether or not consecutive, any final
judgment against any Borrower or any of its Subsidiaries that, with other
outstanding final judgments, undischarged, against any Borrower or any of its
Subsidiaries exceeds in the aggregate $5,000,000;
 
(j)            [reserved];
 
(k)           if any of the Loan Documents shall be cancelled, terminated,
revoked or rescinded or the Administrative Agent's Liens in a substantial
portion of the Collateral shall cease to be perfected, or shall cease to have
the priority contemplated by the Security Documents, in each case otherwise than
in accordance with the terms thereof or with the express prior written
agreement, consent or approval of the Lenders, or any action at law, suit or in
equity or other legal proceeding to cancel, revoke or rescind any of the Loan
Documents shall be commenced by or on behalf of any Borrower or any of its
Subsidiaries party thereto or any of their respective stockholders, or any court
or any other governmental or regulatory authority or agency of competent
jurisdiction shall make a determination that, or issue a judgment, order, decree
or ruling to the effect that, any one or more of the Loan Documents is illegal,
invalid or unenforceable in accordance with the terms thereof;
 
(l)            (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $5,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of $5,000,000;
 
(m)          any Borrower, any Guarantor or any Material Subsidiary shall be
enjoined, restrained or in any way prevented by the order of any Governmental
Authority from conducting any part of its business if such circumstance could
reasonably be expected to have a Material Adverse Effect, and such order shall
continue in effect for more than thirty (30) days;
 
- 99 -

--------------------------------------------------------------------------------

(n)           there shall occur any material damage to, or loss, theft or
destruction of, any Collateral, whether or not insured, or any strike, lockout,
labor dispute, embargo, condemnation, act of God or public enemy, or other
casualty, which in any such case causes, for more than fifteen (15) consecutive
days, the cessation or substantial curtailment of revenue producing activities
at any facility of any Borrower or any of its Subsidiaries if such event or
circumstance is not covered by business interruption insurance and would have a
Material Adverse Effect;
 
(o)           there shall occur the loss, suspension or revocation of, or
failure to renew, any license or permit now held or hereafter acquired by any
Borrower or any of its Subsidiaries if such loss, suspension, revocation or
failure to renew would have a Material Adverse Effect;
 
(p)           any Borrower or any of its Subsidiaries shall be indicted for a
state or federal crime, or any civil or criminal action shall otherwise have
been brought against any Borrower or any of its Subsidiaries, a punishment for
which in any such case could include the forfeiture of any assets of such
Borrower or such Subsidiary included in the Borrowing Base or the Domestic
Borrowing Base or any assets of any Borrower or such Subsidiary not included in
the Borrowing Base or the Domestic Borrowing Base but having a fair market value
in excess of $5,000,000; or
 
(q)           a Change of Control shall occur;
 
then, and in any such event, so long as the same may be continuing, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders, by notice in writing to the Borrowers declare all amounts
owing with respect to this Agreement, the Revolving Credit Notes and the other
Loan Documents and all Reimbursement Obligations and Swing Line Loans to be, and
they shall thereupon forthwith become, immediately due and payable and the
require the Borrowers to provide Cash Collateral for all L/C Exposure, in each
case, without presentment, demand, protest or other notice of any kind, all of
which are hereby expressly waived by the Borrowers; provided that in the event
of any Event of Default specified in §§13.1(g) or 13.1(h), all such amounts
shall become immediately due and payable and the Borrowers shall be required to
provide Cash Collateral for all L/C Exposure, in each case, automatically and
without any requirement of notice from the Administrative Agent or any Lender.
 
13.2.       Termination of Commitments.  If any one or more of the Events of
Default specified in §§13.1(g) or 13.1(h) shall occur, any unused portion of the
credit hereunder shall forthwith terminate and each of the Revolving Credit
Lenders shall be relieved of all further obligations to make Revolving Credit
Loans to the Borrowers, the Swing Line Lender shall be relieved of all further
obligations to make Swing Line Loans to the Borrowers and the L/C Issuer shall
be relieved of all further obligations to issue, extend or renew Letters of
Credit.  If any other Event of Default shall have occurred and be continuing,
the Administrative Agent may and, upon the request of the Required Lenders,
shall, by notice to the Borrowers, terminate the unused portion of the credit
hereunder, and upon such notice being given such unused portion of the credit
hereunder shall terminate immediately and each of the Revolving Lenders shall be
relieved of all further obligations to make Revolving Credit Loans, the Swing
Line Lender shall be relieved of all further obligations to make Swing Line
Loans to the Borrowers and the L/C Issuer shall be relieved of all further
obligations to issue, extend or renew Letters of Credit.  No termination of the
credit hereunder shall relieve any Borrower or any of its Subsidiaries of any of
the Obligations.
 
- 100 -

--------------------------------------------------------------------------------

13.3.       Remedies.  If any Event of Default occurs and is continuing, the
Administrative Agent shall, at the request of, or may, with the consent of, the
Required Lenders, take any or all of the following actions:
 
(a)           declare the commitment of each Lender to make Revolving Credit
Loans and any obligation of the L/C Issuer to issue or extend any Letters of
Credit to be terminated, whereupon such commitments and obligation shall be
terminated;
 
(b)          declare the unpaid principal amount of all outstanding Revolving
Credit Loans, all interest accrued and unpaid thereon, and all other amounts
owing or payable hereunder or under any other Loan Document to be immediately
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby expressly waived by the Borrowers;
 
(c)           require that the Borrower Cash Collateralize the L/C Exposure (in
an amount equal to the Maximum Drawing Amount and any unpaid Reimbursement
Obligations with respect thereto); and
 
(d)           subject to the terms and conditions of the Intercreditor
Agreement, exercise on behalf of itself, the Lenders and the L/C Issuer all
rights and remedies available to it, the Lenders and the L/C Issuer under the
Loan Documents;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrowers under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to issue or extend Letters of Credit shall automatically
terminate, the unpaid principal amount of all outstanding Revolving Credit Loans
and all interest and other amounts as aforesaid shall automatically become due
and payable, and the obligation of the Borrowers to Cash Collateralize the L/C
Exposure as aforesaid shall automatically become effective, in each case without
further act of the Administrative Agent or any Lender.
 
13.4.       Distribution of Collateral Proceeds. In the event that, following
the occurrence or during the continuance of any Default or Event of Default, the
Administrative Agent or any Lender, as the case may be, receives any monies in
connection with the enforcement of any of the Security Documents, or otherwise
with respect to the realization upon any of the Collateral, such monies shall be
distributed for application as follows:
 
(a)           First, to the payment of, or (as the case may be) the
reimbursement of the Administrative Agent for or in respect of all reasonable
costs, expenses, disbursements and losses which shall have been incurred or
sustained by the Administrative Agent in connection with the collection of such
monies by the Administrative Agent, for the exercise, protection or enforcement
by the Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Agreement or any of the other
Loan Documents or in respect of the Collateral or in support of any provision of
adequate indemnity to the Administrative Agent against any taxes or liens which
by law shall have, or may have, priority over the rights of the Administrative
Agent to such monies;
 
- 101 -

--------------------------------------------------------------------------------

(b)           Second, to all other Obligations (including without limitation
Obligations of each Borrower and its Subsidiaries to any Secured Party with
respect to Interest Rate Protection Agreements, Swap Contracts and Cash
Management Agreements); provided that distributions shall be made (A) with
respect to any fees owing to the Administrative Agent and the Lenders, ratably
among the Administrative Agent and any Lenders to which such fees are owed, and
(B) with respect to each type of other Obligations owing to the Lenders such as
interest, principal, fees and expenses and amounts owing under Interest Rate
Protection Agreements and Swap Agreements, ratably among the Lenders, and (C)
otherwise in such order or preference as the Required Lenders may determine.  In
determining “Obligations” for purposes of clauses (A) and (B), the
Administrative Agent may in its discretion make proper allowance to take into
account any Obligations not then due and payable;
 
(c)           Third, upon payment and satisfaction in full or other provisions
for payment in full satisfactory to the Lenders, Secured Parties and the
Administrative Agent of all of the Obligations, to the payment of any
obligations required to be paid pursuant to §9-608(a)(1)(C) or 9‑615(a)(3) of
the Uniform Commercial Code of the State of New York; and
 
(d)           Fourth, the excess, if any, shall be returned to the Borrowers or
to such other Persons as are entitled thereto.
 
14.  THE ADMINISTRATIVE AGENT.
 
14.1.       Appointment and Authority.  Each of the Lenders and the L/C Issuer
hereby irrevocably appoints Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties.
 
14.2.       Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with CAI or any Subsidiary or
other Affiliate thereof as if such Person were not the Administrative Agent
hereunder and without any duty to account therefor to the Lenders.
 
- 102 -

--------------------------------------------------------------------------------

14.3.       Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature. 
Without limiting the generality of the foregoing, the Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Delinquent Lender in violation of any Debtor
Relief Law;
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to CAI or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity; and
 
(d)           the Administrative Agent shall not be responsible or have any
liability for, or have any duty to ascertain, inquire into, monitor or enforce,
compliance with the provisions hereof relating to Eligible Assignees.  Without
limiting the generality of the foregoing, the Administrative Agent shall not (x)
be obligated to ascertain, monitor or inquire as to whether any Lender or
Participant or prospective Lender or Participant is an Eligible Assignee or (y)
have any liability with respect to or arising out of any assignment or
participation of Loans, or disclosure of confidential information, to any
Eligible Assignee.

 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent believes in good faith to be necessary, under the
circumstances as provided in §§16.13 and 13.3) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.  The Administrative Agent
shall be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by the
Borrowers, a Lender or the L/C Issuer.
 
- 103 -

--------------------------------------------------------------------------------

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in §§11 or 12 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
14.4.       Reliance by Administrative Agent.  The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of any Revolving Credit Loan, Swing Line Loan or the issuance,
extension, renewal or increase of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender or the L/C Issuer, the Administrative
Agent may presume that such condition is satisfactory to such Lender or the L/C
Issuer unless the Administrative Agent shall have received notice to the
contrary from such Lender or the L/C Issuer prior to the making of such
Revolving Credit Loan, Swing Line Loan or the issuance of such Letter of
Credit.  The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrowers), independent accountants and other experts selected
by it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.
 
14.5.       Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
§14 shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.  The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
 
14.6.       Resignation or Removal of Administrative Agent.
 
(a)           The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrowers.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right, in
consultation with the Borrowers if no Event of Default shall have occurred and
be continuing, to appoint a successor, which shall be a bank with an office in
the United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders and the L/C Issuer, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
 
- 104 -

--------------------------------------------------------------------------------

(b)           If the Person serving as Administrative Agent is a Delinquent
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrowers and such Person remove such Person as Administrative Agent and, in
consultation with the Borrowers, appoint a successor. If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
 
(c)           With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security held by
the Administrative Agent on behalf of the Lenders or the L/C Issuer under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the L/C
Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in §5.2.2(g) and other than any rights to indemnity payments or other amounts
owed to the retiring or removed Administrative Agent as of the Resignation
Effective Date or the Removal Effective Date, as applicable), and the retiring
or removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this Section).  The fees payable by
the Borrowers to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrowers and
such successor.  After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this §14 shall continue in effect for the benefit of such retiring
or removed Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Administrative Agent was acting as Administrative
Agent.
 
- 105 -

--------------------------------------------------------------------------------

(d)           Any resignation by an Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer and Swing Line
Lender.  If an Administrative Agent resigns as an L/C Issuer, it shall retain
all the rights, powers, privileges and duties of the L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as L/C Issuer and all L/C Exposure with respect thereto, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unpaid Reimbursement Obligations pursuant to §4.2.  If a
Lender resigns as Swing Line Lender, it shall retain all the rights of the Swing
Line Lender provided for hereunder with respect to Swing Line Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swing Line Loans pursuant to §2.10.3.  Upon the appointment by
the Borrowers of a successor L/C Issuer or Swing Line Lender hereunder (which
successor shall in all cases be a Lender other than a Delinquent Lender), (a)
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer or Swing Line Lender,
as applicable, (b) the retiring L/C Issuer and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Loan Documents, and (c) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
prior L/C Issuer or Swing Line Lender to effectively assume the obligations of
such prior Lender with respect to such Letters of Credit.
 
14.7.       Replacement of Lender.  If any Lender (a) requests compensation
under §§5.6 or 5.7, or if the Borrowers are required to pay any additional
amount to any Lender or any Governmental Authority for the account of any Lender
pursuant to §5.6, or (b) is a Delinquent Lender, then CAI may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, §15),
all of its interests, rights and obligations under this Agreement and the
related Loan Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
 
(a)           the Borrowers shall have paid to the Administrative Agent the
assignment fee specified in §15.1.2;
 
(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Revolving Credit Loans and L/C Advances, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder and
under the other Loan Documents (including any amounts under §5.9) from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Borrowers (in the case of all other amounts);
 
(c)            in the case of any such assignment resulting from a claim for
compensation under §§5.6 or 5.7 or payments required to be made pursuant to
§5.6, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(d)           such assignment does not conflict with applicable laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.
 
- 106 -

--------------------------------------------------------------------------------

14.8.       Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.
 
14.9.       No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the Arrangers, Book Runner, Syndication Agent, or
Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or the L/C Issuer hereunder.
 
14.10.     Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Borrower or any Guarantor, the Administrative Agent
(irrespective of whether the principal of any Revolving Credit Loan, Swing Line
Loan or Reimbursement Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
 
(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Revolving Credit Loans, Swing
Line Loans or Reimbursement Obligations and all other Obligations that are owing
and unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, the Swing Line Lender, the L/C Issuer
and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Swing
Line Lender, the L/C Issuer and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuer and the
Administrative Agent hereunder) allowed in such judicial proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders and the L/C Issuer, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent hereunder (including
under §§5.1, 16.2 and 16.3).
 
- 107 -

--------------------------------------------------------------------------------

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender, the Swing
Line Lender or the L/C Issuer any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lender
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding.
 
14.11.    Collateral and Guaranty Matters.  The Lenders, the Swing Line Lender
and the L/C Issuer irrevocably authorize the Administrative Agent, at its option
and in its discretion,
 
(a)           to release, or authorize the release of, any Lien on any property
granted to or held by the Administrative Agent under any Loan Document (i) upon
termination of the Total Commitments and payment in full in cash of all
Obligations (other than contingent indemnification obligations) and the
expiration or termination of all Letters of Credit, (ii) that is sold, to be
sold or otherwise disposed of as part of or in connection with any disposition
or other transaction permitted hereunder or under any other Loan Document, (iii)
if such release is permitted under §6.3 or (iv) subject to §16.13, if approved,
authorized or ratified in writing by the Required Lenders;
 
(b)           to subordinate, or authorize the subordination of, any Lien on any
property granted to or held by the Administrative Agent under any Loan Document
to the holder of any Lien on such property that is permitted by §9.2.1; and
 
(c)           to release, or authorize the release of, any Guarantor from its
obligations under the Guaranty if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this §14.11.
 
14.12.     Intercreditor and Collateral Arrangements.  Each of Lenders, the
Swing Line Lender and the L/C Issuer irrevocably authorizes the Administrative
Agent, for and on behalf of the Secured Parties, to be the representative of the
Secured Parties in connection with, and to enter into on behalf of the Secured
Parties (i) the Intercreditor Agreement, and (ii) upon the request of CAI with
reasonable advance notice to the Administrative Agent and so long as no Default
or Event of Default exists, any collateral agency arrangements (including any
agreements, certificates, documents and instruments relating thereto or to the
transactions contemplated thereby) with a collateral agent or collateral trustee
and the issuer(s) of any Indebtedness (and holders of Liens in respect thereof)
permitted hereunder for the purposes of, among other things, administering the
Liens held for the benefit of the Secured Parties in the Collateral, such
collateral agency arrangements and related documentation to be in form and
substance satisfactory to the Administrative Agent.  Upon the reasonable request
of CAI, the Administrative shall cooperate in good faith with CAI in its efforts
to coordinate the intercreditor and collateral agency arrangements described
above.  Upon request by the Administrative Agent at any time, the Lenders will
confirm in writing the Administrative Agent’s authority pursuant to this §14.12
to enter into the transactions contemplated by the first sentence of this §14.12
and any and all agreements, documents and instruments relating thereto.
 
- 108 -

--------------------------------------------------------------------------------

14.13.     ERISA Representations.
 
14.13.1.Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Arrangers, and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of any of the Borrowers or any other Loan Party, that at least one of
the following is and will be true:
 
(a)           Such Lender is not using “plan assets” (within the meaning of 29
CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit
Plans in connection with the Loans, the Letters of Credit or the Commitments;
 
(b)           the transaction exemption set forth in one or more PTEs, such as
PTE 84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;
 
(c)           (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or
 
(d)           such other representation, warranty and covenant as may be agreed
in writing between the Administrative Agent, in its sole discretion, and such
Lender.
 
14.13.2.  In addition, unless sub-clause (a) in the immediately preceding
§14.13.1 is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (d) in the
immediately preceding §14.13.1, such Lender further (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative
Agent, the Arrangers, and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that:
 
- 109 -

--------------------------------------------------------------------------------

(a)           None of the Administrative Agent, the Arrangers, or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto);
 
(b)           the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);
 
(c)           the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);
 
(d)           the Person making the investment decision on behalf of such Lender
with respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder; and
 
(e)           no fee or other compensation is being paid directly to the
Administrative Agent, the Arrangers, or any their respective Affiliates for
investment advice (as opposed to other services) in connection with the Loans,
the Letters of Credit, the Commitments or this Agreement.
 
14.13.3.  The Administrative Agent and the Arrangers hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or an Affiliate thereof (i)
may receive interest or other payments with respect to the Loans, the Letters of
Credit, the Commitments and this Agreement, (ii) may recognize a gain if it
extended the Loans, the Letters of Credit or the Commitments for an amount less
than the amount being paid for an interest in the Loans, the Letters of Credit
or the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, breakage or other
early termination fees or fees similar to the foregoing.
 
- 110 -

--------------------------------------------------------------------------------

15.  ASSIGNMENT AND PARTICIPATION.
 
15.1.       Conditions to Assignment.
 
15.1.1.   Successors and Assignment Generally.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrowers nor any Guarantor may assign or otherwise transfer any of its rights
or obligations hereunder without the prior written consent of the Administrative
Agent and each Lender and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an Eligible Assignee in accordance
with the provisions of §15.1.2 (ii) with the consent of the Borrowers (such
consent not to be unreasonably withheld), (iii) by way of participation in
accordance with the provisions of §15.1.4, or (iv) by way of pledge or
assignment of a security interest subject to the restrictions of §15.1.5 (and
any other attempted assignment or transfer by any party hereto shall be null and
void (except for  assignment to a Disqualified Institution, but the provisions
of §15.1.2(h) shall apply).  Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in §15.1.4 and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent, the Swing Line Lender, the
L/C Issuer and the Lenders) any legal or equitable right, remedy or claim under
or by reason of this Agreement.
 
15.1.2.   Assignments by Lenders.  Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Revolving Credit
Loans (including for purposes of this §15.1.2, participations in Letters of
Credit and in Swing Line Loans) at the time owing to it); provided that
 
(a)           except in the case of an assignment of the entire remaining amount
of the assigning Lender’s Commitment and the Revolving Credit Loans, as the case
may be, at the time owing to it or in the case of an assignment to a Lender or
an Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Revolving
Credit Loans outstanding thereunder) or, if the Commitment is not then in
effect, the principal outstanding balance of the Revolving Credit Loans of the
assigning Lender subject to each such assignment, determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than $5,000,000 unless each
of the Administrative Agent and, so long as no Event of Default has occurred and
is continuing, the Borrowers otherwise consent (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met;
 
(b)           each partial assignment of Commitments and Revolving Credit Loans
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement with respect to the
Revolving Credit Loans, participations in Swing Line Loans and Letters of Credit
or the Commitment assigned, except that this clause (b) shall not apply to
rights in respect of Swing Line Loans of the Swing Line Lender;
 
- 111 -

--------------------------------------------------------------------------------

(c)           any assignment of a Commitment must be approved by the
Administrative Agent, the L/C Issuer and the Swing Line Lender (such approval
not to be unreasonably withheld) unless the Person that is the proposed assignee
is itself a Lender (whether or not the proposed assignee would otherwise qualify
as an Eligible Assignee);
 
(d)           the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500.00 (provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment), and the Eligible Assignee,
if it shall not be a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire;
 
(e)           so long as no Event of Default has occurred and is continuing, no
such assignment shall be made to a Person who is not an Eligible Assignee
without the consent of CAI (such consent not to be unreasonably withheld;
provided that the withholding of consent to an assignment (i) to a Disqualified
Institution or (ii) which results in additional costs pursuant to §§5.6, 5.7 and
5.10 shall be deemed reasonable);
 
(f)            no such assignment shall be made (A) to the Borrowers or any of
the Borrowers’ Affiliates or Subsidiaries, (B) to any Delinquent Lender or any
of its Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B), or (C) to
a natural Person; and
 
(g)           in connection with any assignment of rights and obligations of any
Delinquent Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrowers and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Delinquent Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
under this Agreement then owed by such Delinquent Lender to the Administrative
Agent, the L/C Issuer, any Lender hereunder or the Borrowers (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Commitment Percentage.  Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Delinquent Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Delinquent Lender for all purposes of this Agreement until such
compliance occurs.
 
(h)           Disqualified Institutions.
 
- 112 -

--------------------------------------------------------------------------------

(i)            No assignment shall be made to any Person that was a Disqualified
Institution as of the date (the “Trade Date”) on which the applicable Lender
entered into a binding agreement to sell and assign all or a portion of its
rights and obligations under this Agreement to such Person (unless the Borrower
has consented (or the Borrower’s consent is not required) to such assignment as
otherwise contemplated by §15.1.2(e), in which case such Person will not be
considered a Disqualified Institution for the purpose of such assignment).   For
the avoidance of doubt, with respect to any assignee that becomes a Disqualified
Institution after the applicable Trade Date (including as a result of the
delivery of a notice pursuant to, and/or the expiration of the notice period
referred to in, the definition of “Disqualified Institution”), such assignee
shall not retroactively be considered a Disqualified Institution.  Any
assignment in violation of this clause (h)(i) shall not be void, but the other
provisions of this clause (h) shall apply.
 
(ii)           If any assignment is made to any Disqualified Institution without
CAI’s prior consent in violation of clause (i) above, the Borrowers may, at
their sole expense and effort, upon notice to the applicable Disqualified
Institution and the Administrative Agent, (A) terminate any Revolving Commitment
of such Disqualified Institution and repay all obligations of the Borrowers
owing to such Disqualified Institution in connection with such Revolving
Commitment, (B) in the case of outstanding Loans held by Disqualified
Institutions, prepay such Loan by paying the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Institution paid to acquire
such Loans, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and under the
other Loan Documents and/or (C) require such Disqualified Institution to assign
and delegate, without recourse (in accordance with and subject to the
restrictions contained in this §15.1.2), all of its interest, rights and
obligations under this Agreement and related Loan Documents to an Eligible
Assignee that shall assume such obligations at the lesser of (x) the principal
amount thereof and (y) the amount that such Disqualified Institution paid to
acquire such interests, rights and obligations, in each case plus accrued
interest, accrued fees and all other amounts (other than principal amounts)
payable to it hereunder and other the other Loan Documents; provided that (i)
the Borrowers shall have paid to the Administrative Agent the assignment fee (if
any) specified in §15.1.2(d), (ii) such assignment does not conflict with
applicable Laws and (iii) in the case of clause (B), the Borrowers shall not use
the proceeds from any Loans to prepay Loans held by Disqualified Institutions.
 
(iii)          Notwithstanding anything to the contrary contained in this
Agreement, Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrowers,
the Administrative Agent or any other Lender, (y) attend or participate in
meetings attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) (x) for purposes of any consent to any amendment, waiver or modification of,
or any action under, and for the purpose of any direction to the Administrative
Agent or any Lender to undertake any action (or refrain from taking any action)
under this Agreement or any other Loan Document, each Disqualified Institution
will be deemed to have consented in the same proportion as the Lenders that are
not Disqualified Institutions consented to such matter, and (y) for purposes of
voting on any plan of reorganization or plan of liquidation pursuant to any
Debtor Relief Laws (a “Plan of Reorganization”), each Disqualified Institution
party hereto hereby agrees (1) not to vote on such Plan of Reorganization, (2)
if such Disqualified Institution does vote on such Plan of Reorganization
notwithstanding the restriction in the foregoing clause (1), such vote will be
deemed not to be in good faith and shall be “designated” pursuant to Section
1126(e) of the Bankruptcy Code (or any similar provision in any other Debtor
Relief Laws), and such vote shall not be counted in determining whether the
applicable class has accepted or rejected such Plan of Reorganization in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).
 
- 113 -

--------------------------------------------------------------------------------

(iv)          The Administrative Agent shall have the right, and the Borrowers
hereby expressly authorize the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrowers and any updates thereto from
time to time (collectively, the “DQ List”) on the Platform, including that
portion of the Platform that is designated for “public side” Lenders or (B)
provide the DQ List to each Lender requesting the same.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to §15.1.3, from and after the effective date specified in each Assignment and
Assumption, the Eligible Assignee thereunder shall be a party to this Agreement
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of §§5.6, 5.7, 5.9, 16.2 and 16.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Upon
request, the Borrowers (at its expense) shall execute and deliver a Revolving
Credit Note to the assignee Lender.  Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
§15.1.4.  The Administrative Agent shall use commercially reasonable efforts to
provide the Borrowers with prompt notice of any assignment hereunder.
 
15.1.3.    Register.  The Administrative Agent, acting solely for this purpose
as an agent of the Borrowers, shall maintain at the Administrative Agent’s
Office a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Revolving Credit Loans, the Swing
Line Loan and participations in Letters of Credit owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”).  The entries in the
Register shall be conclusive, absent manifest error, and the Borrowers, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by each of the Borrowers, the Swing
Line Lender and the L/C Issuer at any reasonable time and from time to time upon
reasonable prior notice.  In addition, at any time that a request for a consent
for a material or substantive change to the Loan Documents is pending, any
Lender may request and receive from the Administrative Agent a copy of the
Register.
 
- 114 -

--------------------------------------------------------------------------------

15.1.4.    Participations.  Any Lender may at any time, without the consent of,
or notice to, the Borrowers or the Administrative Agent, sell participations to
any Person (other than a Delinquent Lender, a natural person or the Borrowers or
any of the Borrowers’ Affiliates or Subsidiaries or any competitor of the
Borrowers) (each, a “Participant”) in all or a portion of such Lender’s rights
and/or obligations under this Agreement (including all or a portion of its
Commitment and/or the Revolving Credit Loans (including such Lender’s
participations in Letters of Credit and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrowers, the
Administrative Agent, the Lenders, the Swing Line Lender and the L/C Issuer
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement.
 
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
§16.13(a) that affects such Participant.  Subject to §15.1.5, the Borrowers
agree that each Participant shall be entitled to the benefits of §§5.6, 5.7 and
5.9, to the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to §15.1.2.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of §16.1 as though it were a
Lender, provided such Participant agrees to be subject to §16.1 as though it
were a Lender.
 
15.1.5.   Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Revolving Credit Note, if any) to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.
 
15.1.6.    Electronic Execution of Assignments.  The words “execute,”
“execution,” “signed,” “signature,” and words of like import in or related to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby (including without limitation Assignment and Assumptions,
amendments or other modifications, Loan Requests, Swing Line Loan Notices,
waivers and consents) shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it.
 
- 115 -

--------------------------------------------------------------------------------

15.1.7.   Resignation as L/C Issuer and Swing Line Lender after Assignment. 
Notwithstanding anything to the contrary contained herein, if at any time Bank
of America assigns all of its Commitment and Revolving Credit Loans pursuant to
§15.1.2 above, Bank of America may, (i) upon 30 days’ notice to the Borrowers
and the Lenders, resign as L/C Issuer and/or (ii) upon 30 days’ notice to the
Borrowers, resign as Swing Line Lender.  In the event of any such resignation as
L/C Issuer or Swing Line Lender, the Borrowers shall be entitled to appoint from
among the Lenders a successor L/C Issuer or Swing Line Lender hereunder;
provided, however, that no failure by the Borrowers to appoint any such
successor shall affect the resignation of Bank of America as L/C Issuer or Swing
Line Lender, as the case may be.  If Bank of America resigns as L/C Issuer, it
shall retain all the rights, powers, privileges and duties of the L/C Issuer
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as L/C Issuer and all Letters of Credit and
Reimbursement Obligations with respect thereto (including the right to require
the Lenders to make Base Rate Loans or fund risk participations in Unpaid
Reimbursement Obligations pursuant to §4).  If Bank of America resigns as Swing
Line Lender, it shall retain all the rights of the Swing Line Lender provided
for hereunder with respect to Swing Line Loans made by it and outstanding as of
the effective date of such resignation, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in outstanding Swing
Line Loans pursuant to §2.10.  Upon the appointment of a successor L/C Issuer
and/or Swing Line Lender, (a) such successor shall succeed to and become vested
with all of the rights, powers, privileges and duties of the retiring L/C Issuer
or Swing Line Lender, as the case may be, and (b) the successor L/C Issuer shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.
 
16.  PROVISIONS OF GENERAL APPLICATIONS.
 
16.1.       Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender, the L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the L/C Issuer or any such Affiliate to or for the credit or the account
of the Borrowers or any other Loan Party against any and all of the obligations
of the Borrowers or such Loan Party now or hereafter existing under this
Agreement or any other Loan Document to such Lender or the L/C Issuer or their
respective Affiliates, irrespective of whether or not such Lender, L/C Issuer or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrowers or such Loan Party may
be contingent or unmatured or are owed to a branch, office or Affiliate of such
Lender or the L/C Issuer different from the branch, office or Affiliate holding
such deposit or obligated on such indebtedness; provided, that in the event that
any Delinquent Lender shall exercise any such right of setoff, (x) all amounts
so set off shall be paid over immediately to the Administrative Agent for
further application in accordance with the provisions of §2.12 and, pending such
payment, shall be segregated by such Delinquent Lender from its other funds and
deemed held in trust for the benefit of the Administrative Agent, the L/C Issuer
and the Lenders, and (y) the Delinquent Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Delinquent Lender as to which it exercised such right of setoff. 
The rights of each Lender, the L/C Issuer and their respective Affiliates under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender, the L/C Issuer or their respective
Affiliates may have.  Each Lender and the L/C Issuer agrees to notify the
Borrowers and the Administrative Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application.  Notwithstanding the above, all
proceeds of the Collateral shall be administered pursuant to the Intercreditor
Agreement.
 
- 116 -

--------------------------------------------------------------------------------

16.2.       Expenses.  Each Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable and documented fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Lender, the
Swing Line Lender or the L/C Issuer (including the reasonable and documented
fees, charges and disbursements of any counsel for the Administrative Agent, any
Lender, the Swing Line Lender or the L/C Issuer), in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this §16.2, or (B) in
connection with the Revolving Credit Loans or Swing Line Loans made or Letters
of Credit issued hereunder, including all such reasonable out‑of‑pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Revolving Credit Loans or Swing Line Loans or Letters of Credit.  All amounts
due under this §16.2 shall be payable not later than ten Business Days after
demand therefor.  The agreements in this §16.2  shall survive the resignation of
the Administrative Agent, the Swing Line Lender and the L/C Issuer, the
replacement of any Lender, the termination of the Total Commitment and the
repayment, satisfaction or discharge of all the other Obligations.
 
- 117 -

--------------------------------------------------------------------------------

16.3.       Indemnification; Payments Set Aside.
 
16.3.1.    Indemnification. (a) Each Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof), each Lender and the L/C Issuer, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the
reasonable and documented fees, charges and disbursements of any counsel for any
Indemnitee), incurred by any Indemnitee or asserted against any Indemnitee by
any Person (including the Borrowers or any other Loan Party) other than such
Indemnitee and its Related Parties arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in §5.2.2), (ii) any
Revolving Credit Loan, Swing Line Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by the L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence of Hazardous
Materials on or from any property owned or operated by the Borrowers or any of
their Subsidiaries, or any Environmental Liability related in any way to the
activities or operations of the Borrower or any of their Subsidiaries, or (iv)
any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrowers or any other Loan
Party, and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses (x) are
determined by a court of competent jurisdiction by final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee or (y) result from a claim brought by the Borrowers or any other
Loan Party against an Indemnitee for breach in bad faith of such Indemnitee’s
obligations hereunder or under any other Loan Document, if the Borrowers or such
Loan Party has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.  Without limiting the
provisions of §5.2.2(c), this §16.3.1 shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.
 
(b)          To the extent that either Borrower for any reason fails to
indefeasibly pay any amount required under §16.2 or §16.3.1(a) to be paid by it
to the Administrative Agent (or any sub-agent thereof), the L/C Issuer, the
Swing Line Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
L/C Issuer, the Swing Line Lender or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the Revolving Credit Exposure and unused Commitments at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), the L/C
Issuer or the Swing Line Lender in connection with such capacity.  The
obligations of the Lenders under this clause (b) are subject to the provisions
of §2.8.3.
 
- 118 -

--------------------------------------------------------------------------------

(c)           To the fullest extent permitted by applicable law, each Borrower
shall not assert, and hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions contemplated hereby or thereby,
any Revolving Credit Loan or Swing Line Loan or Letter of Credit or the use of
the proceeds thereof.  No Indemnitee referred to in clause (a) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final and nonappealable
judgment of a court of competent jurisdiction.
 
(d)           All amounts due under this Section shall be payable not later than
twenty (20) Business Days after demand therefor.
 
(e)           The agreements in this Section and the indemnity provisions of
§16.6.5 shall survive the resignation of the Administrative Agent, the L/C
Issuer and the Swing Line Lender, the replacement of any Lender, the termination
of the Commitments and the repayment, satisfaction or discharge of all the other
Obligations.
 
16.3.2.   Payments Set Aside.  To the extent that any payment by or on behalf of
the Borrowers is made to the Administrative Agent, the L/C Issuer or any Lender,
or the Administrative Agent, the L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, the L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and the L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect.  The obligations of the Lenders
and the L/C Issuer under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
 
- 119 -

--------------------------------------------------------------------------------

16.4.       Treatment of Certain Confidential Information.
 
16.4.1.   Confidentiality.  Each of the Administrative Agent, the Lenders, the
Swing Line Lender and the L/C Issuer agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed (a)
to its Affiliates and to its and its Affiliates’ respective partners, directors,
officers, employees, agents, advisors and representatives (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential in accordance with the terms hereof), (b) to the extent requested
by any regulatory authority purporting to have jurisdiction over it (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners); provided that the Administrative Agent shall use commercially
reasonable efforts to provide notice to the Borrowers of any such request, (c)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process; provided that the Administrative Agent shall use
commercially reasonable efforts to provide notice to the Borrowers upon becoming
aware of such requirement, (d) to any other party hereto, (e) in connection with
the exercise of any remedies hereunder or under any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrowers and its obligations, (g) with the consent of the
Borrowers or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of this Section or (y) becomes available to
the Administrative Agent, any Lender, the Swing Line Lender, the L/C Issuer or
any of their respective Affiliates on a nonconfidential basis from a source
other than the Borrowers and not as a result of any violation of any
confidentiality obligation to the Borrowers.
 
For purposes of this Section, “Information” means all information received from
the Borrowers or any Subsidiary relating to the Borrowers or any Subsidiary or
any of their respective businesses, other than any such information that is
available to the Administrative Agent, any Lender, the Swing Line Lender or the
L/C Issuer on a nonconfidential basis prior to disclosure by the Borrowers or
any Subsidiary.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
 
16.4.2.    Non-Public Information.  Each of the Administrative Agent, the
Lenders, the Swing Line Lender and the L/C Issuer acknowledges that (a) the
Information may include material non-public information concerning the Borrowers
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable law, including
Federal and state securities laws.
 
16.4.3.   Customary Advertising Material.  The Administrative Agent and the
Lenders acknowledge that CAI is a reporting company under the Securities
Exchange Act of 1934, and that information regarding CAI and the other Loan
Parties may be material non-public information.  Accordingly, the Administrative
Agent and the Lenders agree that, following the Sixth Amendment Effective Date,
they may use the name, product photographs, logo or trademark of the Loan
Parties in customary advertising material relating to the transactions
contemplated hereby, only with the advance consent of CAI.  Any such consent
shall be in writing (which may be in the form of email correspondence).  In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry, and service providers to the
Administrative Agent, Arrangers, Documentation Agents, and the Lenders in
connection with the administration of this Agreement, the other Loan Documents
and the Commitments; provided, that without the written consent of CAI, such
disclosure will be limited to information that has been made publicly-available
by CAI in filings with the Securities and Exchange Commission, unless such
service providers have agreed to maintain the confidentiality of such
information.
 
- 120 -

--------------------------------------------------------------------------------

16.5.       Survival of Covenants, Etc.  All covenants, agreements,
representations and warranties made herein, in the Revolving Credit Notes, in
any of the other Loan Documents or in any documents or other papers delivered by
or on behalf of CAI or any of its Subsidiaries pursuant hereto shall be deemed
to have been relied upon by the Lenders and the Administrative Agent,
notwithstanding any investigation heretofore or hereafter made by any of them,
and shall survive the making by the Lenders of any of the Revolving Credit
Loans, the Swing Line Loans and the issuance, extension or renewal of any
Letters of Credit, as herein contemplated, and shall continue in full force and
effect so long as any Letter of Credit or any amount due under this Agreement or
the Revolving Credit Notes or any of the other Loan Documents remains
outstanding or any Lender has any obligation to make any Loans or the
Administrative Agent has any obligation to issue, extend or renew any Letter of
Credit, and for such further time as may be otherwise expressly specified in
this Agreement.  All statements contained in any certificate or other paper
delivered to any Lender or the Administrative Agent at any time by or on behalf
of CAI or any of its Subsidiaries pursuant hereto or in connection with the
transactions contemplated hereby shall constitute representations and warranties
by CAI or such Subsidiary hereunder.
 
16.6.       Notices.
 
16.6.1.    Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in §16.6.2 below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
(i)            if to the Borrowers, the Guarantors, the Administrative Agent,
the L/C Issuer or the Swing Line Lender, to the address, telecopier number,
electronic mail address or telephone number specified for such Person on
Schedule 16.6.1; and
 
(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in §16.6.2, shall be effective as provided in §16.6.2.
 
- 121 -

--------------------------------------------------------------------------------

16.6.2.   Electronic Communications.  Notices and other communications to the
Lenders, the Swing Line Lender and the L/C Issuer hereunder may be delivered or
furnished by electronic communication (including e‑mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender, the Swing Line
Lender or the L/C Issuer pursuant to §§2, 3 and 4 if such Lender, the Swing Line
Lender or the L/C Issuer, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Section by electronic
communication.  The Administrative Agent or the Borrowers may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
16.6.3.   The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” 
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY
DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrowers, any Lender, the L/C
Issuer, the Swing Line Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrowers’ or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to the Borrowers, any
Lender, the Swing Line Lender, the L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).
 
- 122 -

--------------------------------------------------------------------------------

16.6.4.   Changes of Address.  Each of the Borrowers, the Administrative Agent,
the L/C Issuer, and the Swing Line Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto.  Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrowers, the Administrative Agent, the L/C Issuer and the Swing Line Lender. 
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.
 
16.6.5.   Reliance by Administrative Agent and the Lenders.  The Administrative
Agent, the L/C Issuer, the Swing Line Lender and the Lenders shall be entitled
to rely and act upon any notices (including telephonic Loan Requests and Swing
Line Loan Notices) purportedly given by or on behalf of the Borrowers even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any other form of notice specified herein, or
(ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrowers shall indemnify the Administrative Agent,
the L/C Issuer, the Swing Line Lender, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrowers.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
 
16.7.       No Waiver; Cumulative Remedies; Enforcement.  No failure by any
Lender, the L/C Issuer or the Administrative Agent to exercise, and no delay by
any such Person in exercising, any right, remedy, power or privilege hereunder
or under any other Loan Document shall operate as a waiver thereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided, and provided under each other Loan Document, are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
 
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent (at the request or with the consent of the Required Lenders
as so required by this Agreement and the other Loan Documents) in accordance
with §13.3 for the benefit of all the Lenders and the L/C Issuer; provided,
however, that the foregoing shall not prohibit (a) the Administrative Agent from
exercising on its own behalf the rights and remedies that inure to its benefit
(solely in its capacity as Administrative Agent) hereunder and under the other
Loan Documents, (b) the L/C Issuer or the Swing Line Lender from exercising the
rights and remedies that inure to its benefit (solely in its capacity as L/C
Issuer or Swing Line Lender, as the case may be) hereunder and under the other
Loan Documents, (c) any Lender from exercising setoff rights in accordance with
§16.1 (subject to the terms of §2.8.6), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to §13.3 and (ii) in addition to the matters set forth in clauses
(b), (c) and (d) of the preceding proviso and subject to §2.8.6, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.
 
- 123 -

--------------------------------------------------------------------------------

16.8.       Governing Law; Jurisdiction, Etc..
 
(a)           GOVERNING LAW.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND
ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT
OR OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET
FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)           SUBMISSION TO JURISDICTION.  EACH BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY
ACTION, LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR
EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE
AGENT, ANY LENDER, THE L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY
WAY RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS  AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.
 
(c)           WAIVER OF VENUE.  EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
- 124 -

--------------------------------------------------------------------------------

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN §16.6.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
16.9.       Headings.  The captions in this Agreement are for convenience of
reference only and shall not define or limit the provisions hereof.
 
16.10.     Counterparts.  This Credit Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when executed and delivered shall be an original, and all of which
together shall constitute one instrument.  In proving this Agreement it shall
not be necessary to produce or account for more than one such counterpart signed
by the party against whom enforcement is sought.  Delivery by facsimile or other
electronic transmission by any of the parties hereto of an executed counterpart
hereof or of any amendment or waiver hereto shall be as effective as an original
executed counterpart hereof or of such amendment or waiver and shall be
considered a representation that an original executed counterpart hereof or such
amendment or waiver, as the case may be, will be delivered.
 
16.11.     Entire Agreement, Etc.  The Loan Documents and any other documents
executed in connection herewith or therewith express the entire understanding of
the parties with respect to the transactions contemplated hereby. Neither this
Agreement nor any term hereof may be changed, waived, discharged or terminated,
except as provided in §16.13.
 
16.12.     Waiver of Jury Trial.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
16.13.     Consents, Amendments, Waivers, Etc.  Any consent or approval required
or permitted by this Agreement to be given by the Lenders may be given, and any
term of this Agreement, the other Loan Documents or any other instrument related
hereto or mentioned herein may be amended, and the performance or observance by
the Borrowers or any of their Subsidiaries of any terms of this Agreement, the
other Loan Documents or such other instrument or the continuance of any Default
or Event of Default may be waived (either generally or in a particular instance
and either retroactively or prospectively) with, but only with, the written
consent of the Borrowers and the written consent of the Required Lenders and
acknowledged by the Administrative Agent. Notwithstanding the foregoing, no
amendment, modification or waiver shall:
 
- 125 -

--------------------------------------------------------------------------------

(a)           without the written consent of the Borrowers and each Lender
directly affected thereby:
 
(i)            reduce or forgive the principal amount of any Revolving Credit
Loans, Swing Line Loans or Reimbursement Obligations, or reduce the rate of
interest on the Revolving Credit Loans or the amount of the Commitment Fee or
Letter of Credit Fees (other than interest accruing pursuant to §5.10.2
following the effective date of any waiver by the Required Lenders of the
Default or Event of Default relating thereto);
 
(ii)           increase the amount of such Lender’s Commitment or extend the
expiration date of such Lender's Commitment or reinstate any Commitment that has
been terminated;
 
(iii)          postpone or extend the Maturity Date or any other regularly
scheduled dates for payments of principal of, or interest on, the Revolving
Credit Loans, the Swing Line Loans or Reimbursement Obligations or any fees or
other amounts payable to such Lender (it being understood that (A) a waiver of
the application of the default rate of interest pursuant to §5.10.2, and (B) any
vote to rescind any acceleration made pursuant to §13.1 of amounts owing with
respect to the Revolving Credit Loans and other Obligations shall require only
the approval of the Required Lenders); and
 
(iv)          other than pursuant to a transaction permitted by the terms of
this Agreement, release in one transaction or a series of related transactions
all or substantially all of the Collateral (excluding if the Borrowers or any
Subsidiary of the Borrowers becomes a debtor under the federal Bankruptcy Code,
the release of “cash collateral”, as defined in Section 363(a) of the federal
Bankruptcy Code pursuant to a cash collateral stipulation with the debtor
approved by the Required Lenders) or release all or substantially all of the
Guarantors from their guaranty obligations under the Guaranty;
 
(b)           without the written consent of all of the Lenders, waive a Default
or Event of Default under §13.1(a) or §13.1(b), amend or waive this §16.13 or
the definition of Required Lenders or change §§13.4, 16.1 or other sections
hereof requiring pro rata sharing of payments in a manner that would alter the
pro rata sharing of payments required thereby;
 
(c)           (i) no amendment, waiver or consent shall, unless in writing and
signed by the L/C Issuer in addition to the Lenders required above, affect the
rights or duties of the L/C Issuer under this Agreement or any Issuer Document
relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and (iv)
the Fee Letter may be amended, or rights or privileges thereunder waived, in a
writing executed only by the parties thereto;
 
- 126 -

--------------------------------------------------------------------------------

(d)           without the written consent of each Lender directly affected
thereby, waive any condition set forth in §11.
 
Notwithstanding anything to the contrary herein, no Delinquent Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Delinquent Lenders), except that (x) the
Commitment of any Delinquent Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Delinquent Lender more adversely than other affected Lenders shall require the
consent of such Delinquent Lender.
 
16.14.     Severability.  The provisions of this Agreement are severable and if
any one clause or provision hereof shall be held invalid or unenforceable in
whole or in part in any jurisdiction, then such invalidity or unenforceability
shall affect only such clause or provision, or part thereof, in such
jurisdiction, and shall not in any manner affect such clause or provision in any
other jurisdiction, or any other clause or provision of this Agreement in any
jurisdiction.
 
16.15.     USA PATRIOT Act; Beneficial Ownership Regulations.  Each Lender that
is subject to the Act (as hereinafter defined) and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Borrowers and/or their
Subsidiaries, which information includes the name and address of the Borrowers
or their Subsidiaries and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrowers and their
Subsidiaries in accordance with the Act. Each Borrower shall, promptly following
any request therefor, provide information and documentation reasonably requested
by the Administrative Agent or any Lender for purposes of compliance with
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the Act and the Beneficial Ownership Regulation.
 
16.16.     Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrowers.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
 
- 127 -

--------------------------------------------------------------------------------

16.17.     No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower and each other Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative
Agent, the Arrangers, and the Lenders are arm’s-length commercial transactions
between the Borrowers, each other Loan Party and their respective Affiliates, on
the one hand, and the Administrative Agent, the Arrangers, and the Lenders, on
the other hand, (B) each of the Borrowers and the other Loan Parties has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each of the Borrowers and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, the Arrangers and each Lender is
and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrowers, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent, the Arrangers nor any Lender has any obligation to the
Borrowers, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrowers, the other Loan Parties and
their respective Affiliates, and neither the Administrative Agent, the
Arrangers, nor any Lender has any obligation to disclose any of such interests
to the Borrowers, any other Loan Party or any of their respective Affiliates. 
To the fullest extent permitted by law, each of the Borrowers and each other
Loan Party hereby waives and releases any claims that it may have against the
Administrative Agent, the Arrangers or any Lender with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
 
16.18.     Acknowledgment and Consent to Bail-In of EEA Financial Institutions. 
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer  that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:
 
(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and
 
(b)           the effects of any Bail-In Action on any such liability,
including, if applicable:
 
(c)           a reduction in full or in part or cancellation of any such
liability;
 
(d)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
 
- 128 -

--------------------------------------------------------------------------------

(e)           the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.
 
17.  GUARANTY.
 
17.1.       Guaranty.  CAI hereby absolutely and unconditionally guarantees in
favor of the Administrative Agent, for the benefit of the Secured Parties, as a
guaranty of payment and performance and not merely as a guaranty of collection,
prompt payment when due, whether at stated maturity, by required prepayment,
upon acceleration, demand or otherwise, and at all times thereafter, of any and
all of the Obligations of CAL, whether for principal, interest, premiums, fees,
indemnities, damages, costs, expenses or otherwise, arising hereunder and under
the other Loan Documents (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Lenders in connection with the collection or
enforcement thereof) (collectively, the “Guaranteed Obligations”).  The
Administrative Agent’s books and records showing the amount of the Guaranteed
Obligations shall be admissible in evidence in any action or proceeding, and
shall be binding upon CAI, and conclusive for the purpose of establishing the
amount of the Guaranteed Obligations.  This Guaranty shall not be affected by
the genuineness, validity, regularity or enforceability of the Guaranteed
Obligations or any instrument or agreement evidencing any Guaranteed
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Guaranteed Obligations which might otherwise
constitute a defense to the obligations of CAI under this Guaranty, and CAI
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to any or all of the foregoing.
 
17.2.       Rights of Lenders.  CAI consents and agrees that the Secured Parties
may, at any time and from time to time, without notice or demand, and without
affecting the enforceability or continuing effectiveness hereof:  (a) amend,
extend, renew, compromise, discharge, accelerate or otherwise change the time
for payment or the terms of the Guaranteed Obligations or any part thereof; (b)
take, hold, exchange, enforce, waive, release, fail to perfect, sell, or
otherwise dispose of any security for the payment of this Guaranty or any
Guaranteed Obligations; (c) apply such security and direct the order or manner
of sale thereof as the Administrative Agent, the L/C Issuer and the Lenders in
their sole discretion may determine; and (d) release or substitute one or more
of any endorsers or other guarantors of any of the Guaranteed Obligations. 
Without limiting the generality of the foregoing, CAI consents to the taking of,
or failure to take, any action which might in any manner or to any extent vary
the risks of CAI under this Guaranty or which, but for this provision, might
operate as a discharge of CAI.
 
17.3.       Certain Waivers.  CAI waives (a) any defense arising by reason of
any disability or other defense of CAL or any other guarantor, or the cessation
from any cause whatsoever (including any act or omission of any Lender) of the
liability of CAL; (b) any defense based on any claim that CAI’s obligations
exceed or are more burdensome than those of CAL; (c) the benefit of any statute
of limitations affecting CAI’s liability hereunder; (d) any right to proceed
against CAL, proceed against or exhaust any security for the Guaranteed
Obligations, or pursue any other remedy in the power of any Lender whatsoever;
(e) any benefit of and any right to participate in any security now or hereafter
held by any Lender; and (f) to the fullest extent permitted by law, any and all
other defenses or benefits that may be derived from or afforded by applicable
law limiting the liability of or exonerating guarantors or sureties.  CAI
expressly waives all setoffs and counterclaims and all presentments, demands for
payment or performance, notices of nonpayment or nonperformance, protests,
notices of protest, notices of dishonor and all other notices or demands of any
kind or nature whatsoever with respect to the Guaranteed Obligations, and all
notices of acceptance of this Guaranty or of the existence, creation or
incurrence of new or additional Guaranteed Obligations.  CAI waives any rights
and defenses that are or may become available to CAI by reason of §§ 2787 to
2855, inclusive, and §§ 2899 and 3433 of the California Civil Code.  As provided
below, the guaranty contained in this §17 shall be governed by, and construed in
accordance with, the laws of the State of New York.  The foregoing waivers and
the provisions hereinafter set forth in this Guaranty which pertain to
California law are included solely out of an abundance of caution, and shall not
be construed to mean that any of the above-referenced provisions of California
law are in any way applicable to this guaranty or the Guaranteed Obligations.
 
- 129 -

--------------------------------------------------------------------------------

17.4.       Obligations Independent.  The obligations of CAI hereunder are those
of primary obligor, and not merely as surety, and are independent of the
Guaranteed Obligations and the obligations of any other guarantor, and a
separate action may be brought against CAI to enforce this Guaranty whether or
not CAL or any other person or entity is joined as a party.
 
17.5.       Subrogation.  CAI shall not exercise any right of subrogation,
contribution, indemnity, reimbursement or similar rights with respect to any
payments it makes under this Guaranty until all of the Guaranteed Obligations
and any amounts payable under this Guaranty have been indefeasibly paid in full
in cash and performed in full and the Commitments are terminated.  If any
amounts are paid to CAI in violation of the foregoing limitation, then such
amounts shall be held in trust for the benefit of the Lenders and shall
forthwith be paid to the Lenders to reduce the amount of the Guaranteed
Obligations, whether matured or unmatured.
 
17.6.       Termination; Reinstatement.  This Guaranty is a continuing and
irrevocable guaranty of all Guaranteed Obligations now or hereafter existing and
shall remain in full force and effect until all Guaranteed Obligations and any
other amounts payable under this Guaranty are indefeasibly paid in full in cash
and the Commitments with respect to the Guaranteed Obligations are terminated. 
Notwithstanding the foregoing, this Guaranty shall continue in full force and
effect or be revived, as the case may be, if any payment by or on behalf of CAL
or CAI is made, or any of the Lenders exercises its right of setoff, in respect
of the Guaranteed Obligations and such payment or the proceeds of such setoff or
any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any of the Lenders in their discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Lenders are in possession of
or have released this Guaranty and regardless of any prior revocation,
rescission, termination or reduction.  The obligations of CAI under this
paragraph shall survive termination of this Agreement and/or this Guaranty.
 
17.7.       Subordination.  CAI hereby subordinates to the indefeasible payment
in full in cash of all Guaranteed Obligations the payment of all obligations and
indebtedness of CAL owing to CAI, whether now existing or hereafter arising,
excluding the Excluded Intercompany Obligations, but including but not limited
to any obligation of CAL to CAI as subrogee of the Lenders or resulting from
CAI’s performance under this Guaranty.  Notwithstanding the subordination
pursuant to the foregoing sentence, CAL may continue to make payments to CAI in
the ordinary course of business, unless:  (i) a Default or Event of Default has
occurred and is continuing; and (ii) Administrative Agent shall have notified
CAL in writing that payments of CAL’s obligations that have been subordinated
pursuant to this §17 should lapse until such Default or Event of Default has
been cured.
 
- 130 -

--------------------------------------------------------------------------------

17.8.        Stay of Acceleration.  If acceleration of the time for payment of
any of the Guaranteed Obligations is stayed, in connection with any case
commenced by or against CAI or CAL under any Debtor Relief Laws, or otherwise,
all such amounts shall nonetheless be payable by CAI immediately upon demand by
the Lenders.
 
17.9.       Condition of CAL.  CAI acknowledges and agrees that it has the sole
responsibility for, and has adequate means of, obtaining from CAL and any other
guarantor such information concerning the financial condition, business and
operations of CAL and any such other guarantor as CAI requires, and that none of
the Lenders has any duty, and CAI is not relying on the Lenders at any time, to
disclose to CAI any information relating to the business, operations or
financial condition of CAL or any Guarantor (CAI waiving any duty on the part of
the Lenders to disclose such information and any defense relating to the failure
to provide the same).
 
18.  ACKNOWLEDGEMENT.
 
In connection with all aspects of each transaction contemplated hereby, the
Borrowers acknowledge and agree, and acknowledge their Affiliates’
understanding, that: (i) the credit facilities provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction between the
Borrowers and its respective Affiliates, on the one hand, and the Administrative
Agent and the Arrangers, on the other hand, and the Borrowers are capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent and the Arrangers each is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary, for the
Borrowers or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) neither the Administrative Agent nor the
Arrangers has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrowers with respect to any of the transactions
contemplated hereby or the process leading thereto, including with respect to
any amendment, waiver or other modification hereof or of any other Loan Document
(irrespective of whether the Administrative Agent or and the Arrangers has
advised or is currently advising the Borrowers or any of their respective
Affiliates on other matters) and neither the Administrative Agent nor the
Arrangers has any obligation to the Borrowers or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Administrative Agent and the Arrangers and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrowers and their respective Affiliates, and neither the
Administrative Agent nor the Arrangers has any obligation to disclose any of
such interests by virtue of any advisory, agency or fiduciary relationship; and
(v) the Administrative Agent and the Arrangers have not provided and will not
provide any legal, accounting, regulatory or tax advice with respect to any of
the transactions contemplated hereby (including any amendment, waiver or other
modification hereof or of any other Loan Document) and the Borrowers have
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate.  The Borrowers hereby waive and release, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent and the Arrangers with respect to any breach or alleged
breach of agency or fiduciary duty.
 
- 131 -

--------------------------------------------------------------------------------

19.  TRANSITIONAL ARRANGEMENTS.
 
On the Closing Date, this Agreement shall amend, restate and supersede the
Existing Credit Agreement in its entirety, except as provided in this §19.  On
the Closing Date, the rights and obligations of the parties evidenced by the
Existing Credit Agreement shall be evidenced by this Agreement and the other
Loan Documents and the Existing Letters of Credit issued by any L/C Issuer for
the account of CAI prior to the Closing Date shall be converted into Letters of
Credit under this Agreement and the grant of security interest in the Collateral
by the relevant Loan Parties under the Existing Credit Agreement and the other
“Loan Documents” (as defined in the Existing Credit Agreement) shall continue
under this Agreement and the other Loan Documents, and shall not in any event be
terminated, extinguished or annulled but shall hereafter be governed by this
Agreement and the other Loans Documents.  All references to the Existing Credit
Agreement in any Loan Document or other document or instrument delivered in
connection therewith shall be deemed to refer to this Agreement and the
provisions hereof.  Without limiting the generality of the foregoing and to the
extent necessary, the Lenders and the Administrative Agent reserve all of their
rights under the Existing Credit Agreement and each of the Guarantors hereby
obligates itself again in respect of all present and future Obligations under,
inter alia, the Existing Credit Agreement, as amended and restated by this
Agreement.
 
All interest and fees and expenses, if any, owing or accruing under or in
respect of the Existing Credit Agreement through the Closing Date shall be
calculated as of the Closing Date (pro rated in the case of any fractional
periods), and shall be paid on the Closing Date.  Commencing on the Closing
Date, the Commitment Fees and all other fees hereunder shall be payable by the
Borrowers to the Administrative Agent for the account of the Lenders in
accordance with this Agreement.
 
20.  AMOUNT SECURED - COMPLIANCE WITH BARBADOS LAW LODGMENT AND STAMPING
REQUIREMENTS
 
The amount to be secured by this Agreement and the Security Documents shall be
unlimited.  This Agreement shall be stamped in Barbados pursuant to the
provisions of the Stamp Duty Act, Cap. 91 of the laws of Barbados, in the first
instance with stamp duty covering aggregate indebtedness in the amount of
$1,350,000,000 and CAL hereby agrees that the Administrative Agent shall be and
is hereby empowered at any time or times hereafter (without further license or
consent of CAL) to affix additional stamp duty hereon covering any sum or sums
by which the said indebtedness may exceed the said sum, it being the intent of
these presents that until its discharge in writing by the Administrative Agent
any charge hereby created shall be a continuing security for the Obligations
whether incurred, existing or arising before or after the execution and delivery
of this Agreement.  Without prejudice to the rights of the Administrative Agent
under this §20, CAL will at all times  and from time to time duly stamp this
Agreement in accordance with the intent of this §20 and shall procure that such
statement of the charge hereby created or such amended particulars thereof in
such form as the Administrative Agent may reasonably require, are duly lodged
with the Registrar, Corporate Affairs and Intellectual Property Office,
Barbados, pursuant to Part II Division A of the Companies Act, Cap.308 of the
laws of Barbados.
 
[remainder of page intentionally left blank]
 
 
- 132 -

--------------------------------------------------------------------------------